  
 
 
 
 
GENERAL DIE CASTERS
,
 
INC
.
 
 
 
 
 
89
 
 
359 NLRB No. 7
 
General Die Casters, Inc. 
and
 
Teamsters Local 24 a/w 
International Brotherhood of Teamsters.  
Cases 
0
8

CA

0
37932, 
0
8

CA

0
38277, 
0
8

CA

038278, 
0
8

CA

038306, 
0
8

CA

0
38358, 
0
8

CA

0
38390, 
0
8

CA

0
38464, 
0
8

CA

0
38523, 
0
8

CA

0
38546, 
0
8

CA

0
38549, 
0
8

CA

0
38568, 
0
8

CA

0
38600, 
0
8

CA

0
38623, 
0
8

CA

0
38707, 
0
8

CA

0
38916, 
and 
0
8

CA

0
39165
 
September 
28
, 2012
 
DECISION AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
H
AYES
 
AND 
B
LOCK
 
On May 2, 2011, 
Administrative Law Judge Mark 
Carissimi issued the attached decision.  The Respondent 
filed exceptions
1
 
and a supporting brief.  The Acting 
General Counsel filed an answering brief, and the R
e-
spondent filed a reply brief.
 
The National Labor Relations Board
 
has delegated its 
authority in this proceeding to a three
-
member panel.
 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge

s rulings, findings,
2
 
and conclusions as 
                                        
        
 
1
 

o-
lated Sec. 8(a)(5) of the Act by 
unilaterally implementing a new work 
rule requiring all machine operators to rotate among various machines, 
by directly dealing with employees regarding shift schedules, and by 
failing to provide the Union with the names of laid
-
off employees who 
did and t
hose who did not receive vacation pay.
 
2
 


s-

r-
ance of all the relevant evidence convinces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings.
 
We adopt the ju

8(a)(5) by unilaterally recalling three laid
-
off unit employees in June 

Toma 
Metals, Inc.

laid
-

Adair Standish Corp.
, 292 NLRB 890 (1989), enfd. in pertinent part 
912 F.2d 854 (6th Cir. 1990), cited by the judge.
 

8(
a)(5) by unilaterally laying off employees at its Twinsburg, Ohio 
facility on March 9, 2009; unilaterally shutting down its Twinsburg 
facility on March 5, 2009; and unilaterally shutting down its Twinsburg 
and Peninsula, Ohio facilities on April 10, 2009. 
 
In adopting these 
findings, Member Hayes observes that the Respondent failed to present 
any evidence to support its claim that these actions were consistent with 
its past practice.
 

2009, v
iolated Sec. 8(a)(5) by unilaterally implementing its proposal on 
recalling employees without first reaching a valid impasse.  In doing so, 

d-

cant movement in ba
r-
gaining over employee recall rights.  Chairman Pearce and Member 

n-
modified below,
 
to amend his remedy,
3
 
and to adopt the 
recommended Order as modifi
ed.
 
1.  As more fully set forth in the judge

s decision, prior 
to the Union

s certification the Respondent maintained 
an employee handbook that included a provision prohi
b-
iting the 

[d]estr
uction or damage of property belonging 
to the Company.

  
The handbook provision did not spec
i-
fy that posting personal items such as stickers and ou
t-
side advertisements on company property was prohibi
t-
ed.  Indeed, as the judge noted, there was a long histor
y 
of employees posting 
sports
-
related and other kinds of 
stickers on lockers, toolboxes, and other company pro
p-
erty without incident.
 
In April 2009, without bargaining with the Union, the 
Respondent circulated a memorandum titled
,
 

Defac
e-
ment of Company 
Property.

  
This memorandum e
x-
plained that destruction of company property would now 
include the placement of 

any personal items (example 
stickers, outside advertisements) of any kind, on a
ny 
General Die Casters property
. . . .

  
In September 2009, 
the Re
spondent applied the rule set forth in the April 
2009 memo and discharged employee Kevin Maze for 
placing union stickers on a coffee machine and oth
er 
company property.
 
The judge found, and we agree, that the April 2009 

memo is a clear change from the rul
e contained in the 
Respondent

s employee handbook

 
and that by unilate
r-
ally implementing the memo containing the new rule and 
discharging Maze for violating it, the Respondent viola
t-
ed Section 8(a)(5).  Although the Respondent had a 
preexisting rule prohib
iting destroying or damaging 
                                        
                                     
 
lawful unilateral recall of laid
-
off employees, just 3 months earlier, 
contributed to the breakdown in
 
negotiations over this issue and to the 
unlawful implementation of its September 10 proposal.  To the extent 

d-

a-
vow an
y such finding; the Acting General Counsel did not so allege.
 
The judge inadvertently stated that the Respondent, by Supervisor 
Chuck Long, unlawfully threatened employee Jerome Ivery on Se
p-
tember 22, 2010.  Long threatened Ivery on September 20.  The judg
e 
also inadvertently stated that the Respondent, through its attorney, 
Ronald Mason, coercively interrogated Ivery on September 20, 2011, 
rather than 2010.  These inadvertent errors do not affect our disposition 
of this case.
 
In its Motion to Stay Appeal, 
the Respondent argues that Members 
Block and Griffin should be disqualified from ruling in this proceeding 
on the ground that their recess appointments to the Board by the Pres
i-
dent were invalid.  For the reasons set forth in 
Center for Social 
Change, Inc.
, 358 NLRB 161 (2012), we reject this argument.
 
3
 

e-

m-
ployment status or interim earnings that would in the course of time 
redu

Ogle 
Protection Service
, 183 NLRB 682 (1970), enfd. 444 F.2d 502 (6th Cir. 
1971), rather than 
F. W. Woolworth Co.,
 
90 NLRB 289 (1950).  See, 
e.g., 
Pepsi
-
America, Inc.,
 
339 NLRB 986, 986 fn. 2 (2003)
.
 
 90
 
         
DECISI
ONS OF THE NATIONAL 
LABOR RELATIONS BOAR
D
 
 
company property, its conduct before April 2009 demo
n-
strated that it did not consider placing stickers on co
m-
pany property to violate that rule.  The Respondent does 
not dispute the judge

s finding that, prior to Maze

s di
s-
char
ge, it never disciplined, much less discharged, any 
employee for placing stickers on company property.  The 
April 2009 memorandum, for the first time, identified 

defacement

 
and the placing of stickers on company 
property as grounds for discipline.  We th
us agree with 
the judge that the Respondent violated Section 8(a)(5) 
when it unilaterally promulgated the April 2009 rule, see 
Toledo Blade Co.
, 343 NLRB 385, 387 (2004), and that 
it further violated Section 8(a)(5) by discharging Maze 
for violating the ru
le, see 
Consec Security
, 328 NLRB 
1201, 1201 (1999).  For the reasons stated by the judge, 
we further agree that Maze

s discharge also violated Se
c-
tion 8(a)(3).
4
 
2.  We adopt the judge

s finding that the Respondent 
violated Section 8(a)(5) by unilaterally 
withholding unit 
employees

 
merit wage increases in 2009.  The Respon
d-
ent does not except to the judge

s finding that its esta
b-
lished practice is to grant periodic merit wage increases.  
As its sole defense, the Respondent claims it has a past 
practice of 
freezing wages when eco
nomic conditions 
warrant.
 
We reject this defense.  As the party asserting the e
x-
istence of a past practice, the Respondent had the burden 
to establish by record evidence both the specific circu
m-
stances of the practice, 
Eugene Iovine,
 
Inc.
, 328 NLRB 
294, 294 (1999)
,
 
enfd. mem
.
 
1 Fed. Appx
.
 
8 (2d Cir. 
2001), and that the practice occurred 

with such regular
i-
ty and frequency that employees could reasonably expect 
the 

practice

 
to continue or [recur] on a regular and co
n-
sistent basis.

  
Caterpillar, Inc.
, 355 NLRB 521, 522 
(2010), enfd. mem. 2011
 
WL 2555757 (D.C. Cir. 2011).
 
The Respondent failed to meet this burden in both r
e-
spects.  First, other than the brief general testimony of 
the Respondent

s CEO that merit increases were wit
h-
held 
in the past during difficult economic times, the R
e-
                                        
        
 
4
 

o-
randum to have constituted the promulgation of a new rule.  The exis
t-
ing rule forbid destruction and damage to company property; the April 
2009 memorandum simply clarified that destruction and 
damage i
n-
cluded defacement.  Even prior to April 2009

in November 2008

the Respondent placed employees on notice that defacement was pr
o-
hibited by removing all of the stickers from employee lockers and other 
places in the plant and advising at least some o
f the employees that they 
could be disciplined if they placed stickers on its property.  Because the 
Respondent did not implement a new rule but merely clarified its exis
t-
ing rule, no bargaining obligation attached.  Accordingly, Member 
Hayes would reverse
 
the judge and find that the Respondent did not 
violate Sec. 8(a)(5) either by issuing the April 2009 memorandum or by 
relying on it as a basis for discharging Maze.  He agrees, however, that 

 
spondent failed to present sufficiently specific evidence 
regarding this assertion or the circumstances underlying 
the withheld raises.  Nor did the Respondent present any 
evidence documenting the claim of
 
its CEO that the 2009 
merit increases were withheld due to a significant drop in 
business.  Second, the Respondent failed to establish that 
its asserted past practice satisfied the 

regularity and fr
e-
quency

 
requirement.  The Respondent concedes that 
unti
l 2009, it withheld merit increases only two other 
times since 1995

in 2000 and 2007.  Under these ci
r-
cumstances, where merit increases were so seldom wit
h-
held, we find that employees would reasonably have e
x-
pected that, consistent with almost every past y
ear, the 
Respondent would have awarded them their 2009 merit 
increases.
 
In sum, we find that the Respondent has failed to prove 
a past practice defense justifying its failure to bargain 
about the cessation of the 2009 merit increases.  Accor
d-
ingly, we adop
t the judge

s finding that the Respondent 
violated Section 8(a)(5).
5
 
3.  As more fully set forth in the judge

s decision, the 
Respondent sent written 

Notification Updates

 
to unit 
employees in April and May 2010, which, among other 
things, expressed the R
espondent

s opinion that the U
n-
ion was not living up to its obligation to negotiate a co
n-
tract, urged employees to sign the 

decertification pet
i-
tion,

 
stated that 

the only real option is to throw the 
Union out

 
and that 

[w]e fully support the decertific
a-
tion of this Union and hope that in an NLRB election you 
will all be given a chance to vote the Union out.

 
 
The 

decertification petition

 
referred to in these communic
a-
tions was prepared by 
S
upervisor 
Daniel Owens,
6
 
who 
                                        
        
 
5
 

 

past practice was to grant periodic merit wage increases when econo
m-
ic circumstances allowed, and to withhold them when they did not.  The 

in 1995 
for a 6

7
-
month period because of economic conditions, for a 
3

4
-
month period in 2000 because of a drop in orders, and for 7 months 
at its Peninsula facility in 2007 because of a catastrophic flood.  The 

t wage increases 
due to the undisputedly grave economic circumstances it was facing at 

o-
ny (which the judge failed to note) that orders then had declined by 



and he does not dismiss it simply because it was not further supported 
by documentary evidence.  He would thus find that the Respondent did 
n
ot violate Sec. 8(a)(5) by temporarily withholding merit wage increa
s-
es in 2009.
 
6
 

within the meaning of Sec. 2(11) based on his authority to discipline 
and effectively recommend discipline of 
employees.  As to the latter, 



of the Respondent.  In ad

  
 
 
GENERAL DIE CASTERS
 
 
 
 
 
91
 
 
solicited employees to sign it an
d contemporaneously 
informed employees that the Respondent would be more 
willing to address wages with employees if the Union no 
longer represented them.  In addition, the Respondent, 
through 
S
upervisor 
Chuck Long, contemporaneously 
threatened employees wi
th plant closure and job loss if 
the Union continued to represent them.  For the reasons 
stated by the judge, we adopt his findings that the R
e-
spondent, by Owens

 
and Long

s actions, violated Se
c-
tion 8(a)(1).
7
 
The complaint alleged that these actions, 
taken toget
h-
er, constituted a 

course of conduct designed to unde
r-
mine employee support for the Union.

  
In her opening 
statement, counsel for the Acting General Counsel e
x-
plained that these violations, including the Negotiation 
Updates, all pertain to the
 
Respondent

s 

unlawful i
n-
volvement in and promotion of a Decertification Petition 
that circulated

 
in 2010, i.e., the petition prepared and 
circulated by Owens.  Consistent with the Acting Ge
n-
eral Counsel

s theory, we find that the 

Negotiation U
p-
dates

 
w
ere unlawful because they solicited employees to 
support a tainted decertification petition and, considered 
in context, reasonably would be viewed by them as part 
of the Respondent

s unlawful campaign in furtherance of 
the decertification effort.  See 
Wire
 
Products Mfg. Corp.
, 
326 NLRB 625, 626

627 (1998), enfd. 210 F.3d 375 (7th 
Cir. 2000).
8
 
4.  The judge found that the Respondent violated Se
c-
tion 8(a)(
5) by failing to provide the Union with the 
names of nonunit employees laid off by the Respondent 
in April and May 2009.  The record shows, however, and 
counsel for the Acting General Counsel acknowledges in 
her answering brief, that the Respondent furnish
ed this 
                                        
                                     
 

m-
mend discipline.
 
7
 

n-
lawfully informed employees that the Respondent would be mor
e wil
l-
ing to address wages if the Union no longer represented them are based 

full.
 
8
 

Member Hayes rejects any implication in
 

employer is not privileged, under Sec. 8(c), to communicate with its 
employees concerning its position in collective
-
bargaining negotiations, 
the status of negotiations, or its view of the causes leading to a brea
k-
down in nego
tiations.  
United Technologies Corp.,
 
274 NLRB 1069, 
1074 (1985), enfd. sub nom. 
NLRB v. Pratt & Whitney,
 
789 F.2d 121 
(2d Cir. 1986).  Member Hayes further disagrees with any implication 

, 
after a union has been certified, to express views, arguments, or opi
n-
ions on unionization, including an opinion disfavoring a union or su
p-
porting a decertification petition after it has been filed with the Board.  
See 
Flying Foods
, 345 NLRB 101, 106 (20
05), enfd. 471 F.3d 178 
(D.C. Cir. 2006).
 
information to the Union on August 24, 2009.  We thus 
reverse the judge

s inadvertent finding.
9
 
5.  We adopt the judge

s finding that the Respondent 
violated Section 8(a)(3) by refusing to pay employee 
Emil Stewart for attending an OSHA meeting dur
ing 
worktime in November 2009.  Shortly before the mee
t-
ing, Plant Manager Brian Lennon told Stewart that the 
Respondent needed a representative from the Union to be 
present at the meeting, which concerned fines levied 
against the Respondent after an OSHA i
nvestigation.  
Stewart agreed to be the 
u
nion 
representative, but was 
docked 45
 
minutes of pay for attending.
 
Applying 
NLRB v. Great Dane Trailers
, 388 U.S. 26 
(1967), the judge found that the adverse effect of the 
discriminatory pay differential was 

comp
aratively 
slight.

  
No party disputes that finding.  Under this 
standard, the Supreme Court explained that if employer 
conduct has a comparatively slight impact on employee 
rights, an affirmative showing of antiunion motivation 
must be made to establish an
 
8(a)(3) violation, 

if the 
employer has first come forward with evidence of a legi
t-
imate business justification for its conduct.

  
KFMB St
a-
tions
, 343 NLRB 748, 752 (2004), citing 
Great Dane
, 
supra
 
at 34.
 
We agree with the judge that the Respondent failed to 
establish its business justification defense that its refusal 
to pay Stewart was consistent with its practice of not 
paying employees for union work on company time.  In 
rejecting this defense, the judg
e found that the asserted 
practice pertains to employees 

who voluntarily conduct 
union business during working time,


a 

critical diffe
r-
ence

 
from a 

work assignment

 
to attend an OSHA 
meeting.  The Respondent argues on exception that it 
merely asked Stew
art to attend the meeting and did not 
ins
truct or assign him to attend.
 
We find no merit in this argument.  The Respondent 
stated that 
it
 
needed a union representative to attend the 
meeting.  Therefore, it is irrelevant whether Stewart was 
asked or assigne
d to be the union representative; if not 
Stewart, the Respondent would have had to send some 
other union representative to the OSHA meeting.  By 
contrast, there is no evidence that the Respondent needed 
to have union representation at the other OSHA
-
relate
d 
activities that our dissenting colleague mentions, all of 
                                        
        
 
9
 


Order, and substitute a new notice to conform to the Order as modified.
 
The 
Acting General Counsel contends in her answering brief that the 
Respondent violated Sec. 8(a)(5) by its unreasonable delay in compl
y-
ing with this information request.  We reject this contention because the 
complaint does not allege, and the parties did not
 
litigate, an unreaso
n-
able delay theory.
 
 92
 
         
DECISI
ONS OF THE NATIONAL 
LABOR RELATIONS BOAR
D
 
 
which were attended voluntarily by union represent
a-
tives.  We conclude that because the Respondent has 
failed to come forward with a business justification for 
docking Stewart

s pay, the 8(a)(3) v
iolation is esta
b-
lished without proof of an antiunion motive.  
Great Dane 
Trailers
, supra at 34.
10
 
6.  We adopt the judge

s finding that during a meeting 
with employee Jerome Ivery on September 20, 2011, the 
Respondent

s attorney, Ronald Mason, interrogated
 
Ivery 
in violation of Section 8(a)(1) by failing to satisfy the 
requirements set forth in 
Johnnie

s Poultry Co.
, 146 
NLRB 770, 775 (1964).
11
  
The Board in 
Johnnie

s Pou
l-
                                        
        
 
10
 
Even if proof of unlawful motive was required, it is demonstrated 

Dresser
-
Rand Co.
, 358 NLRB 
854
 
fn. 1 (2012).
 
Member Hayes would take Stewart
 
at his word.  Stewart testified 
that Lennon asked him if he 
wanted
 
to attend the OSHA meeting.  He 


Stewart att

testimony demonstrates that he attended voluntarily.  Moreover, anot
h-
er employee, Mark Albright, participated in two OSHA plant walk
-
throughs as a union representative; Stewart did as well in one 
of those 
walk
-
throughs; and neither Albright nor Stewart were paid for that 
time.  Even assuming that some union representative was required 
(presumably by OSHA) to attend the meeting, there is no showing that 
the meeting could not have been postponed had 
Stewart declined to 
attend and the Respondent been unable to persuade anyone else to do 


work

whether collective bargaining o
r representing the Union in 
OSHA
-
related activities

on company time.  That practice constituted 
a legitimate and substantial business justification for the differential 
pay treatment of Stewart, who represented the Union at the meeting, 
and Lennon and Owen
s, who attended for the Respondent; and there is 
no contention that the differential treatment was actuated by an ant
i-
union motive.  Accordingly, Member Hayes would reverse and dismiss 

 
11
 
Member Hayes would find no violation.  I
t is undisputed that A
t-
torney Mason furnished Ivery with the assurances required under 
Joh
n-

, 146 NLRB 770, 775 (1964), enf. denied on other 
grounds 344 F.2d 617 (8th Cir. 1965).  According to the judge, M
a-

coercive on two grounds:  Mason 

not occur in a context free from employer hostility to union organiz
a-
tion.  These findings do not withstand scrutiny.
 
Taking the second ground first, th
e judge apparently was referring 

colleagues understand his rationale, and they agree with it.  I do not.  If 
commission of unfair labor practices suffices to create a context of 
hostility
 
to union organization negating the effectiveness of 

Poultry
 
assurances, only innocent employers (and those few whose 
violations target only concerted but not union activity) can interview 
employees in preparing a defense.
 

r basis for finding the questioning of Ivery 
u
n

state of mind because the interview resulted in an Ivery affidavit sta
t-

 
But 
the judge failed to consider the relevant circumstances.  Among the 
multitude of charges it faced, one charged the Respondent with assig
n-
ing Ivery more onerous work assignments in retaliation for his union 
try
 
established safeguards designed to minimize the c
o-
ercive impact of an investigatory
 
interview by an e
m-
ployer, while allowing the employer to investigate facts 
concerning issues raised in a charge or complaint in 
preparation of its defense.  Among the 
Johnnie

s Poultry
 
safeguards are that (1) the employee

s participation must 
be obtained 

on a voluntary basis

 
and (2) the emplo
y-
er

s questioning 

must occur in a context free from e
m-
ployer hostility to un
ion organization.

  
Id
.
 
at 775.
 
Mason

s questioning failed to satisfy either of these 
requirements.  Just prior to Mason

s interview with 
Ivery, 
S
upervisor 
Long violated Section 8(a)(1) by i
m-
pliedly threatening Ivery with retaliation if he did not 
agree to meet with Mason.  In such circumstances, 
Ivery

s participation cannot be deemed to have been vo
l-
untary.  
Network Dynamic
s Cabling
, 351 NLRB 1423, 
1426 fn. 12 (2007).  As to the second requirement, M
a-
son

s questioning occurred in a context of numerous, 
pervasive
,
 
and substantial unfair labor practices that i
n-
cluded expressions of hostility by the Respondent t
o-
wards union act
ivities and its employees, some of which 
were committed by the Respondent

s CEO.  
Adair 
Standish Corp
., 290 NLRB 317, 331 (1988).  Accordin
g-
ly, Mason

s questioning of Ivery on September 20 failed 
to adhere to the rules set forth in 
Johnnie

s Poultry
 
and 
vi
olated Section 8(a)(1).
12
 
                                        
                                     
 
activity.  In support, Ivery gave the Region 
affidavits.  Later, Ivery told 

n-
tained untrue statements and that he no longer felt he had been treated 
unfairly.  These admissions led to his interview with Mason.  Thus, 
when Mason asked Iv

been singled out or given assignments because of his union activity, he 
was simply asking Ivery to confirm his repeated, unsolicited, voluntary 

ew, 
that is not the sort of inquiry into subjective states of mind that the 
Board in 

 
meant to preclude.
 

questioning did not meet the 

 
requirement of vo
lu
n-
ta
r


Ivery that he was free to decline the interview.
 
12
 
In light of this finding, we need not pass on whether the Respon
d-
ent v
iolated Sec. 8(a)(1) during a meeting with Ivery on September 17, 
2010, as such a finding would be cumulative.
 
Because he would dismiss the September 20 interrogation finding, 

8(a)(1) finding. 
 
Doing so, he would reverse and dismiss.  The 
Joh
n-

 
requirements are triggered when an employer seeks i
n-

preparation for a Board proceeding.  

, supra at 774

775.
  
On September 17, Ivery was not questioned on matters involving 


questioned.  He did so and was questioned on Septembe
r 20, after 
receiving all necessary assurances.  Because the requirements of 
Joh
n-

 
were not triggered during the September 17 meeting, the 
Respondent did not violate Sec. 8(a)(1).
 
  
 
 
GENERAL DIE CASTERS
 
 
 
 
 
93
 
 
A
MENDED 
C
ONCLUSIONS OF 
L
AW
 
1.  Substitute the following for the judge

s Conclusion 
of Law 2(n
)
.
 

(n) F
ailing to provide relevant and necessary info
r-
mat
ion to the Union regarding the 
names of the laid
-
off 
employees who received vaca
tion pay and those who did 
not.

 
ORDER
 
The National Labor Relations Board adopts the re
c-
ommended Order of the administrative law judge as 
modified below and orders that the Respondent, General 
Die Casters, Inc., Peninsula and Twinsburg, Ohio, its 
officers,
 
agents, successors, and assigns, shall take the 
action set forth in the Order as modified.
 
1.  Substitute the following for paragraph 1(l).
 

(l) Failing to provide relevant and necessary info
r-
mat
ion to the Union regarding the 
names of the laid
-
off 
employees who received vacation pay and those who did 
not.

 
2.  Substitute the following for paragraph 2(p).
 

(p) Provide to the Union the information it requested 
regarding the names of the laid
-
off 
employees who r
e-
ceived vacation pay and those who did no
t.

 
3.  Substitute the attached notice for that of the admi
n-
istrative law judge.
 
APPENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National Labor Relations Board has found that
 
we vi
o-
lated Federal labor law and has ordered us to post and obey 
this notice.
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 
Act together with other employees for your ben
e-
fit and
 
protection
 
Choose not to engage in any of these protected 
activities.
 
 
W
E WILL NOT
 
unilaterally cease merit wage increases 
and delay the granting of wage increases after a merit 
review.  The appropriate unit represented by Teamsters 
Local 24 a/w Internati
onal Brotherhood of Teamsters 
(the Union) is:
 
 
All full
-
time and regular part
-
time production and 
maintenance employees,
 
including all cast set
-
up e
m-
ployees, cast operators, re
-
melt employees, trim set
-
up 
and
 
stock employees, trim and utility process techn
i-
cians, toolroom employees, quality assurance emplo
y-
ees, truck drivers, janitorial employees, machine oper
a-
tors,
 
sanders/blasters, shippers, safety coordinators, and 
all shift leads employed by the
 
Employer at its facilities 
located at 2150 Highland Rd., T
winsburg, Ohio, and 
6212 Akron Peninsula Road, Peninsula, Ohio, but e
x-
cluding all office clerical employees, professional e
m-
ployees, and all guards and supervisors as defined in 
the Act.
 
 
W
E WILL NOT
 
unilaterally lay off employees.
 
W
E WILL NOT
 
unilaterally
 
shut down our facilities for 
1
 
day.
 
W
E WILL NOT
 
unilaterally expand our work rule on the 
defacement/destruction of company property.
 
W
E WILL NOT
 
enforce the unilaterally expanded work 
rule regarding the defacement/destruction of company 
property by 
discharging employees pursuant to this rule.
 
W
E WILL NOT
 
unilaterally implement a new work rule 
requiring all machine operators to rotate working on di
f-
ferent machines.
 
W
E WILL NOT
 
unilaterally recall employees in the a
b-
sence of a lawful impasse.
 
W
E WILL N
OT
 
unilaterally establish terms and cond
i-
tions of employment regarding the payment of health 
insurance premiums for recalled employees.
 
W
E WILL NOT
 
bypass the Union and deal directly with 
employees regarding shift schedules.
 
W
E WILL NOT
 
unilaterally employ
 
temporary emplo
y-
ees while unit employees are laid off.
 
W
E WILL NOT
 
fail to provide relevant and necessary i
n-
formation to the Union.
 
W
E WILL NOT
 
discharge or otherwise discriminate 
against employees for engaging in union activity.
 
W
E WILL NOT
 
fail to pay e
mployees for attending a
s-
signed meetings because they engaged in union activ
i-
ties.
 
W
E WILL NOT
 
solicit employees to sign a petition to 
decertify the Union.
 
W
E WILL NOT
 
inform employees that we would be 
more willing to address wages with them if the Union 
no 
longer represents them.
 
W
E WILL NOT
 
threaten employees with plant closure 
and the loss of jobs because of their support for the U
n-
ion.
 
W
E WILL NOT
 
sponsor a decertification petition by 
posting, and mailing to employees, letters encouraging a 
decertifica
tion effort.
 
W
E WILL NOT
 
coercively interrogate employee wi
t-
nesses in NLRB proceedings in violation of their rights 
guaranteed by Section 7 of the Act.
 
 94
 
         
DECISI
ONS OF THE NATIONAL 
LABOR RELATIONS BOAR
D
 
 
W
E WILL NOT
 
impliedly threaten employees with reta
l-
iation if they do not agree with our request to meet 
with 
our attorney regarding an NLRB proceeding.
 
W
E WILL NOT
 
in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
guaranteed you by Section 7 of the Act.
 
W
E WILL 
give notice and an opportunity to bargain to 
the
 
Union regarding a cessation of wage
 
increases and 
any delay in the time period for granting wage increases 
after a merit review.
 
W
E WILL 
make whole employees for any losses su
f-
fered as a result of our unilateral cessation of wage i
n-
creases and delay in gr
anting wage increases after a merit 
review, with interest.
 
W
E WILL
, on request, bargain with the Union regarding 
the decision to lay off employees,
 
including but not li
m-
ited to Terrance Hemphill, Raymond Ferry, Brandon 
Asberry, Walter Wood, Jerry Durenda, 
and Walter Ho
l-
land at the Twinsburg facility, who were laid off on or 
about March 9, 2009.
 
W
E WILL
, within 14 days from the date of the Board

s 
order, offer employees including but not limited to Te
r-
rance Hemphill, Raymond Ferry, Brandon Asberry, Wa
l-
ter Wo
od, Jerry Durenda, and Walter Holland immediate 
and full reinstatement to their former jobs or, if those 
jobs no longer exist, to substantially equivalent positions, 
without prejudice to their seniority or any other rights or 
privileges previously enjoyed.
 
W
E WILL 
make whole employees including but not 
limited to Terrance Hemphill, Raymond Ferry, Brandon 
Asberry, Walter Wood, Jerry Durenda, and Walter Ho
l-
land for any loss of earnings and other benefits suffered 
as a result of our unlawful action against 
them, less any 
net interim earnings, plus interest.
 
W
E WILL 
make whole employees for any loss of pay or 
other benefits suffered by them by reason of our unila
t-
eral action in shutting down our facilities for 
1
 
day, with 
interest.
 
W
E WILL 
rescind the April 3
, 2009 expansion of our 
work rule on the defacement/destruction of company 
property, and bargain with the Union about any future 
implementation of any such rule.
 
W
E WILL
, on request by the Union, rescind the work 
rule requiring all machine operators to rot
ate among di
f-
ferent machines, and bargain with the Union about any 
future implementation of any such rule.
 
W
E WILL
, on request by the Union, bargain with it r
e-
garding the employees unilaterally recalled in June and 
September 2009.
 
W
E WILL 
make whole any ad
versely affected emplo
y-
ees for any loss of pay or other benefits they may have 
suffered by reason of our unilateral action in recalling 
employees in June and September 2009, with interest.
 
W
E WILL 
notify and, on request, bargain with the U
n-
ion regarding co
llecting money from recalled employees 
for an outstanding balance for insurance premiums.
 
W
E WILL 
void the payroll deduction forms that recalled 
employees executed in June 2009 regarding the payment 
of health insurance premiums.
 
W
E WILL 
make whole the empl
oyees recalled in June 
2009 for any money they paid for health insurance pr
e-
miums pursuant to the payroll deduction forms they ex
e-
cuted, with interest.
 
W
E WILL 
give notice and an opportunity to bargain to 
the Union before employing temporary employees whil
e 
unit employees are laid off.
 
W
E WILL 
make whole any employees adversely affec
t-
ed for any loss of pay or other benefits they may have 
suffered by reason of our unilateral action in employing 
temporary employees while unit employees were laid off 
in Octobe
r 2009, with interest.
 
W
E WILL 
provide to the Union the information r
e-
quested regarding the names of the laid
-
off employees 
who received vacation pay and those who did not.
 
W
E WILL
, within 14 days from the date of the Board

s 
Order, offer Kevin Maze and Wi
llie Smith full rei
n-
statement to their former jobs, or, if those jobs no longer 
exist, to substantially equivalent positions, without pre
j-
udice to their seniority or any other rights or privileges 
previously enjoyed.
 
W
E WILL 
make Kevin Maze and Willie Smit
h whole 
for any loss of earnings and other benefits suffered as a 
result of our discrimination against them, less any net 
interim earnings, plus interest.
 
W
E WILL
, within 14 days from the date of the Board

s 
Order, remove from our files any reference to th
e unla
w-
ful discharges of Maze and Smith, and 
W
E WILL
, within 3 
days thereafter, notify the employees in writing that this 
has been done and that the discharges will not be used 
against them in any way.
 
W
E WILL 
make Emil Stewart whole for any loss of 
earnin
gs and other benefits suffered as a result of the 
discrimination against him, with interest.
 
G
ENERAL 
D
IE 
C
ASTERS
,
 
I
NC
.
 
Susan Fernandez 
and
 
Gina Fraternali, Esqs., 
for the General 
Counsel.
 
Ronald Mason 
and
 
Aaron Tulencik, Esqs. (Mason Law Firm 
Co. L.P.A.), 
of Columbus, Ohio, for the Respondent.
 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
M
ARK 
C
ARISSIMI
, Administrative Law Judge.  This consol
i-
dated case was tried in Cleveland, Ohio, on October 18

19, 
November 8

10, November 15, 17

19, and December 15

16 
  
 
 
GENERAL DIE CASTERS
 
 
 
 
 
95
 
 
2010.
1
  
On October 1, 2010, a third order consolidating cases, 
second amended consolidated complaint
,
 
and notice of hearing 
issued against General Die Casters, Inc. (the Respondent), 
based on charges and amended charges filed by Teamsters L
o-
cal 24 a/w Interna
tio
nal Brotherhood of Teamsters
 
(the Union), 
or at times as Teamsters, Local 24.
2
 
As finally amended at the hearing, the second amended 
complaint (the complaint) alleges that the Respondent violated 
Section 8(a)(3) and (1) of the 
National Labor Relations 
Act 
(the 
Act) 
in the following respects on or about the following dates: 
on March 21, 2008
,
 
assigned more onerous job duties to e
m-
ployee Jerome Ivery; on September 4, 2009, terminated e
m-
ployee Kevin Maze; on October 9, 2009, suspended employee 
Willie Smith and
 
then terminated him on October 17, 2009; on 
November 10, 2009, withheld wages from employee Emil 

a meeting as a union representative; and since January 1, 2010, 
has employed employees at its
 
Peninsula facility provided by 
employment agencies while, at the same time, refusing to co
n-
sider hiring the following bargaining unit employees who were 
laid off in 2009 for those positions: Christopher Long; Maurice 
Caldwell; Evan Parker; Clarence Marsha
ll; Paul Kucinic; 
                                        
        
 
1
 

o-
ti
on, the record in this proceeding was reopened for the limited purpose 
of admitting an audio recording of a meeting held on September 17, 
2010, as R. Exh. 20.  A transcript of this recording had previously been 
admitted into evidence as R. Exh. 19.
 
2
 
The c
harge in Case 08

CA

037932 was filed on September 4, 
2008, the first amended charge was filed on October 14, 2008, and the 
second amended charge was filed on December 31, 2008.  The charge 
in Case 08

CA

038277 was filed on April 21, 2009, and an amended 
ch
arge was filed on June 15, 2009.  The charge in Case 08

CA

038278 
was filed on April 21, 2009.  The charge in Case 08

CA

038306 was 
filed on April 28, 2009, and an amended charge was filed on June 1, 
2009.  The charge in Case 08

CA

038358 was filed on June
 
1, 2009, 
and an amended charge was filed on June 12, 2009.  The charge in Case 
08

CA

038390 was filed on June 15, 2009.  The charge in Case 08

CA

038464 was filed on July 27, 2009, a first amended charge was 
filed on August 13, 2009, a second amended char
ge was filed on Se
p-
tember 3, 2009, and a third amended charge was filed on September 29, 
2009.  The charge in Case 08

CA

038523 was filed on August 25, 
2009, and an amended charge was filed on September 29, 2009.  The 
charge in Case 08

CA

038546 was filed 
on September 8, 2009, and an 
amended charge was filed on September 29, 2009.  The charge in Case 
08

CA

038549 was filed on September 9, 2009, and an amended 
charge was filed on September 29, 2009.  The charge in Case 08

CA

038568 was filed on September 18,
 
2009, and amended charge was 
filed on October 28, 2009.  The charge in Case 8

CA

38600 was filed 
on October 2, 2009, and an amended charge was filed on January 19, 
2010.  The charge in Case 08

CA

038623 was filed on October 16, 
2009, a first amended charg
e was filed on January 22, 2010, and a 
second amended charge was filed by the Union on January 25, 2010.  
The charge in Case 08

CA

038707 was filed on December 14, 2009, a 
first amended charge was filed on December 23, 2009, and a second 
amended charge was
 
filed on January 22, 2010.  The charge in Case 
08

CA

038916 was filed on April 29, 2010, a first amended charge 
was filed on May 4, 2010, a second amended charge was filed on June 
21, 2010, a third amended charge was filed on July 23, 2010 and a 
fourth am
ended charge was filed on July 28, 2010.  The charge in Case 
08

CA

039165 was filed on September 24, 2000, and an amended 
charge was filed on September 30, 2010.
 
George Guthrie; Rahsad Evans; Houston Bass; Melvin Yates; J. 
W. Watkins; Mike Moody; Arthur Brown; Nora Hammons; 
Craig Greczek; Terrance Hemphill; Raymond Ferry; Brandon 
Asberry; Walter Wood; Jerry Durenda
;
 
and Nathan Holland.
 
The complai
nt also alleges that the Respondent violated Se
c-
tion 8(a)(5) and (1) of the Act by engaging in unilateral changes 
in the following respects on or about the following dates: on 
January 1, 2009, changed the employee evaluation procedure, 
altering when employ
ees are eligible to receive wage increases; 
since January 1, 2009, instituted a wage freeze, denying e
m-
ployees customary wage increases; since February 1, 2009, 
changed its policy with regard to employees using vacation 
days to excuse short notice call off
s from work; since February 
1, 2009, disciplined employees, including Emil Stewart, as a 
result of the change in policy regarding vacation days; on 
March 5, 2009, and again on April 11, 2010, shut down its 
facilities for 1 day; on March 9, 2009, laid off e
mployees from 
its Twinsburg, Ohio facility including, but not limited to the 
following named employees: Terrance Hemphill; Raymond 
Ferry; Brandon Asbe
rry; Walter Wood; Jerry Durenda;
 
and 
Nathan Holland; on March 16, 2009, changed the work hours 
of the day
-
shift janitor; on September 17, 2009 denied emplo
y-
ee Harry Lane the opportunity to be temporarily recalled as a 
result of the change in hours of the day
-
shift janitor; on April 3, 
2009, expanded its work rule on defacement timely destruction 
of company pro
perty; on April 6, 2009, promulgated a new 
work rule which required all machine operators to rotate wor
k-
ing among the various machines; on June 15, 2009
,
 
recalled 
three bargaining unit employees to its Peninsula, Ohio facility; 
on June 25, 2009
,
 
required t
hree bargaining unit employees 
recalled to the Peninsula facility to reimburse it for certain 
health care insurance costs; on July 27, 2009, assigned two 
employees to work at the Peninsula facility during the annual 
plant shutdown; from August 17, 2009
,
 
to
 
September 29, 2009, 
changed the work hours of Jeff Miktuk, a quality assurance 
employee who works at the Peninsula facility; on September 8, 
2009
,
 
implemented its proposal on recall rights and procedure; 
on September 15, 2009, resumed third
-
shift operatio
ns at its 
Peninsula facility and recalled approximately 10 employees; 
and since about September 15, 2009, secured the services of 
employees from employment agencies to work in bargaining 
unit positions at its Peninsula facility at a time when bargaining 
un
it employees remained laid off from employment.
 
The complaint further alleges that since April 22, 2009, th
e 
Respondent violated Section 8
(a)(5) and (1) of the Act by r
e-
fu
s
ing to provide to the Union the following information: for 
those employees laid off 
from employment, copies of their 
personnel records relating to discipline, attendance, training, 
skill levels
,
 
and work histories; the work history for employees 
who are displaced or bulk due to the layoff; and the names and 
titles of any managerial superv
isory, clerical
,
 
or others who are 
affected by layoff from employment that occurred in 2009. The 
complaint also alleges that from May 6, 2009
,
 
through June 9, 
2009
,
 
the Respondent delayed in providing the Union with 
relevant information requested by it.
 
Fi
nally, the complaint alleges that the Respondent violated 
Section 8(a)(1) of the Act in the following respects on or about 
the following dates: on September 7, 2009
,
 
by Chuck Long, at 
 96
 
         
DECISI
ONS OF THE NATIONAL 
LABOR RELATIONS BOAR
D
 
 
its Peninsula facility, bypassed the Union and dealt directly 
with emplo
yees concerning a change to their work hours; since 
April 26, 2010, by John Norton, at its Peninsula facility, solici
t-
ed employees to sign a decertification petition and threatened 
them with plant closure and/or sale
 
of the plant; in April and 
May
 
2010, th
rough Dan Owens, at its Peninsula facility, soli
c-
ited employees to sign a decertification petition and coercively 
informed employees that it would be more willing to negotiate 
with employees over wage increases if they did not have union 
representation; in
 
April and May 2010, by Chuck Long, at its 
Peninsula facility, threatened employees with unspecified r
e-
prisals, plant closure and/or the sale of the plant if the Union 
continued to represent the employees; on April 15 and May 21, 
2010
,
 
by James Mathias, at
 
its Peninsula facility, solicited e
m-
ployees to support the decertification effort and informed e
m-
ployees that the Respondent supported and encouraged that 
effort; on September 20, 2010
,
 
by Ronald Mason, at the Akron 
Municipal Airport, coercively sought to
 
induce an employee to 
assist in a campaign to decertify the Union; on September 22, 
2010
,
 
by Ronald Mason, prematurely ended collective
-
bargaining session so that Respondent could engage in conduct 

ember 
17, 2010, by Douglas Hicks, Chuck Long
,
 
and Brian Lennon, at 
the Peninsula facility, coercively requested that an employee 

at the hearing; on September 20, 2010
,
 
by Chuck Long, at the 
Penin
sula facility, impliedly threatened employees with retali
a-

attorney; on September 20, 2010
,
 
by Ronald Mason, at the A
k-
ron Municipal airport, coercively interrogated an employee 
about his current
 
views of these unfair labor practice charge
s
 
filed with the Board compared to his views at the time he filed 
charge
s
; on September 20, 2010
,
 
by Ronald Mason, at the A
k-
ron Municipal 
A
irport, coercively sought to create a sense of 
futility about the Union a


had told Mason that the Union intended to disclaim its interests 
in the unit once the hearing was over; on September 20, 2010, 
by Ronald Mason, by cell phone,
 
coercively requested an e
m-
ployee provide the Respondent with a copy of an affidavit that 
the employee had provided to the Board; on September 21, 
2010, by Douglas Hicks, at the Peninsula facility, coercively 
asked an employee to provide the Respondent wit
h a copy of 
the affidavit that the employee had provided to the Board; on 
September 22, 2010
,
 
by Ronald Mason, at the Akron Municipal 
Airport, coercively offered to arrange for an employee to have 
legal counsel with respect to the hearing while stating tha
t the 
employee need not speak with counsel for the General Counsel 
and implying that the employee might not be called as a witness 
by counsel for the General Counsel if he did retain independent 
counsel.
3
 
                                        
        
 
3
 
On October 22, 2010, the Regional Director for Region 8, on b
e-
half of the National Labor Rel
ations Board (the Board), filed a petition 
for injunction under Sec. 10(j) of the Act in the United States District 
Court, Northern District of Ohio, Eastern Division in Case 1:10

CV

02421 with regard to the allegations in par. 15 of the complaint.  (GC 
Ex
h. 87.)  Specifically, the Regional Director sought 10(j) relief regar
d-

ions of 
the complaint and raised certain affirmative defenses which 
will be discussed below. On the entire record,
4
 
including my 
observation of the demeanor of the witnesses,
5
 
and after co
n-
                                        
                                     
 
ing the following complaint allegations:  Since about April 26, 2010, 
Respondent, by John Norton, at its Peninsula facility, solicited emplo
y-
ees to sign a decertification petition and t
hreatened them with plant 
closure and/or sale of the plant.  In April and May 2010, the exact dates 
being unknown, Respondent, through Dan Owens, at its Peninsula 
facility, solicited employees to sign a decertification petition and coe
r-
cively informed empl
oyees that the Respondent would be more willing 
to negotiate with employees over wage increases if they did not have 
union representation.  In about April and May 2010, the exact dates 
being unknown, Respondent, through Chuck Long, at its Peninsula 
facilit
y, threatened employees with unspecified reprisals, plant closure, 
and/or the sale of the plant if the Union continued to represent emplo
y-
ees.  On or about April 15 and May 21, 2010, Respondent, through 
correspondence from James Mathias to its employees, a
t its Peninsula 
facility solicited employees to support the decertification effort and 
informed employees that it supported and encouraged the decertific
a-
tion effort.  On or about September 20, 2010, Respondent by its Atto
r-
ney Ronald Mason, at the Akron Mu
nicipal Airport, coercively sought 
to induce an employee to assist in a campaign to decertify the Union.  
On or about September 22, 2010, Respondent, by its Attorney Ronald 
Mason, prematurely ended a collective
-
bargaining session so that R
e-
spondent could e

7 rights.  On January 11, 2011, Judge Solomon Oliver Jr. granted the 

 
4
 
On January 7, 2011, the Acting General Counsel filed a motion to 
reopen the reco
rd in the instant consolidated case and consolidate it 
with the consolidated complaint that had issued in Cases 08

CA

039211, 08

CA

039228, 08

CA

039252, 08

CA

039256, 08

CA

039266, and 08

CA

039272 on January 6, 2011.  In an order dated 
January 13, 2011, 
I denied the motion.  On January 14, 2011, I denied 


the record.  In summary, in denying these motions, I considered th
e 

o-

factors to be considered are the risk that matters litigated in the first 
proceeding will have to be relitigated in t
he second and the likelihood 
of delay if consolidation or severance is granted.  
Service Employees 
Local 87
 
(
Cressleigh Management),
 
324 NLRB 774, 775

776 (1997).  
As set forth above, on January 11, 2011, Judge Oliver granted the 10(j) 
petition for an inju
nction that had been filed by the Regional Director 
with respect to certain allegations of the complaint in the instant co
n-
so
l
idated case.  In denying the motions to consolidate the instant case 
with the later issued complaint, I have been guided by the pr
ovisions of 

that I give priority to deciding the instant case over all other cases, 
since a 10(j) injunction has been issued. In my view, to consolidate the 
instant case with the later issue
d complaint would inevitably delay the 
issuance of the instant case and thus not comport with the requirements 
of Section 102.94(a).  I conducted the trial in Case 08

CA

039211, et 
al., on March 14, 15, and 16, 2011, and the case is presently pending 
befor
e me. The trial in that case was conducted in a manner so as to 
avoid the relitigation of matters litigated in the instant proceeding.
 
5
 
In making my findings regarding the credibility of witnesses, I 
have considered their demeanor, the content of the test
imony and the 
inherent probabilities based on the record as a whole.  In certain i
n-
stances, I credited some, but not all, of what a witness said.  I note, in 

i-
sions than to believe some 

Jerry 
  
 
 
GENERAL DIE CASTERS
 
 
 
 
 
97
 
 
sidering the briefs timely filed by the parties on February 10, 
201
1, I make the following
 
F
INDINGS OF 
F
ACT
 
I
.
  
JURISDICTION
 
The Respondent, a corporation, at its facilities located in 
Twinsburg and Peninsula, Ohio
,
 
is engaged in the manufacture 
of aluminum die castings where it annually sells in ships pro
d-
ucts valued in 
excess of $50,000 directly to points located ou
t-
side the State of Ohio.  The Respondent admits, and I find, that 
it is an employer engaged in commerce within the meaning of 
Section 2(2), (6), and (7) of the Act and that the Union is a 
labor organization wi
thin the meaning of Section 2(5) of the 
Act.
 
II
.
  
ALLEGED UNFAIR LABOR
 
PRACTICES
 
Background and Overview
 
The Respondent is engaged in the manufacture of aluminum 
die castings for a variety of customers at both its Twinsburg 
and Peninsula, Ohio locations.  
The two facilities are located 
approximately 12 miles apart.  Approximately 90 employees 
are employed at the larger Peninsula facility while approx
i-

owner and CEO is James Mathias; Thomas Lennon was the
 

Brian Lennon is the plant manager at the Peninsula facility; 
Keith Kish is the plant manager at the Twinsburg facility
;
 
and 
Charles Long is the Peninsula die cast superintendent.  During 
the mater
ial time, the following individuals have served as the 

(until approximately October 31, 2008); Judy Varner (from 
approximately November 1, 2008, to approximately June 2009; 
and Douglas Hicks (from 
approximately June 2009 to the pr
e-
sent).
 
In December 2007
,
 

including Mark Albright and
 
Emil Stewart, met with Travis 
Bornstein, the president of the International Brotherhood of 
Teamsters, Local 24 to discuss organizi

two facilities.  In the beginning of 2008
,
 
the Union began to 
conduct meetings for employees and gave employees authoriz
a-
tion cards to pass out to other employees. Employee Kevin 
Maze solicited approximately 20 employees to sign authori
z
a-
tion cards or on behalf of the Union.  Union supporters also 
passed out leaflets to other employees at the plant and began to 
                                        
                                     
 
Ryce Builders
, 352 NLRB 1262 fn. 2 (2008), citing 
NLRB v.
 
Universal 
Camera Corp.,
 
179 F.2d 749, 754 (2d Cir. 1950), revd. on other 
grounds 340 U.S. 474 (1951)  See also 
J. Shaw Associates, LLC
, 349 
NLRB 939, 9
39

940 (2007).  A substantial majority of the Acting 

at the time that they testified.  The Board has long held the testimony of 
current employees which is adverse to the interests of thei
r employer is 
not likely to be false.  The Board has noted that when employees testify 
against the interest of their employer, they subject themselves to the 
possibilities of recrimination and the perils would be even greater if 
such testimony was false.  
Bloomington
-
Normal Seating Co
., 339 
NLRB 191 (2003).  See also 
Flexisteel Industries
, 316 NLRB 745 
(1995); 
Federal Stainless Sink Division
, 197 NLRB 489, 491 (1972).  I 
have considered these principles when considering the credibility of 
such witnesses.
 
wear union hats and pins.  Some employees, including Kevin 
Maze, began to place union stickers, about the size of a half 
dollar,
 
at various places in the plant, including on employee 
lockers.
 
The Respondent learned of the organizing campaign shortly 
after it started.  According to the credible testimony of current 
employee Jerome Ivery, in January 2008, James Mathias, the 
Responden

-
and 
second
-
shift employees at the Peninsula plant.  Thomas Le
n-
non, SeAnna Huberty
,
 
and other members of management were 
present.  According to Ivery, at this meeting Thomas Lennon 
said the employees did not n
eed a union and asked how could 

was trying to help employees and remarked this is how they 

did not need a union.  He indicated that w
ith a union his hands 
would be tied as far as helping employees and that if things 

192)
.
 
Harry Lane, who had been laid off by the Respondent in 
March 2009, testified that he also attended the mee
ting held by 
Matthias and Tom Lennon shortly after they had learned of the 

d immediately before 
the second
-
shift started.  All of the second shift employees were 
present and some from the first. Lane testified that Le
nnon 
stated
,
 

[H]

been open.  Matthias stated that if he could help it, there would 
never be a union in the shop.  (Tr. 404
.
)
6
 
According to the credible testimony of Ivery, after the mee
t-
ing at Peninsula, Tho
mas Lennon and Mathias spoke privately 
to Ivery.  They told him that because he worked for the R
e-
spondent a long time, he should have used his influence to try 
and persuade employees not to get a union.  They indicated 
once again that the Respondent did no
t need a union.  Ivery was 
asked if he was for the Union and he replied that he was not.
 
Ivery testified he attended a second meeting held by the R
e-

by a management consultant.  After this meeting,
 
Brian Le
n-
non, Thomas Lennon, and Mathias spoke again to Ivery.  Tom 
Lennon told Ivery that since Ivery had been working for the 
Respondent for 30 years, he should use his influence to try and 
                                        
        
 
6
 
I find that Ivery and Lane testified credibly with respect to this 
meeting as their testimony was detailed, consistent and mutually co
r-
roborative.  It is also inherently plausible as there is objective evidence 
in the record establishing that Mathias clear
ly indicated his desire that 
the employees not have a union.  (See GC Exhs. 14 and 15, discussed 
in detail later.)  I credit their testimony to the extent it conflicts with 
that of Mathias. I note, moreover, that Mathias confirmed much of the 
testimony of 
Ivery and Lane regarding this meeting.  Mathias acknow
l-
edged that he held meetings with employees at both the Twinsburg and 

organizing campaign.  With respect to the meeting at Peninsu
la, Math
i-

Union would be the representative of the employees and that he could 
not deal with them directly anymore.  He also told employees at this 

 


that he did not believe a union was required.
 
 98
 
         
DECISI
ONS OF THE NATIONAL 
LABOR RELATIONS BOAR
D
 
 
persuade employees to vote against the Union.  Brian Lennon 
ind
icated that if the Union came in, their hands would be tied. 


. 
 
Ivory 
did not respond to their requests.
7
 
Ivery testified that a couple of
 
weeks later he admitted to 
Long that he was a supporter of the Union.  The day afterwards 
Ivery also spoke to Brian Lennon.  When Lennon asked Ivery 
how things were going out on the shop floor regarding a shift 
rotation, Ivery responded that there were st


  
When Lennon stated that he sounded like he was for the Union, 
Ivery responded that he did support the Union.
 
After obtaining a sufficient showing of interest, the Union 
filed a petition filed in Case 
0
8

RC

0
16940.  The parties e
n-
tered into a Stipulated Election Agreement and an election was 
held on March 14, 2008.  The tally of ballots showed that 62 
ballots were cast for and 48 against the Union, with 11 cha
l-
lenged ballots, an insufficient number to affect the results.  
Thereafte
r, the Employer filed objections to the election.  On 
August 28, 2008, the Board overruled the objections (GC Exh.
 
75) and certified the Union as the bargaining representative in 
the following appropriate unit:
 
 
All full
-
time and regular part
-
time 
production and maint
e-
nance employees, including all cast set
-
up employees, cast 
operators, re
-
melt employees, trim set
-
up and stock emplo
y-
ees, trim and utility process technicians, tool room employees, 
quality assurance employees, truck drivers, janitorial
 
emplo
y-
ees, machine operators, sander/blasters, shippers, safety coo
r-
dinators, and all shift leads employed by the Employer at its 
facilities located at 2150 Highland Rd., Twinsburg, Ohio and 
6212 Akron Peninsula Road, Peninsula, Ohio but excluding 
all off
ice clerical employees, professional employees, and all 
guards and supervisors as defined in the Act.
 
 
On May 18, 2008, the Union took a photograph of Bornstein 

Union, including Albright, Stewart, Iv
ery, Willie Smith, and 
Maze (GC Exh. 18).  The photograph and an article regarding 
the organizing campaign appeared in the July/August 2008 
issue of the International Teamsters magazine.  Maze placed 
                                        
        
 
7
 
Mathias denied ever speaking with Ivery individually. I credit the 
testimony of Ivery regarding these matter
s.  His testimony was more 
detailed than that of Mathias.  In addition, his recall of the private mee
t-
ings that he had with Mathias and other members of management was 
clear and distinct.  As a current employee of the Respondent, I doubt he 
would testify a

if it were not true.  I also note that Thomas Lennon did not testify at the 
trial and that while Brian Lennon testified, he did not testify regarding 
this meeting.  There are no complaint allegations reg
arding the two 
meetings held by management or the conversations with Ivery that 
occurred afterword.  At the hearing, counsel for the Acting General 
Counsel specifically indicated she was not seeking to amend the co
m-
plaint to allege additional unfair labor 
practices based upon these co
n-
versations, but rather was eliciting such evidence as background to 
establish animus in support of the 8(a)(3) allegations of the complaint, 
particularly the allegation that in March 2008 Ivery was assigned more 
onerous workin
g conditions.  I admitted, and have considered, this 
evidence on that basis.  Accordingly, I have not made any findings that 
such conduct constituted unfair labor practices.
 
copies of the magazine 
in the break
rooms of the Responde

Peninsula facility after it was published.
 
On October 9, 2008, Bornstein sent a letter (GC Exh. 80) to 

This letter states, in relevant part:
 
 
Under current Board law you know that your cli
ent (General 
Die Casters) may not make unilateral changes after the date of 
the election without affording Local #24 the opportunity to 
bargain.  Any such unilateral changes would become unfair 
labor practices.
 
 

st that from henc
e-
forth that your client (General Die Casters) make no unilateral 
changes with respect to terms and conditions of employment 
of any employee or any without affording an opportunity to 
Local #24 to bargain over the decision and effects of su
ch 
change.  The following is a list of those changes which we i
n-
sist not be made without bargaining over the decision and the 
effects.  The list is not inclusive but is simply illustrative of all 
those changes.  
No discipline should be imposed without a
f-
fo
rding employees the 
Weingarten 
rights we hereby demand.  
No employee should be warned, counseled, disciplined or 
terminated without bargaining.  No employee shall have 
his/her hours changed without bargaining.  No one should be 
hired without bargaining ove
r the person who should fill the 
position.
 
 
No employee should be laid
-
off without bargaining.
 
 
No changes in the method and manner by which work is b
e-
ing performed may be made without bargaining.
 
 
No introduction of any new work techniques without bargai
n-
ing.
 
 
No subcontracting, closures, relocation or any changes in the 
workplace should be made without bargaining.
 
 
The parties held their first bargaining meeting on October 
13, 2008.  Bornstein has been the principal spokesman for the 
Union throughout the 
negotiations.  In October 2008, the U
n-

l-
bright, Stewart, Maze, Dennis Ormsby, and Arthur Brown.  The 

course of negotiations.  Rick Kepler, a repr
esentative of Tea
m-
sters Joint Council 41, began to attend some of the negotiation 
sessions on April 7, 2009.
 

h-
out the course of negotiations and has normally been accomp
a-
nied by an associate in his law
 
firm.  Various members of ma
n-
agement have attended the bargaining sessions throughout the 
negotiations.
 
By the conclusion of the hearing in December 2010, the pa
r-
ties had held approximately 65 bargaining meetings but had 
been unable to reach an agreement.
  
The last bargaining session 
noted in this record was held in October 2010.  At the co
m-
mencement of negotiations the parties agreed to first bargain 
over noneconomic issues for turning to economics.  By the time 
of their last bargaining session in October
 
2010, the parties had 
not yet begun to bargain regarding economic issues.
 
A substantial portion of the complaint in this case involves 
  
 
 
GENERAL DIE CASTERS
 
 
 
 
 
99
 
 

began to engage in a series of unilateral changes in violati
on of 
Section 8(a)(5) and (1) of the Act in January 2009
,
 
and contin
u-
ing through September 2009.  The complaint alleges that the 
discharge of employee Kevin Maze in September 2009 violated 
Section 8
(a)
(5)and (1) of the Act as it was effectuated pursuant 
to
 
a unilaterally established rule.  The complaint further alleges 
that the discharge of Maze also violated Section 8(a)(3).
  
On 
October 9, 2009, the Respondent suspended union supporter 
Willie Smith and discharged him on October 17, 2009.  On 
November 10, 2
009, the Respondent withheld wages from u
n-
ion supporter Emil Stewart for time spent attending an OSHA 

these actions are violative of Section 8(a)(3) and (1) of the Act.  
The complaint also alleg
es that since January 1, 2010, the R
e-
spondent has refused to consider hiring certain laid
-
off emplo
y-
ees at the Peninsula facility while at the same time employing 
temporary employees in violation of Section 8(a)(3) and (1) of 
the Act.
 
On December 7, 2009, 
a decertification petition was filed in 
Case 
0
8

RD

00
2178 which is blocked by the present unfair 
labor practice proceeding.
 
On April 29, 2009, the Union requested certain information 
regarding laid
-
off employees and on May 26, 2009, requested 
information r
egarding employees who had received vacation 
pay.  The complaint contends that the Respondent has refused 
to provide this information in violation of Section 8(a)(5) and 
(1) of the Act.  The complaint further alleges that the Respon
d-
ent delayed the provisi
on of relevant information from May 6, 
2009
,
 
to June 9, 2009
,
 
in violation of Section 8(a)(5) and (1) of 
the Act.
 
The complaint alleges that during April and May 2010, shift 
leader John Norton and safety coordinator Daniel Owens circ
u-
lated decertification 
petitions and engaged in other conduct 
violative of Section 8(a)(1).  The Respondent denies the supe
r-
visory status of both Norton and Owens.  This necessitates a 
determination of whether they are supervisors within the mea
n-
ing of Section 2(11) or agents wi
thin the meaning of Section 
2(13) of the Act before the merits of those allegations are a
d-
dressed.
 
During the same period, the complaint alleges that Respon
d-

,
 
Mathias
,
 
solicited employees to support a decertif
i-
cation effort and informed the employ
ees that the Respondent 
supported it in violation of Section 8(a)(1) of the Act.  Finally, 
the complaint alleges that from September 17, 2010
,
 
through 

S
upervisors Douglas Hicks, Chuck Long, and Bria
n Lennon 
engaged in a series of encounters with employee Jerome Ivery 
that violated Section 8(a)(1) of the Act.  All of these allegations 
will be discussed in detail.
8
 
                                        
        
 
8
 
The Respondent also filed a number of unfair labor practice char
g-
es against the 
Union since it has been certified.  On August 31, 2009 
the Respondent filed a charge in Case 08

CB

011183 against Tea
m-
sters, Local 24 alleging that it had violated Sec. 8(b)(1)(B) and (3) of 
the Act (Jt. Exh. 7).  On the same date the Respondent filed iden
tical 
charges against Teamsters Joint Council 41 (Jt. Exh. 4).  On January 
29, 2010, the Regional Director dismissed the 8(b)(1)(B) allegations 
A.  The Alleged Unilateral Changes in Violation of Section 
8(a)(5) and (1) of the Act an
d the Related 8(a)(5)
 
(3) and (1) 
Allegations Regarding the Discharge of Kevin Maze
 
The Evaluation Procedure and Wage Freeze
 
Paragraph 12(a) of the complaint alleges that on or about 
January 1, 2009, the Respondent unilaterally changed the eva
l-
uation 
procedure, altering when employees are eligible to r
e-
ceive wage increases.
 
According to the Respondent, whether an employee receives 
a merit increase and when 
the employee 
is subject to its discr
e-
tion.
 
Counsel for the Acting General Counsel called several 
wi
t-
nesses in support of this allegation.  Arthur Brown testified that 

October 1999 to May 1, 2009, when he was laid off.  Brown 
testified that he normally received an annual performance eva
l-
uation in
 
February. At times, he would not receive a wage i
n-
crease based upon an evaluation, but on other occasions he was 
given a wage increase of up to 4 percent. On February 18, 
2009, he met with his supervisor, Keith Kish, who informed 
him that the Respondent h
ad shifted evaluations back to the 

evaluation would then be deferred until October 2009. Since he 
was laid off in May 2009, he did not receive an evaluation in 
2009.
 
Current employee Dennis Or
msby testified that he received 
an evaluation in February 2009 from Chuck Long and Judy 
Varner, the then human resources director. Ormsby indicated 
this was a 6
-
month evaluation because he had transferred from 
the machining department at the Twinsburg plan
t to the die 
casting department at Peninsula 6 months prior to this meeting.  
The record demonstrates that the company has a consistent 
practice of evaluating employees 6 months after they changed 
classifications.  At the time of his evaluation in February
 
2009, 
Ormsby was informed that he was getting a 25
-
cent
-
per
-
hour 
wage increase.  When he informed Long and Varner that he 
was disappointed because he only received a quarter and had 
not
 
had
 
a raise in 6 years, he was told that he would be getting 
another 
evaluation in a couple of months because the evalu
a-
tions were going to be changed back to the month of his hire 
date.  Ormsby testified that his hire date was March 31.  Long 
                                        
                                     
 
and a number of the 8(b)(3) allegations in both charges.  The Regional 
Director also indicated however, that abs
ent settlement, he would issue 
a complaint against both Teamsters Local 24 and Teamsters Joint 
Council 41 alleging that both entities violated Sec. 8(b)(3) of the Act by 
failing to meet at reasonable times and places and by conditioning 
bargaining on the p
resence of a federal mediator.  (Jt. Exhs. 6 and 9.)
 
On February 1, 2010,
 
both
 
Teamsters Local 24 and Joint Council 41 
entered into informal settlement agreements with respect to the issues 
on which the Regional Director had indicated that a complaint was 
warranted (Jt. Exhs. 10, 11, 12, and 13).  On September 3, 2010, the 

e-

refusal to issue complaint in Cases 08

CB

011183 and 
08

CB

011184 
(Jt. Exh. 14).  On December 16, 2010 Regional Director issued a letter 
in both cases indicating that he was refusing to issue a complaint based 
on the above
-
noted settlements entered into by both Teamsters Local 24 
and Teamsters Joint Council 
41.  (Jt. Exh. 15.)
 
 100
 
         
DECISI
ONS OF THE NATIONAL 
LABOR RELATIONS BOAR
D
 
 
and Varner also told Ormsby that the Respondent was going to 
change the evaluatio
n procedure.  They explained that after an 
employee was evaluated, the evaluation would be given to Jim 
Mathias, who would have 30 days to decide whether or not an 
employee received a raise.  Ormsby indicated that in the past, 
any raise that resulted from 
an evaluation would be given i
m-
mediate effect.  Ormsby further testified that he did not receive 
another evaluation in 2009.
 
Current employee Leonard Redd testified that in early Fe
b-
ruary 2009 he received an annual evaluation from his immed
i-
ate supervisor,
 
Michael Jordan, and Chuck Long.  Redd was 
told at his evaluation that he would be informed in about 8 
weeks as to whether he would receive a raise based on his eva
l-
uation.  Redd was informed that the policy had changed from a 
prior policy of informing emp
loyees at the time of an evalu
a-
tion what raise, if any, they would receive.
 
Employee Mark Albright testified that he had worked for the 
Respondent since November 1994.  At the time of his testim
o-
ny in November 2010, Albright was employed as a process 
contr
ol employee on the first shift at Peninsula.  Albright was 
one of the employees who first contacted the Union and served 
as one of the union observers at the election.  He has been on 
the union negotiating committee since its inception.  Albright 
testified
 
that in November 2009, Chuck Long evaluated him 
and informed him that whether he would receive a raise was 
under review.  Approximately 2 months later, Albright received 
a 10
-
cent
-
an
-
hour wage increase.  Prior to this evaluation, A
l-
bright had always been 
informed of any wage increase he 
would receive at the time of the evaluation.
 
Employee Robert Jay Quarterman testified that he received 
an evaluation from Long in November 2009.  At this meeting 
Long told him he would have to wait up to 2 months to learn i
f 
he was going to receive a wage increase.  Quarterman testified 
in the past, employees were told at the time of their evaluation 
if they were going to receive a wage increase.
 
The record establishes that while at times, employees would 
not receive a wage 
increase after an evaluation, when the wage 
increases were given, they would range up to 4 percent.  If a 
wage increase was given, it was made effective as of the date of 
the evaluation.  Both Bornstein and Albright testified, without 
contradiction, that t
he Union was not informed of any changes 
in the evaluation process during negotiations.
 
Paragraph 12(B) of the complaint alleges that since about 
January 1, 2009
,
 
the Respondent instituted a wage freeze, den
y-
ing employees a customary wage increase.
 
Respond
ent contends that it was privileged to act unilaterally 
with respect to instituting a wage freeze because such action 
was consistent with its past practice of freezing wages under 

 
In February 

decided that normal wage increases would not be given during 
2009 because of the poor economic conditions that existed. 
Mathias testified that in February 2009 customers began to 
delay and cancel orders.  Under th
ese conditions, Mathias d
e-
cided that it would not be prudent to grant customary wage 
increases (Tr. 2078

2079).
 
Mathias testified that there was a past practice of not gran
t-
ing wage increases when the Respondent determined that ec
o-
nomic circumstances did n
ot warrant granting them.  He poin
t-
ed to a period in 1995 when, because of economic condition
s, 
no raises were given for a 6
-
 
to 7
-
month period.  In 2000, b
e-
cause of a drop in orders, no raises were given for approximat
e-
ly 3 to 4 months.  In July 2007, bec
ause of a catastrophic flood 

granted for approximately 7 months.
 
Mathias acknowledged that the Respondent did not give pr
i-
or notice and an opportunity to bargain with the Union of its 
decision
 
not to give wage increases before the Respondent i
m-
plemented the decision in February 2009.  Matthias indicated 
that no prior notice was given because the Respondent was 
merely applying its past practice of suspending wage increases 
under adverse economic
 
conditions (Tr. 2082).
 

session held on June 16, 2009 (R. Exh. 187, p. 421)
,
 
the Union 
was not informed of this decision until that date.
9
  
At this mee
t-
ing, Rick Kepler, a representative of Teamsters 
Joint Council 
41, who appeared on behalf of the Union at some of the ba
r-

a-
tor, whether raises were being given that year. When Mason 
responded
,
 

t-
ed t
hat the Respondent had decided not to give wage increases 
because of economic conditions and, in the past, had not given 
raises under certain circumstances. Mason further indicated that 
the inability to pay was not an issue and he acknowledged that 
this is
sue was subject to bargaining. Albright testified that at 
this meeting, Mason indicated that there would be no raises 
given in 2009 because of the economic situation. (Tr. 1015

1016
.
)
 
The record contains documentary evidence reflecting that a 
substantial n
umber of employees had received raises based on 
their performance review for the years 2005, 2006, and 2007 
(GC Exh. 67).
 
At the bargaining meeting held on January 14, 2010, the R
e-
spondent informed the Union that the Respondent had resumed 
giving employees
 
annual wage increases in December 2009.  
The Union was informed the raises would vary anywhere from 
1/2 percent to 3 percent.  (Tr.1131

1133
.
)
 

the Respondent had an established practice of eva
luating the 
performance of all its unit employees on an annual basis.  The 

r-
sary date or 6 months after an employee changed job classific
a-
tions.  Any raises that were given as a result of the appr
aisal 
was based on merit and was determined that the discretion of 
the Respondent.  The amount of the raise, if any, an employee 
was given ranged up to 4 percent. In 2006 and 2007 almost all 
of the employees received a wage increase based on their pe
r-
forma
nce review (GC Exh. 67).
 
In 
NLRB v. Katz
, 369 U.S. 736 (1962)
,
 
the employer, during 
negotiations for an initial contract unilaterally put into effect a 
new sic
k leave plan and granted across
-
the
-
board wage increa
s-
                                        
        
 
9
 
The Respondent took detailed notes of each bargaining session.  I 
find these notes to be an accurate reflection of what occurred at the 
meetings and have relied on them throughout this decision to find what 
transpired at bargaining se
ssions.
 
  
 
 
GENERAL DIE CASTERS
 
 
 
 
 
101
 
 
es and discretionary merit increases to a n
umber of employees.  

to such mandatory subjects of bargaining to constitute a viol
a-
tion of Section 8(a)(5) and (1) of the Act.  In so finding the 
Court held:
 
 
Unilateral action by an employer wi
thout prior discussion 
with the union does amount to a refusal to negotiate about the 
affected conditions of employment under negotiation, and 
must of necessity obstruct bargaining, contrary to the congre
s-
sional policy.  It will often disclose an unwilling
ness to agree 
with the union. It will rarely be justified by any reason of su
b-
stance.  
[
Id at 747.
]
 
 
Applying the principles of 
Katz
, the Board has long held, 
with court approval, that after a union is selected as the ba
r-
gai
n
ing representative, an employer
 
may not unilaterally di
s-
continue a practice of granting periodic wage increases to its 
employees.  
Jensen Enterprises, Inc.
,
 
339 NLRB 877 (2003); 
Daily News of Los Angeles,
 
315 NLRB 1236 (1994)
,
 
enfd. 73 
F.3d 406 (D.C. Cir. 1996); 
Allied Products Corp.,
 
2
18 NLRB 
1246 (1975)
,
 
en
fd. 548 F.2d 644 (6th Cir. (1977)
.  The fact that 
the Respondent utilized discretion with respect to the amounts 
and, to some degree, the timing of appraisals that resulted in 

eral 

review program was an established practice and thus a cond
i-
tion of employment that required bargaining before it could be 
changed.  
Daily News of Los Angeles 
and
 
Allied Products 
Corp
., supra.
  

t-
eral cessation of merit wage increases from February to D
e-
cember 2009 violated Section 8(a)(5) and (1) of the Act as a
l-
leged in paragraph 12(B) of the complaint.
 
I also find that the Respondent

 
unilateral
 
change in dela
y-
ing the granting of wage increases from the date of the merit 
review to a time approximately 2 months afterwards also vi
o-
lated Section 8(a)(5) and (1) of the Act.  In 
Oneita Knitting 
Mills
, 205 NLRB 500 fn. 1 (1973)
,
 
the Board noted that an
 
employer with a past practice of merit increases violated Se
c-
tion 8(a)(5) by unilaterally discontinuing such a program.  The 
Board explained that once an exclusive bargaining agent is 
selected, an employer may no longer exercise unilateral discr
e-
tion with
 
respect to such increases.  The Board further noted:
 
 
What is required is a maintenance of pre
-
existing practices, 
i.e., the general outline of the program, however the impl
e-
mentation of the program (to the extent that discretion has e
x-
isted in determinin
g the amounts or timing of the increases), 
becomes a matter as to which the bargaining agent is entitled 
to be consulted.
 
 
It is clear therefore that Board law requires the Respondent 
to bargain with the Union the timing of any wage increase fo
l-
lowing a 
merit review.  By failing to do so, the Respondent has 
violated the Act as alleged in paragraph 12(A) of the complaint.
 
Short Notice Call
-
O
ffs and Related Discipline
 
Paragraph 12(C) of the complaint alleges that since about 
February 1, 2009, Respondent 
changed its policy with regard to 
employees using
 
vacation days to excuse short
-
term 
notice call 
offs from work.  Paragraph 12(D) alleges that since about Fe
b-
ruary 1, 2009, employees, including Emil Stewart, were disc
i-
pline for absenteeism as a result of t
he unilaterally change work 
rule in paragraph 12(C).
 
Albright, Stewart
,
 
and Maze all testified with respect to this 
allegation.  A composite of their testimony indicates that for 
some period of time through the end of 2008, the Respondent 
had a policy rega
rding employees calling off work with less 

m-
ployee called in to notify the Respondent, in advance of a 
scheduled workday, of the need to have the day off, when the 
employee returned to work he wo
uld fill out a request for a 
vacation day which would be given to supervision for approval.  
The employee would then receive vacation pay for the day off.  
Such days off, however, would not count toward the Respon
d-

 
Albright a
lso testified that, for a substantial period of time, 
the Respondent had an attendance bonus program that provided 
that if an employee had no absences for a quarter; the employee 
would receive an additional vacation day and a cash bonus.  
Albright testifie
d that in late 2008 he attend
ed a meeting held 
for all first
-
shift employees at the Peninsula plant, conducted by 

d-
ministrator.  Brian Lennon was also present 
at 
this meeting.  
Huberty announced a mino
r adjustment in the attendance b
o-
nus.  She indicated that if an employee did not miss any wor
k-
days during a quarter, the employee would no longer receive an 
additional vacation day but would continue to receive a cash 
bonus.  She indicated that employe
es c
ould call
-
off at short 
notice up to twice a month and it would not be considered an 
unexcused absence.
 
According to Albright, employees told him in early January 
2009 that Judy Varner, the human resources administrator who 
succeeded Huberty, had issued wri
tten warnings to employees 
for attendance that 
included short
-
term notice call
-
off dates that 
were formerly not considered an unexcused absence.  On cross
-
examination, Albright testified that he called Bornstein at some 
time prior to January 12, 2009, and 
told him about the allegedly 
changed policy (Tr. 1112

1113).
 
Maze testified that on May 18, 2009, he received a verbal 
written warning for attendance (GC Exh. 39).  The warning 
indicates that Maze was absent on February 15, March 31, 
April 1, and May 18, 2
009.  Maze testified that two of the
se 
dates were short notice call
-
offs.
 
On June 8, 2009
,
 
Stewart received a verbal written warning 
for attendance (GC Exh. 32) which noted absences on March 6, 
April 20, and June 8, 2009.  When Brian Lennon gave the 
warnin
g to Stewart, Stewart explained he used vacation days 
for the absences.  Lennon responded that it did not matter. 
Stewart also indicated that sometime during the period from 
January 2009 to April 2009, three other employees were given 
written warnings for 
attendance when they had used vaca
tion 
days for short notice call
-
offs (See R. Exh. 188).
 
Brian Lennon also testified regarding the
 

notice call
-
off procedure.  He indicated that all vacation days 
must be scheduled a week in advance, Lenn
on indicated that 
wi
th respect to short notice call
-
offs, an employee could submit 
a vacation request form when the employee returned to work 
and would receive vacation pay for that day.  He further ind
i-
 102
 
         
DECISI
ONS OF THE NATIONAL 
LABOR RELATIONS BOAR
D
 
 
cated, however, that the day 
was 
still considered an 
unexcused 
absence if the request was submitted less than a week before 
the day off.  Lennon testified this policy was in existence b
e-
fore the union campaign and had not been changed.
 
Lennon further testified regarding the meeting that Huberty 
held in the l
atter part of 2008.  According to Lennon, Huberty 
explained that the attendance bonus program was being 
changed so that if an employee had perfect attendance for a 
quarter, the employee would receive a bonus of an additional 

receive 
1
 
additional day off.  
Specifically 
with respect to the notice call
-
offs, Huberty stated 

record, as well as counting against having perfect attendance 
for purposes of the bonus.  Lennon te
stified that this policy is 

 

t-
ly promulgated on August 22, 2005 (GC Exh. 2, p.
 
2).  The 
relevant portions of the vacation provision states:
 
 
Only one person p
er department and shift may be off 
at a time. Vacations will be granted on a first
-
 
come, first
-
serve basis, determined by the date of submission for a
p-
proval. If an employee has requested a vacation day after 
another employee in his or her department has 
been a
p-
proved for vacation, his or her vacation request may be 
denied. 
 
Employees may take a maximum of 2 days per 
month, one day at a time.
 
All one
-
day vacations should be approved by the s
u-
pervisor at least one week in advance. Employees who r
e-
quest vaca
tion days with pay for days called off or missed 
due to illness are not eligible for the attendance re
ward for 
that quarter.
 
 
The attendance policy in the handbook has an effective date 
of October 2007 (GC Exh. 2, p. 12). It provides in relevant part:
 
 
Occ
asionally, it is necessary to be absent from work due to 
illness or circumstances beyond your control.  When you have 
an unscheduled absence from work, you must notify your s
u-
pervisor.  You are responsible for calling your supervisor 
within one hour or the
 
Human Resources Administrator pe
r-
sonally.  It is also your responsibility to keep your supervisor 
and Human Resources administrator informed every day as to 
when you expect to return to work.
 
 
For absences due to sudden illness or circumstances beyond 
you
r control, employees
 
may be required to use any avail
a-
ble vacation time.
 
 
In her brief, counsel for the Acting General Counsel moved 
to withdraw paragraphs 12(C) and (D) of the complaint on the 
basis that evidence produced at the trial established that the
y 
are barred by Section 10(b) of the Act.  The Respondent also 
contends that these allegations are barred by Section 10(b) of 

-
examination test
i-

preside
nt, Bornstein, prior to January 12, 2009, about the a
l-
leged change in policy.  Counsel for the Acting General Cou
n-
sel notes that on July 27, 2009, the Union filed the charge in 
Case 
0
8

CA

0
38464, which alleges that the Respondent un
i-
laterally changed its s
hort
-
term vacation policy.  Thus, the 
charge was not filed within 6 months of the time that the Union 
obtained knowledge of the alleged change.  Under these ci
r-

withdraw paragraphs 12 (C) and (D) 
of the complaint.
 
The 
1
-
Day 
Shutdowns and the March 9, 2009
 
L
ayoffs at the Twinsburg Facility
 
Paragraph 12(E) of the complaint alleges that on or about 
March 5, 2009
,
 
and again on April 10,
 
2009, Respondent shut 
down its facilities for 1 day without giving
 
notice to the Union 
or an opportunity to bargain. Paragraph 12(F) of the complaint 
alleges that on or about March 9, 2009, the Respondent laid off 
employees from its Twinsburg facility including but not limited 
to the following named employees; Terrance H
emphill, Ra
y-
mond Ferry, Brandon Asberry, Walter Wood, Jerry Durenda, 
and Nathan Holland.
 
The Respondent contends that both the March 9, 2009 layoff 
at th
e Twinsburg facility and the 1
-
day shutdowns did not vi
o-
late the Act because they were consistent with 
its past practice 
prior to the union certification.  It also contends that the 1
-
day 
shutdowns were consistent with a provision in the Respon
d-

,
 

must shut down for lack of work, at the discretion o
f the plant 
manager, employees may be permitted to split vacation time to 

 
On the morning of March 5, 2009, Mason faxed the follo
w-
ing letter (GC Exh. 85) to John Sivinski, an attorney who, at 
that time, represented the Unio
n:
 
 
Due to a sudden downturn in work at General Die, my client 
is forced to have a reduction in force.
 
 
Attached is a copy of that document we have prepared that we 
propose to be the general outline of the layoff procedures we 
are going to follow.
 
 
We are 
estimating that the layoffs will be somewhere in the 
range of 20% of the work 
 
force but those numbers are not yet 
fully finalized.  We do not know how long the layoff will be 
in duration.  Hopefully short but nobody knows, General Die 
is simply running ou
t of work so we would like to discuss this 
with your client first thing today.
 
 
Attached to the letter was a document the relevant portions of 
which indicated:
 
 
Layoff and Recall procedures:  (Last Layoff in 1995)
 
Past Practices
 
Layoffs will be handled in 
production in the following ma
n-
ner:
 
 
 
1.  Production seniority.
 
2.  Production capability to bump to another produ
c-
tion job.
 
3.  Seniority receives first choice on shifts.
 
 
4.  Peninsula production departments include, Leads, 
Set up, Cast operators, Trim, 
Utility, Sanding/Blasting, 
Stock, Remelt, Process Techs.
 
 
5.  Twinsburg production departments include, Leads, 
CNC operators, Machining/Sanding.
 
 
When General Die Casters only had one facility, the machi
n-
  
 
 
GENERAL DIE CASTERS
 
 
 
 
 
103
 
 
ing department never cross trained in the casting 
Department, 
nor the casting department cross trained in the machining 
(CNC) department.
 
 
An employee with seniority could transfer (bump) to a diffe
r-
ent position within their department, if they had the capability 
and experience with General By Casters and
 
the personnel 
files document that experience. Layoffs due to economic i
s-
sues, recall date is unknown.
 
 

s-
day, March 5, 2009
 
(R. Exh. 174)
,
 
the parties began the mee
t-
ing at 3:30 p
.
m. Mason was the chief
 
negotiator for the R
e-
spondent and Varner was also present.  Bornstein was the U
n-

 
Mason began the meeting by saying that he was sorry that 

Mason had faxed earlier in the da
y.  Bornstein was
 
then given a 
copy of the above
-
noted letter and attachment.  Mason indica
t-

Mason stated that it was the same procedure the Respondent 
had used in its last layoff in 1995.  Mason 
also gave the Union 
a document that reflected the names of employees by depar
t-

(GC Exh. 54
.
)  Mason further indicated that the Respondent 
had
 
reports from customers of a 20
-
percent drop
off in orde
rs.  
Finally, Mason indicated that he did not know how long the 
layoffs would last.  Bornstein indicated that the Respondent had 

proposed article 19.
10
  
Mason replied that the Union had just 
b
een given what the Respondent proposed to do and added that 

what we are going to do

 
When Bornstein asked how soon the layoff would occur, 
Mason replied that the layoff would occur at the Twins
burg 
facility on Monday, March 9.  Varner said that the Respondent 
may notify employees of their layoff on Friday, March 6. M
a-
son indicated that possibly five to seven employees would be 
laid off.  He further stated that the Respondent would use se
n-
iority 
by department.  Employees with seniority could choose 
to bump into another shift in order to avoid layoff.  Bornstein 

conducted by seniority on a plantwide basis and that an e
m-
ployee should be 
able to bump into another department if the 
employee had the essential skills of that job.  Mason responded 

 

and Peninsula to be different plan
ts or are they considered one

  
Mason responded that Twinsburg and Peninsula are different.  
Bornstein indicated he did not agree with that as employees 
transferred back and forth between the two plants and it was his 
                                        
        
 
10
 

o-
ber 28, 2008. (R. Exh. 385.)  Art. 19 provides, in relevant part, that 

the most junior employee(s) (using plant
-
wide seniority) being laid off 
first. Persons being laid off will be given the opportunity to use plant
-
wide seniority to bump avoid the layoff provided that the employee is 

 
position that companywide seniority s
hould be used for the 
layoff.  Mason replied that the Respondent understood the U
n-

seniority in the past and that is what it was proposing to do 
now.  He further indicated that the parties could d
iscuss the 
layoffs at Peninsula at the bargaining session to be held the next 
day but that the Respondent needed to inform the employees at 
Twinsburg of the layoff the next day (March 6).  Mason stated 
that the Respondent would give the employees at Twinsb
urg 
the option to change shifts or be laid off.  When Bornstein 
asked when the Respondent knew of the necessity of a layoff at 
Twinsburg, Mason replied
,
 

 
After some further discussion, the Union proposed that 
layoffs be co
nducted by seniority in a combination of depar
t-
ments of employees who could perform the same work.  The 

-
year recall right provision.  M
a-
son discussed this proposal telephonically with the Respon
d-

-
level management but
 
then informed the Union that 
the proposal was rejected.  Mason indicated that the Respon
d-
ent would use the procedure that it had given to the Union that 
day.  He stated that it was in the handbook and that it had been 
used in the past.
 
The parties met aga

r-
gaining notes (R. Exh. 175) establish that the bulk of that mee
t-
ing was devoted to the upcoming layoff at the Peninsula facil
i-
ty.  With respect to Twinsburg, Mason gave the Union a list of 
the employees who would be laid 
off and their seniority dates 
(GC Exh. 55).  The employees named on this document were T. 
Hemphill; R. Ferry; B. Asberry; J. Durenda; and W. Wood.
11
  
Mason indicated that the employees getting laid off had been 
hired in 2008. When Bornstein asked if any of
 
the laid
-
off e
m-
ployees had enough seniority to bump 
into Peninsula, Mason 

o

 
After reviewing the specifics of the layoffs at Twinsburg, 
Bornstein indicated the Union did not agree with the Respon
d-

dent understood 
that the Union did not agree.  Mason indicated that the parties 
could not reach agreement so that they were at an impasse.  
Bornstein replied that there had been limited discussion of the 

ay

  
Mason replied that the Union had made a proposal and the R
e-
spondent had rejected it.  The meeting ended without an agre
e-
ment between the parties regarding the method to be used for 
layoffs at the Twinsburg facility.
 
The Respondent
 
shut down its facil
ity in Twinsburg for 1 
day on March 
5, 2009.  Brown testified that Plant M
anager 
Keith Kish notified employees on March 4, 2009, that the entire 
Twinsburg facility would be shut down on March 5 for ec
o-
nomic reasons.  Employees were informed that they could
 
take 
a vacation day or take a day off without pay (Tr. 345).  The 
Respondent did not notify the Union of the 1
-
day shutdown at 
the Twinsburg facility at the bargaining session held on March 
5.
 
The Respondent shut down both the Twinsburg and Penins
u-
la plan
ts on April 10, 2009.  On April 7, 2009, the parties held a 
                                        
        
 
11
 
The same employees were issued letters 
by the Respondent i
n-
forming them of their layoff.  (GC Exhs. 68

73.)
 
 104
 
         
DECISI
ONS OF THE NATIONAL 
LABOR RELATIONS BOAR
D
 
 
bargaining session.  Bornstein was not present and Teamsters 
Joint Council 41 representative
,
 
Rick Kepler
,
 

chief spokesman.  At this meeting Mason informed Kepler that 
there would 
be a 1
-
day shutdown at both Peninsula and Twin
s-
burg on April 10 (R. Exh. 177).  Mason indicated that the R
e-
sponden
t had previously estimated a 20
-
percent drop in bus
i-
ness and had tried to adjust the work force accordingly but that 
orders continued to drop.
  
Kepler stated that he wanted verific
a-
tion that customer orders were declining and that he would send 
a request in writing.  On April 14, 2009, Kepler sent the R
e-
spondent a letter requesting cancellation orders which precip
i-
tated the shut
down of the plant
s on April 10.  The letter also 
advised the Respondent that the Union would be filing an u
n-
fair labor practice charge regarding its refusal to bargain over 
the shutdown on April 10.  (GC Exh. 116
.
)
 
Mathias testified that the Respondent did not bargain with 
the Union over these 1
-
day shutdowns because the Respondent 
was acting consistent with its past practice (Tr. 2086).
 
Mathias testified that the shutdowns were due to a loss of 
approximately 40 perc


past, it notified the employees in advance and offered them the 
option of a paid vacation day or an unpaid day off (Tr. 23

24).
 
Mathias indicated that i
n the past the Respondent had shut 
down facilities at the end of the year and on at least two Good 
Fridays when business was slow.  Employees had always been 
given the option of taking a paid vacation day or an unpaid day 
off.  In this connection
,
 
Mathias 
testified that for a number of 
years the Respondent posted a holiday schedule near the end of 
each year.  These schedules set forth the holidays for the u
p-
coming year and further indicated that shutdowns will be d
e-
termined at a later date.  The Respondent 
produced the holiday 
schedule postings for the period from 2008 to 2011 which co
r-
roborates this testimony (R. Exh. 80)
.
 
Generally, an employer is precluded from changing wages, 
hours, or terms and conditions of employment
-
mandatory su
b-
jects of bargaining w

representative notice and a meaningful opportunity to bargain 
about the proposed change.  
NLRB v. Katz
, 369 U.S. 736 at 
743.  In 
Alpha Associates
, 344 NLRB 782
,
 
785 (2005)
,
 
the 
Board noted:
 
 
It is axiomatic that an e

y-
ees is a mandatory subject of bargaining; thus in the absence 
of an agreed
-
upon contractual provision on the subject, an 
employer is obligated to bargain with an incumbent union 
with respect to 
 
both the decision to cond
uct a layoff and the 
effects of any such layoff.  See 
Farina Corp.
, 310 NLRB 318, 

m-
ployees is motivated by economic considerations does not r
e-
lieve an employer of
 
its bargaining obligation.
 
 
While t
he 1
-
day shutdowns that occurred at the Respon
d-

since employees were given the option of taking 
1
 
of their paid 
vacation days instead of not being paid for the day, I find that 
shutdowns were n
onetheless a mandatory subject of bargaining.  
The Board has held that changes in conditions of employment 

subjects of bargaining.  
Millard Processing Services
, 310 
NLRB 421, 425 (1993); 
Southe
rn California Edison Co.,
 
284 
NLRB 1205 (1987).  I find that the closure of the plants which 
resulted in either a loss of a paid vacation day or an unpaid day 

i-
tions of employment and is thus 
a mandatory subject of ba
r-
gaining.
 

the complaint allegations regarding the March 9, 2009 layoffs 
at Twinsburg and the 1
-
day shutdowns is that its conduct was 
privileged because the Respondent had a p
ractice of brief plant 
shutdowns and that the layoff at Twinsburg was conducted 
consistent with the procedure it utilized in a prior layoff in 
1995.  (R
. Br.
, pgs. 92

93 and 105
.
)
 
The Board, with court approval, has clearly rejected such an 
argument.  In 
A
dair Standish Corp.
,
 
292 NLRB 890 (1989)
,
 
enfd. in relevant part 912 F.2d 854 (6th Cir. 1990)
,
 
the Board 
observed:
 
 
The Respondent argues that because of its past practice of i
n-
stituting economic layoffs due to lack of work, it had no obl
i-
gation to bargain with the Union over such layoffs.  However, 
because of the intervention of the bargaining representative, 
the Respondent could no longer continue unilaterally to exe
r-
cise its discretion with respect to layoffs.  See, e. g., 
Ladies 
Garment
 
Workers Local 512 v. NLRB
, 795 F.2d 705 (9th Cir. 
1986).  Instead, the Respondent was obligated to bargain with 
the Union over the layoffs, which
 
are mandatory subjects of 
bargaining.  
Lapeer Foundry & Machine,
 
289 NLRB 952 
(1988).  Accordingly, we agree 
with the judge that the R
e-
spondent violated Sec. 8(a)(5) and (1) of the Act by failing to 
bargain with the Union over the layoffs.  
[
Id. at fn.
 
1
.]
 
 
The Board reached the same conclusion regarding layoffs in 
a preceding case involving the same employer, 
Ad
air Standish 
Corp
.
,
 
290 NLRB 317, 337 (1988)
,
 
enfd. in relevant part 912 
F.2d 854 (6th Cir. 1990)
,
 
and in 
Bob Townsend/Colerain Ford
, 
351 NLRB 1079, 1083 (2007).  In 
Mackie Automotive Systems
, 
336 NLRB 347, 349 (2001)
,
 
the Board noted that it was well 

a-
tion of a union did not relieve an employer of the obligation to 
bargain about the subsequent implementation of those practices 
that entail a change in mandat
ory subjects of bargaining.  The 
Board held that adherence to past practice does not privilege 
unilateral conduct.
 
In the instant case, prior to the March 9, 2009 layoffs at 
Twinsburg, the Respondent had only one previous layoff in 
1995.  The Respondent no
netheless contends that because it 
followed the procedures utilized in that one 1995 layoff, it was 
privileged to act unilaterally with regard to the March 2009 
layoff.  As explained above, the primary impediment to that 
argument is that the Board has clea
rly rejected the notion that 
an employer can act unilaterally with respect to an economica
l-
ly motivated layoff after the selection of a bargaining repr
e-
sentative, even if the employer acts consistent with that pra
c-
tice.  Moreover, one prior layoff does not
 
establish a consistent 
past practice.  I note in this connection that the Board has also 
held that as many as three prior layoffs for varying reasons did 
not establish a consistent practice that privileged an employer 
  
 
 
GENERAL DIE CASTERS
 
 
 
 
 
105
 
 
to act unilaterally with respect to l
ayoffs.  See 
Tri
-
Tech
 
Se
r-
vices, 
340 NLRB 894, 895 (2003)
,
 
and 
Taino Paper Corp
.
,
 
290 
NLRB 975
,
 
978 (1988).
 
In the instant case, the Union specifically advised the R
e-
spondent in writing at the beginning of bargaining in October 
2008, that the Union expected
 
to be given notice and an oppo
r-
tunity to bargain regarding the layoff of employees.  However, 
with respect to the layoff at Twinsburg that was effectuated on 
or about Monday, March 9, 2009, the Union was not notified 
until Thursday, March 5, 2009, the day
 
before the Respondent 
began to notify the affected employees.  When Mason gave the 


laying employees off by departmental seniority and
 
reminded 

that layoffs be made through the use of plantwide seniority.  

replied that the Union had received what the Respondent pr
o-
posed to 

what we are going to do

  
Mason also indicated that the R
e-
spondent needed to begin notifying the affected employees at 
Twinsburg the following day and that the Respondent had 
known of the need to effec
tuate layoffs at Twinsburg for a
p-
proximately 1 week.
 
Bornstein reiterated that plantwide seniority should be used 

position but suggested the parties discuss the impending layoffs 
at Peninsula sin
ce the Respondent needed to inform the affected 
employees at Twinsburg of the impending layoffs the next day. 
Bornstein made one last attempt to reach an agreement by pr
o-
posing that a combination of departments of employees who 
performed similar work shoul
d be considered for purposes of 
layoff by seniority.  This proposal was rejected.  At the end of 
the March 5 meeting, Mason informed the Union that the R
e-
spondent would use the procedure he had given the Union that 
day.
 
On March 6, 2009, Mason gave Bornste
in the list of emplo
y-
ees who were to be laid off at Twinsburg.  Once again Bor
n-

that he understood and since the parties could not reach an 
agreement they were at an impasse on this issue.
 
The Resp
ondent began to inform employees at Twinsburg of 
their layoffs on March 6.  Even though the Respondent had 
decided to lay off employees at Twinsburg a week earlier, it did 
not inform the Union until the day before the layoff was a
n-
nounced to employees.  Ma
son made it abundantly clear at the 

m-
plemented the following day.  On March 6
,
 
the Respondent 
presented the Union with a list of the employees that were to be 
laid off and on that day began to notify
 
the employees of their 
layoff.
 
I find that, under the circumstances, the Respondent presen
t-
ed its proposal for the layoffs at Twinsburg without giving the 
Union meaningful notice and an opportunity to bargain over the 
matter.  It is clear that the Respond
ent was committed to i
m-
plementing the layoff in the manner it had decided regardless of 

Respondent made it clear from the outset that it was merely 
informing the Union of the course of action it 
would effectuate 
the next day.  As such, it presented the Union with a fait a
c-
compli, as it did not comply with its obligation to give mea
n-
ingful notice 
and 
opportunity to bargain in good faith regarding 
this issue.  
Brannan Sand 
&
 
Gravel Co.,
 
314 NLRB 282
 
(1994); 
Ciba
-
Ceigy
 
Pharmaceutical Division
, 264 NLRB 1013, 
1017 (1982)
, enfd. 722 F.2
d 1120 (3d Cir. 1983).
 
The record contains generalized claims by the Respondent 
that a lack of orders caused the necessity of the layoffs at 
Twinsburg and 1
-
day shutdowns
.  In this connection, the R
e-

informed the Union
 
that there was a 20
-
percent drop in orders.  
On April 7, 2009, before the 1
-
day shutdowns on April 10, 
Mason indicated that orders had continued to 
decline since 
March 2009.  At the hearing, Mathias made reference to a 40
-
percent drop in orders.  No documentary evidence regarding the 
decline in orders was introduced into evidence at the hearing.
 
In 
Seaport Printing & AD Specialties, Inc
.
,
 
351 NLRB 126
9 
(2007)
,
 
the Board indicated that an exception to the obligation 
to bargain over the layoff of employees for economic reasons 

n-


ntly maintained a narrow view of the economic ex
i-

e-
seen occurrence having a major economic effect requiring the 

RBE Electronics of S. D
., 
320 NLRB 80, 81 (1995)
 
(citations omitted).  The Board fu
r-

[A]bsent a dire financial emergency, . . . ec
o-
nomic events such as loss of significant accounts or contracts, 
operation at a competitive disadvantage, or supply shortages do 
not justify unilateral action

 
Applying that stringent standard to the instant case, the ge
n-
eralized claims by the Respondent regarding a lack of orders 


ecision to lay off 
employees and shutdown its facilities for 1 day was motivated 
by a desire to reduce labor costs in response to a decrease in 
orders and is thus similar to the type of economically based 
decision to lay off as part of the normal business 
cycle and 
subject to the duty to bargain.  See 
Pan American Grain Co
., 
351 NLRB 1412, 1414 (2007).
 
On the basis of the foregoing, I find that the Respondent vi
o-
lated Section 8(a)(5) and (1) of the Act with regard to the layoff 
of employees at Twinsburg on 
or about March 9, 2009, and the 
1
-
day shutdowns that occurred at the Twinsburg facility on 
March 5 and April 10, 2009
,
 
and the Peninsula facility on April 
10, 2009.
 
Changes in Work Hours and Schedules
 
Paragraph 12(G) of the complaint alleges that on or abo
ut 
March 16, 2009, the Respondent ch
anged the work hours of the 
day
-

facilities.
 
The record establishes that prior to the layoffs that occurred 
in March 2009, Joseph Cas

t
-
shift 
janitor.  His work schedule was from 7 a.m
.
 
to 3 p.m.
  
On 
March 13, 2009, the second
-
shift janitor at the Peninsula plant, 

 106
 
         
DECISI
ONS OF THE NATIONAL 
LABOR RELATIONS BOAR
D
 
 

 
According to 
the testimony of Brian Lennon, Respondent 
took this action because in order to have coverage between the 
first and second shift, as it needed an employee to clean t
he 
locker rooms after the first
-
shift employees had left.  Lennon 
acknowledged that the Resp
ondent did not give notice and o
p-

hours.  He testified that the Respondent followed the provision 
of its handbook that permitted it to change employee schedules.  
He also testified that this actio
n was consistent with what the 
Respondent had done prior to the advent of the Union with 
respect to changing employee schedules as needed
.
  
There is no 
contrary record evidence on this matter.
 
Paragraph 12(M) of the complaint alleges that on or about 
July 
27, 2009, the Respondent assigned two employees to work 
at the Peninsula facility during the annual plant shutdown.
 
Brian Lennon testified that the Respondent historically has 
engaged in annual shutdowns to perform maintenance work at 
the end of July or th
e beginning of August.  He indicated that 
the Respondent does not typically engage in production work 
during the maintenance shutdown, but if customer orders nee
d-
ed to be filled, it would arrange to have production work done 
to meet the orders.
 
A week prio
r to the scheduled late July 2009 shutdown, a 
customer called with an order.  The Respondent assigned two 
employees, Paul Shaver and Dan Krukemeyer, to perform pr
o-
duction work.  The Respondent selected these employees b
e-
cause they were the most senior empl
oyees on their shift and 
each had the skill and ability to perform the work.
 
Lennon Indicated that the Respondent did not bargain with 
the Union over the assignments since it was merely the normal 
scheduling of production work.  He testified that the Respo
n
d-
ent had utilized the same procedure to schedule production 
work during maintenance shutdowns in the past.  (Tr. 1788

1789
.
)  There is no record evidence to the contrary.
 
Paragraph 12(N) of the complaint alleges that from about 
August 17, 2009
,
 
through Se
ptember 29, 2009, the Respondent 
changed the work hours of Jeff Miktuk, a quality assurance 
employee who works at the Peninsula facility.
 

s-
surance technician on the second shift at its Peninsula pla
nt.  

hours were from 3
 
to 11 p.m.  His hours were 
changed to 11 a.m. to 7 p.m. for approximately 1 month in 
August and September 2009.  He explained that the reason for 
the change in hours was that the Respondent had obtained a 
new customer
 
which had very stringent quality requirements.  
The Respondent assigned Miktuk to work a portion of the first 
shift so that he would be able to work with engineers and qual
i-
ty managers to learn the requirements of the new customer, 
which had quality stand
ards of a higher level than those that the 
Respondent was accustomed to.
 
Lennon indicated that the Respondent did not bargain with 
the Union prior to making this assignment because it was fo
l-
lowing its employee handbook which permitted it to change 
employe
e schedules.  He also indicated that in the past the R
e-
spondent had made schedule changes of this order.  There is no 
record evidence to the contrary.
 
The record establishes that routine changes were made to the 
schedule of employees with frequency prior t
o the selection of 
the Union as the bargaining representative.  This is hardly su
r-


b-
sta
n

bject 
of bargaining.  
Alamo Cement Co.
, 277 NLRB 1031 (1985).  
The Board has also held that schedule changes made in a no
r-

that is consistent with its prior practice are not violations of the 
A
ct.  
KDEN Broadcasting Co.
, 225 NLRB 25 (1976); 
Kal
-
Die 
Casting Corp
.
,
 
221 NLRB 1068 fn. 1 (1975).  I find the instant 

Georgia
-
Pacific Corp.
, 275 NLRB 67 (1985).  In that case
,
 
the 

-
shift schedule from a three
-
shift schedule constituted a fund
a-
mental change in the workweek for all employees.  The Board 

d-
ule v
iolated Section 8(a)(5) and (1) of the Act.  Here, the ro
u-
tine changes that the Respondent instituted did not constitute a 
f
undamental change in employees 
working conditions.  On the 

making ch
anges to the schedules of Casteel and Miktuk and 
assigning two employees to perform production work rather 
than maintenance work during the 2009 annual shutdown do 
not constitute violations of Section 8(a)(5) and (1) of the Act.  
Accordingly, I shall dismi
ss paragraphs 12(G), (M)
,
 
and (N) of 
the complaint.
 
The April 3, 2009 Work Rule Regarding the Defac
e-
ment/Destruction of Company Property and the
 
Discharge of Kevin Maze
 
Paragraph 12(I) of the complaint alleges that on or about 
April 3, 2009, the Respondent
 
unilaterally expanded its work 
rule on the defacement/destruction of company property.  In a 
related allegation, paragraph 8(C) of the complaint alleges that 
the Respondent terminated employee Kevin Maze pursuant to 
this rule on September 4, 2009.  Finall
y, paragraphs 8(A) and 
(B) allege that the Respondent also terminated Maze because of 
his union activities in violation of Section 8(a)(3) and (1) of the 
Act.  Because of the related nature of these allegations I will 
consider them together.
 
In defense to 
these allegations, the Respondent argues that 
Maze was lawfully disciplined pursuant to its progressive di
s-
ciplinary policy for affixing union stickers to its property in 

forth in its employee
 
handbook.  The Respondent also argues 
that the Union was put on notice in November 2008 of the a
l-
legedly unilaterally changed work rule regarding defac
e-
ment/destruction of company property and that therefore the 
complaint allegations regarding the rule an
d its application to 
the discharge of Maze are barred by Section 10(b) of the Act.
12
 
The record establishes that prior to the election 
in March 
2008; there was a long
standing history of employees posting 
                                        
        
 
12
 
On September 8, 2009, the Union filed a charge in Case 08

CA

038546 alleging that the Respondent discharged Maze in violation of 
Sec. 8(a)(5), (3), and (1) of the Act (GC Exh. 1ee). On
 
September 9, 
2009, the Union filed a charge in Case 08

CA

038549 alleging that the 
new work rule violated Sec. 8(a)(5) and (1) of the Act.  (GC Exh. 1gg.)
 
  
 
 
GENERAL DIE CASTERS
 
 
 
 
 
107
 
 

s facilities 
including employee locker rooms, toolboxes, towmotors
,
 
and 
machines.  The stickers included phrases from the Bible, jokes
,
 
and sports emblems such as the Cleveland Browns and 
NASCAR.  When the 
u
nion campaign started in the beginning 
of 2008, s
ome employees, including Kevin Ma
ze, placed u
nion 
stickers on employee lockers, toolboxes
,
 
and machines.  At 
times such stickers were also posted on the walls and ceilings in 
such areas as the quality assurance and tool rooms.
 
After the Union won the elect
ion in March 2008, some e
m-
ployees continued to place stickers including union stickers, on 

November 2008, the Respondent removed all the stickers, i
n-
cluding union, sports, and religious phrases,
 
from employee 
lockers and other areas of the plant.  According to the testim
o-
ny of Brian Lennon, the Respondent removed the stickers b
e-
cause there was not supposed to be any stickers placed on 

t
he time that the stickers were removed, employees were not
i-


t-
ings on each shift (Tr. 1799

1800).  The Respondent called 
current employee
 
witnesses, Dickerhoof, Pietrocini,
 
Collins, 
Bradley, Miktuk, and S
upervisor Ohler who testified that they 
recalled stickers being removed from employee locker rooms in 
other areas of the plant in November 2008.  These individuals 
also recalled being told 
by either Brian Lennon or their superv
i-
sor that employees could be disciplined for placing stickers on 
company property in the future.  Based upon this evidence, I 
find that the Respondents removed all the stickers from its f
a-
cilities in November 2008 and 
orally informed at least some 
unit employees that stickers should not be placed on its prope
r-
ty in the future and that employees may be disciplined for doing 
so.
 
On April 3, 2009, a memo to all employees from Brian Le
n-

 

Message: Work Place Conduct and Discipline Policy
 
(e
m-
phasis in the original) was posted at both the Peninsula and 
Twinsburg facilities. In relevant part, the memo (GC Exh. 16) 
states:
 
 
General Die Casters has listed below some examples o
f o
f-
fenses that are outside the scope and course of your emplo
y-
ment and may be considered to be serious enough to result in 
disciplinary action, up to and including termination.  Specific 
situations covered here may lead to disciplinary action, up to 
and i

they are harmful to the rights of other employees, safety, or 
the efficient operation of the Company.  Leniency in any i
n-
stance will not be a waiver to impose discipline at any other 
time.
 
Destruction o
r damage of property belonging to 
the Company, 
(emphasis in the original) or its employees, 
customers, or visitors; also, careless waste of materials.
 
 
Stealing, misappropriating, or 
intentionally damaging pro
p-
erty belonging to the Company, 
(emphasis in th
e original) 
or any of its employees, customers or visitors
 
 
Please note that placing any personal items (example stickers, 
outside advertisements) of any kind, on any General Die 
Casters property will be viewed as defacement/destruction of 
company property
 
and disciplinary action be taken up to and 
including termination.  Any questions please see Human R
e-
sources.
 
 
Lennon testified that the reason for posting this memo was 
that a substantial number of stickers were being posted 
throughout the plant on compan
y equipment and he wanted to 
make it very clear that whoever was doing this needed to stop 
(Tr. 1794).  Lennon stated that employees had reported to him 
that Kevin Maze was the individual posting union stickers 
throughout the plant.  Lennon further testifi
ed that putting these 
stickers throughout the plant was against the current company 
policy that was in the handbook and he wanted to emphasize 
that continuation of this action could result in disciplinary a
c-
tion.  Lennon admitted that the Respondent did no
t give notice 
and an opportunity to bargain with the Union before the April 
3, 2009 memo was posted.  Lennon indicated that the reason for 
the Respondent

 
unilateral action was because the policy was 

current 

.
)
 
The employee handbook (GC Exh. 2) has been effective 
since October 2007 and does not contain the fourth paragraph 
of the April 3, 2009 memo noted above that explains that stic
k-
ers and outside advertisements of any k
ind will be considered 
as defacement or destruction of company property subject to 
disciplinary action up to and including termination.  Bornstein 
credibly testified that since the Union was selected as the ba
r-
gaining representative in March 2008
, until af
ter the April 3, 
2009
 
memo had been posted at the plant, the Respondent never 
gave the Union notice and an opportunity to bargain about its 
expanded work rule regarding defacement of company prope
r-
ty
.
 
Kevin Maze, the subject of the reports given to Brian L
ennon 
regarding the placement of union stickers in the plant, worked 
for the Respondent from
 
1984 to1994 when he was discharged 
for his attendance record.  He was rehired in 2002
,
 
and worked 
for the Respondent until he was again discharged on September 
4, 
2009.  At the time of his 2009 discharge he was working on 
the second shift at the Peninsula plant.  While Maze had prev
i-
ously been working on the third shift, he was transferred to the 
second shift at the time of the spring 2009 layoffs.  Maze was 
employe


  
In this position, he would carry 
molten aluminum in a large metal basket on a towmotor from 
furnace to furnace in order to keep them filled.
 
Maze was an ardent supporter of the Union since the ca
m-
paign began in December 2007.  In this 
connection, he solicited 
approximately 20 employees to sign authorization cards on 
behalf of the Union.  Before the election in March 2008, he 
wore a hat to work with approximately 30 small union pins in 
it.  After the election he continued to hand out lea
flets to e
m-
ployees announcing union meetings.  He was one of the e
m-
ployees whose picture appeared in the Teamsters magazine and 
placed copies of t
hat issue in the employee break
rooms at the 
Peninsula plant.  In October 2008 he became a member of the 
union 
negotiating committee and regularly attended meetings 
through the date of his discharge and afterwards.
 
 108
 
         
DECISI
ONS OF THE NATIONAL 
LABOR RELATIONS BOAR
D
 
 
Ma
ze confirmed that prior to the u
nion campaign a number 
of stickers referring to NASCAR and other matters were placed 
on toolboxes, machines
,
 
and on employee lockers at the Peni
n-
sula facility.  Maze indicated that from the beginning of the 
union campaign until the time he was discharged, he placed 
union stickers at various places in the facility including the 

l that he placed hundreds of 
these stickers throughout the plant.  I also credit his testimony 
that he observed other employees place union stickers in the 
plant.  Maze testified that he obtained union stickers that were 
approx
imately the size of a 50
-
cent
 
piece at union meetings.  

e-

statements.
 
Maze testified that on September 4, 2009, he was taken by 

ffice to meet with Brian 
Lennon and Hicks.  Lennon told Mays that he was being di
s-
charged for placing a sticker on the coffee machine and on 
other equipment.  Lennon did not elaborate on what the other 
equipment was.  Mays indicated he did not respond to L

notification that he was discharged.
 
Maze testified that at some point prior to September 4, 2009, 
he had placed a union sticker on the front of the coffee vending 
machine.  He stated that there was a video surveillance camera 
placed right in front
 
of the machine where he placed the sticker.
 
When called as an adverse witness by counsel for the Acting 
General Counsel, Brian Lennon testified that Mays was term
i-
nated on September 4, 2009
,
 
for defacement and destruction of 
company property because he pl
aced prounion stickers on 
company property, including the coffee machine. Lennon ind
i-
cated that Maze was the only employee who had been termina
t-
ed by the Respondent for this reason.  (Tr. 76

77
.
)
 
Hicks testified regarding the discharge of Maze when called 
as a witness by the Respondent.  According to Hicks, the dec
i-
sion to discharge Maze was made collectively by himself, M
a-

i-
plinary record.  Hicks testified that Maze was terminated pu
r-
suant to the R

he received another written discipline after being placed on 
suspension.  He also testified, however, that Maze would have 
been discharged for placing the union stickers on company 
property even if it had b
een his first disciplinary offense.  Hicks 
indicated this was so because the 
r
esponse policy regarding 

2158

2159
.
)
13
 
On September 4, 2009, Maze was given a document regar
d-
ing his termination sig
ned by Brian Lennon and Hicks which 
reflected the following, in relevant part (GC Exh. 83):
 
 
Violations:
 
 

coffee machine and several other pieces of company property.
 
 
Prior Violations
 
 
7/16/09 Not 
wearing safety glasses in the zinc foundry
 
                                        
        
 
13
 
Although called as a witness by the Respondent, Mathias did not 
testify regarding the reasons for
 

 
6/3/09 Unsafe work practices
 
8/19/09 not wearing head and face protection.
14
 
On 7/16/2009 Kevin was placed on a Final Written Warning 
with 3 days of suspension. It stated that any further violations 
would result i
n Termination.
 
 
The Acting General Counsel does not allege that the war
n-
ings given to Maze on July 16, 2009; June 3, 2009, and August 
19, 2008
,
 
were discriminatory.
 
I first address the issue of whether the issuance of the R
e-

 
memo re
garding defac
e-
ment/destruction of company property is an unlawful unilateral 
change.  It is well settled that an employer has an obligation to 
give notice and an opportunity to bargain with a union regar
d-
ing work rules, especially those that involve the im
position of 
discipline.  
United Cerebral Palsy of New York City,
 
347 
NLRB 603, 607 (2006)
;
 
Toledo Blade Co., 
343 NLRB 385 
(2004); 
Behnke, Inc.
, 313 NLRB 1132, 1139 (1994)
;
 
Robbins 
Door & Sash Co.,
 
260 NLRB 659 (1982).  As I have ind
icated 
above, the April 
3, 2009
 
memo is a clear change from the rule 

rule contained in 
the handbook, the April 3, 2009
 
memo un
e-
quivocally informed employees that placing any personal stic
k-
ers or outside advertisements o

property would be viewed as defacement or destruction of the 

and including termination.
 
The Respondent contends that the April 3
, 2009
 
memo was 
not a new rule but 

had always been considered a violation of long
-
standing pol
i-

. Br.
, p.
 
88).  This is clearly not the case as the testimony 
of all the witnesses who testified regarding this issue testified 
that until at least N
ovember 2008, stickers of various types 
were regularly posted on lockers and in other areas in the R
e-

2008, the Respondent removed all of the stickers from emplo
y-
ee lockers and other places in 
the plant.  At the same time Le
n-
non and other supervisors advised at least some of the emplo
y-

property and that discipline could be imposed if it were.  It is 
clear, however, that in November 2008, 
the Respondent did not 
give notice to the Union of the removal of the stickers or that 
there was any prohibition of their placement in the future.  The 
Respondent took this action despite the fact that the Union had 
been selected as the bargaining represen
tative in March 2008 
and certified by the NLRB in August 2008.
 
Admitting it took such action unilaterally, the Respondent 
contends that the Union had notice of this action and thus a
s-
serts a 10(b) defense with respect to the complaint allegations 
regarding
 
the issuance of the April 3, 2009 policy.  As noted 
previously, the Union filed a charge in Case 
0
8

CA

0
38549 on 

complaint shall be issued based upon any unfair labor practice 
occurring more th
an 6 months prior to the filing of the charge 

                                        
        
 
14
 
The actual date of this warning was August 19, 2008 (R. Exh. 
146).
 
  
 
 
GENERAL DIE CASTERS
 
 
 
 
 
109
 
 
run until the charging party has received clear and unequivocal 
notice of the violation and the burden of showing such notice is 
on the party raisin
g Section 10(b) as an affirmative defense.  
Broadway Volkswagen,
 
342 NLRB 1244, 1246 (2004)
.
 
Applying these principles to this case, I find that the R
e-
spondent has not established a valid 10(b) defense.  In the first 
instance
,
 
there is no evidence that the
 
employees who were told 
that, placement of stickers could result in some form of disc
i-
pline, ever reported that to the Union.  The only evidence su
p-

S
upervisor 
Ohler that he had spoken to Kevin Maze in t
he fall of 2008 
after he had heard rumors that Maze had continued to place 
union stickers in the plant.  According to Ohler, he told Maze 




union stickers and told him that he could be disciplined or fired 
for doing so.  (Tr. 1821
.
)  Maze generally denied that he had 
been aware in 2008 that stickers were not to be placed
 
on co
m-
pany property (Tr. 642).  To the extent the testimony of Ohler 
and Maze conflicts, I credit Ohler on this point as his testimony 
appears more plausible under all the circumstances.  However, I 

he 
could be in trouble if he continued to post stickers, even if I 
were to attribute knowledge of it to the Union, does not esta
b-
lish the clear and unequivocal notice that is required to bar the 

 
charge over the April 3, 2009
 
memo
.  
With respect to the statements Ohler made to Maze in the 

statement was made prior to March 9, 2009, which is the appl
i-

not establi
sh clear and unequivocal notice to the Union prior to 
the 10(b) period.  The fact that whatever the Respondent told 
employees in November 2008 was not as clear as the definitive 
statement that discipline, up to and including discharge, could 
be imposed for
 
the placing of stickers on company property 

testimony that he issued the memo to emphasize that continued 
placement of stickers could result in disciplinary action.  I find 
that Brian Lennon vi
ewed his earlier statements on this issue to 
be vague and insufficiently promulgated to employees.  I co
n-
clude that the issuanc
e of the detailed April 3, 2009
 
expansion 
of the work rule regarding the defacement/destruction of co
m-
pany property to include th
e placement of sickers on company 
property and clearly specifying the penalty for its violation is a 
newly instituted rule and not a continuation of anything that 
preceded it.  Accordingly, the Respondent has not established 
that the complaint allegations 
regarding th
e issuance of the 
April 3, 2009
 
memo and its application to the discharge of 
Maze is barred by Section 10(b).
 


Timken
 
Co.
, 331 NLRB 744 (2000)
,
 
supports its unilateral right to establish a new rule prohibiting 
the placement of union stickers with attendant disciplinary rules 
at its facility.  In 
Timken,
 
the Board found that the General 
Counsel had not established that the employer violated Sectio
n 
8(a)(1) of the Act by disparately removing union materials from 

.
 
at 
755.  The facility at issue was a nonunion plant and therefore 
no issues regarding the obligation to bargain over mandatory 
su
bjects of bargaining were considered by the Board.  Accor
d-
ingly, I find 
Timken 
to be inapposite to the instant case.  On the 
basis of all of the foregoing, I find that by
 
implementing the 
April 3, 2009
 
memo regarding defacement/destruction of co
m-
pany prope
rty without prior notice to the Union, the Respon
d-
ent violated Section 8(a)(5) and (1) of the Act.
 
It is clear that the unilaterally implemented April 3, 2009 
memo was a factor, indeed the critical factor, in the discharge 
of Maze.  As noted above, while M
aze had valid warnings i
s-
sued to him on July 16, 2009, June 3, 2009, and August 19, 
2008, the document indicating the reasons for his termination 
reflects that the last violation of the Respondent

s progressive 
disciplinary policy was placing union sticker
s on a coffee m
a-
chine and other pieces of equipment on August 27, 2009.  Brian 
Lennon testified that Kevin Maze was discharged because he 
placed union stickers on company property.  In addition, Hicks 
testified that he would have been discharged for placin
g union 
stickers on company property even if it had been his first o
f-
fense.
 

t-
erally imposed rule was a factor in discipline or discharge, the 
discipline or discharge violates Section 8(a)(5) and (1
) of the 
Act.  
Behnke, Inc
., supra at 1139; 
Equitable Gas Co
., 303 
NLRB 925, 931 
fn. 29 

t-
erally implemented rule regarding the destruction/defacement 

s-
charge, his d
ischarge violated Section 8(a)(5) and (1) of the 
Act.
 

of Maze also violated Section 8(a)(3) and (
1) of the Act, I note 
that the A
cting General Counsel established a prima facie case 
under the Bo

Wright Line
, 251 NLRB 1083 
(1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 
U
.
S
.
 
989 (1982)
,
 
approved in 
NLRB v. Transportation Ma
n-
agement Corp.
, 462 U.S. 393 (1983).  In 
Wright Line,
 
the 
Board established a framework for deci
ding cases turning on 

s-
criminatorily motivated and violative of the Act, the General 
Counsel must first establish, by a preponderance of the ev
i-

 
fa
c-

to support such a showing are union activity by the employee, 
employer knowledge of the activity, and at times, antiunion 
animus on the part of the employer.  If the General Counsel is 
able
 
to establish a prima facie case of discriminatory motiv
a-

demonstrate the same action would have taken place even in 

Wright Line
,
 
supra at 
1089.  See also 
Ferg
uson Enterprises, Inc.
, 355 NLRB 
1121
 
(2010).
 
The evidence establishes that Maze was a known union su
p-
porter and that the Respondent possessed animus toward the 
Union.  Thus
,
 
the Respondent must establish that it would have 
discharged Maze in the absence o
f any union activity on his 
behalf.  The Respondent does not meet that burden in this case. 
Lennon testified that the reason t
hat he issued his April 3, 2009
 
 110
 
         
DECISI
ONS OF THE NATIONAL 
LABOR RELATIONS BOAR
D
 
 
memo regarding the prohibition of stickers was because of 
reports that were made to him that Maze 
was placing union 
stickers in the plant.  Thus, the rule itself was issued to emph
a-
size that continuation of such conduct could result in discipl
i-
nary action.  Prior to the discharge of Maze
,
 
there is no ev
i-
dence that any employee had ever been discharged 
by the R
e-
spondent for defacement of its property.  Under the circu
m-
stances, the Respondent has not established that it would have 
discharged Maze in the absence of his union activities and 
therefore his discharged also violates Section 8(a)(3) and (1) of 
t
he Act.
 
 
 
The Work Rule Regarding the Rotation of Machine Operators
 
Paragraph 12(J) of the complaint alleges that on April 6, 
2009, the Respondent promulgated a new work rule which 
required all machine operators to rotate working among the 
various machines
.
 
On April 6, 2009, Brian Lennon had the following memo 
(GC Exh. 17) posted at the Peninsula facility:
 
 
We are going to begin rotating operators on physically d
e-
manding jobs in an effort to reduce operator fatigue and pr
e-
vent injury.  This will be done by 
scheduling different oper
a-
tors on these jobs at least 2 to 3 times per week.  All operators 
will be expected to participate in the rotation.  If you feel that 
you can not meet the requirements of these jobs please notify 
your supervisor.
 
 
The credible test
imony of Ivery and current employee Leo
n-
ard Redd established that, prior to this memo being posted; 
employees normally operated the same machine for months.  
Only occasionally would employees be rotated to another m
a-
chine.  There is no evidence, however, t
hat assignments to a 
different machine had an economic impact on an employee.
 
Brian Lennon admitted that he had the memo posted without 
first giving the Union notice and an opportunity to bargain over 
this issue.  Lennon testified that after the layoff 
that occurred in 

composed of the more senior, and hence typically older, e
m-
ployees.  Some employees had approached supervisors and 
expressed concerns over performing heavier work than they 
had pre

posting this memo was to notify employees that it would rotate 
employees from the larger machines to smaller ones on a reg
u-
lar basis in an effort to avoid injuries.  Lennon testified that, 
while in th

employees, the memo was posted in order to give official notice 
to employees about the Respondent

s position on this issue.  
(
Tr. 1792

1793
.)
 
In its brief, the Respondent admitted that t
he April 6, 2009 
memo regard
ed rotating assignments and that it did not bargain 
with the Union over this new work rule.
 
The Board has held that a change in assignments is a mand
a-



conditions of employment.  
Bohemian Club
, 351 NLRB 1065, 
1066 (2007).  The Board has also held that a change in the 
method of assignments for drivers from the seniority to a rot
a-
tional basis without consulting the union viola
ted the Act.  
Ca
p-
itol Trucking, Inc
., 246 NLRB 135 fn.
 
1 (1979).  Finally the 
Board has held that assigning drivers to different trucks that 
were materially and substantially different than the trucks they 
had previously been assigned was a mandatory subje
ct of ba
r-
gaining.  
Armour Oil Co
., 253 NLRB 1104, 1123

1125 (1981).
 
Applying these principles to the instant case, I find that rota
t-
ing die cast operators to different machines is a mandatory 
subject of bargaining.  The record establishes that much of the 
work in the Respondent

s foundry is of the physically deman
d-
ing nature.  It is also clear, however, that operation of some of 
the larger die cast machines is more physically demanding than 
other smaller machines.  Under these circumstances, the a
s-
signment 
to a particular machine is a condition of employment 

,
 
substantial and 

assignment does not have an economic impact.
 
As noted above, the Respondent admits 
that it implemented 
the rotation system unilaterally.  However salutary this change 
in the manner of assignments is to employees, it is a matter that 
the Respondent was obligated to give notice of and an oppo
r-
tunity to bargain to the Union.  By acting unil
aterally with r
e-
spect to this matter, the Respondent violated Section 8(a)(5) 
and (1) of the Act.
 
The Recall of Th
ree Employees in June 2009 and t
heir
 
Reimbursement to the Respondent of Health Insurance Costs
 
Paragraph 12(K) of the complaint alleges that o
n or about 
June 15, 2009, the Respondent recalled three bargaining unit 
employees to its Peninsula facility.  Paragraph 12(M) of the 
complaint alleges that the Respondent required the three ba
r-
gaining unit employees recalled to the Peninsula facility to 
re
imburse it certain health insurance costs.
 
Current employee Sam Tomsello testified that at the time of 
the hearing he was a die cast operator at the Peninsula facility 
and was working on the third shift.  He held the same position 
on April 29, 2009, when h
e was informed that he was laid off 
effective on May 4, 2009.  In a letter from Judy Varner, the 
Resp

 
(GC Exh. 30) informed 
him of his layoff, he was also notified of the following:
 
 
In accordance with the Layoff procedure, y
ou have the right 
of recall in order of seniority to any active position in the d
e-
partment for which you qualify that is within the same class
i-
fication as your position at the time of layoff.  As an emplo
y-
ee, your right to recall extended for (two) months 
from the e
f-
fective date of layoff (please refer to handbook).  . . .  Your i
n-
surance coverage will end on May 31, 2009 you will be elig
i-
ble to continue your health and dental coverage through Ge
n-

 
 

 
the bargaining session held on 
June 10, 2009 (R. Exh. 184)
,
 
reflect that Mason informed the 
union committee that the Respondent would be recalling the 
three most senior diecast operators: Sallaz, Tomsello, and 
Black.  When Bornstein asked if the Responden
t had already 
recalled them, Mason replied that he was in the process of d
o-
ing so.  Bornstein indicated that he would like to negotiate the 
procedure and asked whether the employees had been contacted 
by phone or by letter.  Mason indicated that they had b
een 
  
 
 
GENERAL DIE CASTERS
 
 
 
 
 
111
 
 
called.  When Bornstein asked if a call was followed by a letter, 
Mason replied
,
 


  
Bornstein indicated that those are the 
type of things that the parties needed to negotiate.  He gave as 
examples of matters to be negotiated, the mechanisms by whic
h 
employees were to be contacted and the amount of time they 

if the Union wanted to put forth a written proposal regarding 
those issues, the Respondent would consider it.  Bornstein ind
i-
cated 

those issues were addressed.
 
Current employee Samuel Tomsello testified that on June 12, 
2009, he received a call from Judy Varner, who informed him 
that he could return to work on June 15, 2009, to
 
the second 
shift at the Peninsula facility (Tr. 68).  Employees Jason Black 
and Jason Sallaz were also recalled to the second shift at the 
same time he was.
 

When Tomsello arrived, Hicks informed him
 
that he needed to 
give the Respondent a check for his health insurance or sign a 
form authorizing the Respondent to deduct the appropriate 
amounts from his paycheck.  According to Tomsello, Hicks 
told him that someone had forgotten to remove him and the 
o
ther employees who had been laid off from the Respondent

s 
medical insurance plan.  Tomsello was also told that he had to 
reimburse the Respondent for the insurance premiums that had 
been paid.  He was given the following letter (GC Exh. 8 (b)) 
which state
s, in relevant part:
 
 
This letter is to inform you that General Die Casters, Inc. 
needs payment of (One Hundred Fifty
-
Seven Dollars and Fi
f-

your health and dental insurance coverage.
 
 
On your 6
/26/09 check we deducted for $45 for health and 
$17.58 for dental.  The monthly amount due for June Medical 
is $180 and $40.16 for June Dental.  The balance due for June 
is $135.00 for Medical and $22.58 for Dental insurance.
 
 
Going back to when you were l
aid off we kept your coverage 
in place (per company policy) until the end of the month of 
May.  You were brought back in the middle of June (June 15), 
therefore your employee contribution of the monthly prem
i-
um for June is due to General DieCasters, and to
 
ensure 

options listed below:
 
 
1.  You can submit a personal check, or money order to Ge
n-
eral Die Casters, Inc.  (Please submit check, money order 
within 7 days of receipt of this notice)
 
 
2. 
 
You can authorize General Die Casters, Inc. to payroll d
e-
duct this amount from your paycheck by increasing your d
e-
ductions with the month of July.
 
 
If you would prefer that General Die Casters, Inc. payroll d
e-
duct the total amount $157.58 from your July p
ay
-
checks, 
please sign below.
 
 
I authorize General Die Casters, Inc. to payroll deduct the 
above stated amount from my paychecks in July.  The weekly 
amount for the month of July will be $72 for medical insu
r-
ance and $14.55 for dental insurance.
 
 
Tomsello 
executed the document authorizing payroll dedu
c-
tions.  The record also reflects that both Black (GC Exh. 8c) 
and Sallaz (GC Exh. 8a) executed authorizations to deduct 

in the amounts deducted.
 
Bri
an Lennon admitted the Respondent recalled Tomsello, 
Black, and Sallaz in June 2009 without giving notice to and an 
opportunity to bargain with the Union over their recall.  Lennon 
testified that the Respondent basically used the same procedure 
as it did f
or the layoff in that it recalled employees by seniority 

procedure was consistent with the procedure it utilized when 
recalling employees from layoff in 1995.
 
With respect to the claim that the Re
spondent unilaterally 
dealt with the three employees regarding health insurance pr
e-
miums for June 2009, Hicks testified that the Respondent o
f-
fered the employees the opportunity to pay their portion of the 
June premiums so that they could have coverage for
 
that month.  
Hicks further testified
,
 

-
funded 
basis.  If they would not have done it they would have had a 
gap in coverage, and they would have had to wait until July 1 to 

hree e
m-
ployees decided to pay the premiums for June and avoid a gap 

benefits coordinator, he regularly speaks with employees with 

plan and the types of coverage.
 
The Respondent gave no prior notice to the Union before it 
began the process of recalling in June 2009 the three employees 
who had been laid off in early May 2009.  The Respondent 
contends it was privileged to act unilateral
ly regarding this 
recall because it recalled the three die cast operators by depar
t-
mental seniority in accordance with the procedure it utilized in 
recalling employees in 1995.
 
In 
Allen W. Bird II, Caravelle Boat Co
., 227 NLRB 1355, 
1357 (1977)
,
 
the Board 

r-
ally changing the method of recalling employees is violative of 

.)
  
It is clear, therefore, that the r
e-
call of employees is a mandatory subject of bargaining.  In the 
instant case, unlike
 
the employer in 
Allen W. Bird
, the R
e-
spondent used the same recall procedure that it had previously 
utilized in 1995.  As I have noted above, however, the Board in 
Adair Standish
, supra, rejected the argument that an employer 
is privileged to unilaterally
 
lay off employees once a union has 
been selected as the collective
-
bargaining agent, even if the 
layoff is consistent with prior practice. In the instant case, it 
would be an anomaly to permit the Respondent to unilaterally 
recall employees when it must b
argain about their layoff.  A
c-
cordingly, I find that by failing to give the Union notice and an 
opportunity to bargain regarding the recall of the three die cast 
operators the Respondent violated Section 8(a)(5) and (1) of the 
Act.
 
I next turn to the relat
ed allegation that the Respondent vi
o-
lated Section 8(a)(5) and (1) of the Act by unilaterally requiring 
the three employees to reimburse it for their health insurance 
premiums for the month of June 2009. In the first instance
,
 
I 
credit the testimony of Tom
asello over that of Hicks regarding 
 112
 
         
DECISI
ONS OF THE NATIONAL 
LABOR RELATIONS BOAR
D
 
 
this issue, to the extent there is a difference.  I found T
o-

signed clearly reflected that it was to reimburse the Respondent 
for an expenditure that had alre
ady been made.  I was also f
a-
vorably impressed by his demeanor.  Accordingly, I find that 
Hicks informed the three employees on or about June 25, 2009, 
that they were obligated to pay their share of the entire June 
2009 premium and had to reimburse the Res
pondent as it had 
paid the premium for the entire month.  The employees were 
given the option of paying the Respondent by check or money 
order in order to reimburse it for the premium or to have the 
appropriate amounts deducted from their July paychecks.
 
I
t is well settled that health insurance benefits for unit e
m-
ployees is a mandatory subject of bargaining
,
 
Allied Chemical 
&
 
Alkali Workers of America v. Pittsburgh Plate Glass Co.
, 
404 U.S. 157 (1971)
,
 
Larry Geweke Ford
, 344 NLRB 628 
(20
0
5).  The Board has also found that directly dealing with 
employees regarding health insurance premiums, and the 
choice of paying an increased premium or dropping coverage, 
violates Section 8(a)(5) and (1) of the Act.  
European Parts 
Exchange, Inc
., 270 NLR
B 1244 (1984).
 


of the entire June 2009 health insurance premium is part of its 
unilaterally implemented recall procedure for these e
mployees.  
Under the circumstances, I find that the Respondent was obl
i-
gated to bargain with the Union regarding the manner in which 
the health insurance coverage for the recalled employees was to 
be implemented.  By failing to bargain over this matter, th
e 
Respondent violated Section 8(a)(5) and (1) of the Act.
 
The Implementation of the
 

 
Proposal on Recall Rights
 
Paragraph 12(O) of the complaint alleges that since on or 
about September 8, 2009, the Respondent unilaterally impl
e-
mented its proposal on recall rights at a time when the Union 
and the Respondent had not reached a lawful impasse.
 
In its initial proposal dated in October 2008, the Union pr
o-
posed that laid
-
off employees have recall rights for 5 years.  
Consistent with i

proposal was that employees have recall rights for 60 days.  At 
the bargaining session held on May 26, 2009
,
 
the Union 
changed its position on the length of recall rights after layoff 
from 5 years to 3.  The Res
pondent adhered to its position that 
employees had recall rights for 60 days after a layoff.  (R. Exh.
 
181; GC Exh. 102.)
 
At the meeting held on June 5, 2009, the Union again r
e-
duced the time it was seeking for employees to have recall 
rights after layoff 
from 3 years to 2.  When Bornstein asked if 
Mason was going to move from 60 days, Mason said that b
e-
cause it was near the end of the bargaining session he doubted 
that he would get back to the Union with a counteroffer that 
day (R. Exh. 183).
 
As noted abov
e, at the bargaining session on June 10, 2009, 
Mason announced that the Respondent was in the process of 
recalling three employees.  At the meeting held on June 11, 
2009, Bornstein asked Mason if he had a response to the U
n-

 
the recall right period to 2 
years.  Mason replied


the Union a new written proposal on recall from layoff.  (R. 
Exh. 185
.
)  This proposal (GC Exh. 104) included the following 
language regarding recall:
 
 
For employee
s to be recalled from layoff, they will be recalled 
by seniority by departmental layoff, and they will be placed 
into any opening for which they are qualified by seniority.  
There will be no bumping of people who have held their pos
i-
tion in the layoff.  Em
ployees will be given a reasonable time 
to report back to work, no later than 7 days from the notice of 
recall.
 
 
The Union canceled a meeting scheduled for June 12.  The 
parties met on June 16, June 18, July 13, July 20, and July 22 
but did not discuss the
 
issue of recall from layoff.  At the mee
t-
ing held on July 23, 2009, the Union made a new proposal r
e-
garding recall rights, limiting them to 
1
 
year (GC Exh. 110).  
The Union also included the following language in its proposed 
article 19:
 
 
Recall shall be 
by seniority to any available work which the 
employee is able to perform.  Once notice of recall is given, 
the employee must report for work within seven (7) working
 
ays after the day of notification except where the employee is 
unable to return to work be
cause of sickness or injury.
 
 
The Respon
dent made the following counter
proposal
,
 

Agree to the Union language on Recall
 
in Article19 excep
t 

senior
i-

 

  
(GC Exh. 
111
.)
  

was regarding the length of recall rights, Mason replied
,
 


.
)
 
At the meeting held on August 5, Mason indicated that the 
Union
 


rights was 60 days.  When Mason asked if the Union had a 
proposal on recall, Bornstein replied that the Union did not 
have anything prepare
d.  Mason then declared an impasse on 
the issue of recall and indicated that the proposal of July 23 was 
the one that the Respondent would use.  (R. Exh.
 
193.)  The 
next bargaining meeting was scheduled for August 18.
 
The Union canceled the August 18 meeti
ng. On the same 
date, Kepler, on behalf of the Union sent a letter to Tom Le
n-

e-

conduct during bargaining (R. Exh. 40).
 
On August 19, 2009, Maso
n sent a letter by fax to Bornstein 

Exh. 44) stated, in part, the following:
 
 
In negotiations we were to have yesterday, we had hoped to 
try and reach an agreement with you on the time for recal
l 
from layoff before loss of seniority.  As of right now, ever
y-

their recall rights because they have been laid off more than 
60 days.  Your last proposal was a one
-
year recall rights.  We 
had hope
d you to yesterday reach some sort of middle ground 
because we are expecting to need workers in September.  We 
hope to recall some of the laid
-
off workers under our new r
e-
  
 
 
GENERAL DIE CASTERS
 
 
 
 
 
113
 
 
call procedure.  Without your presence to negotiate this time 
period, you have abando
ned those people on layoff that could 
otherwise be recalled.
 
 
Therefore, we are once again declaring an emergency and r
e-
questing that you advise us in writing that you will in fact a
t-
tend negotiations currently scheduled on August 25 and 27, 
2009 in order 
to work out the time period for those people on 
layoff before their seniority rights are cut off.  To that end, we 
propose to extend the recall rights of all employees on layoff 
from the current 60 days to 5 months from date of layoff u
n-
der our new recall 
procedure.
 
 
In a letter dated August 20, 2009
,
 
from Kepler to Tom Le
n-
non and Mathias (R. Exh. 45), Kepler indicated, in relevant 
part:
 
 
The workers at General Die Casters, Inc. represented by 
Teamsters Local 24 will discuss the issue of returning to the 
ba
rgaining table at the regularly scheduled a meeting, which 
will take place at this Sunday, August 23.  Until a decision is 
reached by the Teamsters working at GDC, the negotiations 
will remain suspended due to the legalities of your hired u
n-
ion
-
buster.  Sh
ould the workers at GDC desire to return to the 
bargaining table, it will be with a recommendation from 
Teamster officials that such a
 
return be accompanied by a 
Federal mediator, who can then personally witness the illegal 
behavior of your hired union
-
bus
ter.
 
 
The Teamsters will notify you on Monday, August 24, of the 
decision undertaken by the
 
workers at GDC.
 
 
On August 21, 2009, Kepler sent another letter (R. Exh. 47) 
to Tom Lennon and Mathias indicating that if the employees 
voted to lift a temporary su
spension of negotiations at the mee
t-
ing scheduled for August 23 the Federal mediator was available 
on September 2 and September 8.  Kepler further indicated
,
 


 
On Aug
ust 23, 2009, Kepler sent another letter (GC Exh. 
136) to Tom Lennon and Mathias stating in relevant part:
 
 
The General Die Casters workers, who attended the Sunday 
Teamsters meeting in the 
 
largest show of support yet to date, 
have voted to allow their ne
gotiating committee to return to 
negotiations for the purpose of negotiating the recall of wor
k-
ers, who were laid off at GDC.
 
 
You have been notified of the September 2 and 8 dates of 
availability of the Federal 
 
mediator. Please notify the Tea
m-
sters if th
ose dates are acceptable, and if not the Federal med
i-
ator will have to give us other days.
 
 
The Respondent agreed to the rescheduled dates proffered by 
the Union.  At the bargaining session held September 2, 2009, 
the parties did not meet face to face.  Ma
son represented the 
Respondent while both Bornstein and Kepler were present for 
the Union.  The Federal mediator who was present acted as an 
intermediary between the parties.  At this meeting, the Union 
submitted a proposal to the Respondent regarding reca
ll rights. 


 
the 
Union adhered to its position that recall rights after a layoff 
would be for 1 year.  The Union also made a proposal on recall 
in article 19 of its proposed contract which stated:
 
 
Recall shall be by seniority to any available work which the 
employee is qualified (bold in the original) to perform.  Once 
notice of recall is given, the employee must report for work 
within seven (7) working days after 
written notification is 
received, 
(bold in the original) except where the employee is 
unable to return to work because of sickness or injury.
 
 

proposal (GC Exh. 113) limited 
recall rights to 6 months and reiterated its position that recall 
rights should be by depart
mental seniority.
 
On September 4, 2009, Mason sent a letter (GC Exh. 136) by 
facsimile to Bornstein stating, in part, the following:
 
 
I am writing this letter to you to explain the necessity of 
reac
h
ing an agreement at our next meeting with respect to the 
recall of employees who are laid off.
 
 
Because you unlawfully canceled negotiations on August 25 
and August 27, 2009, you have pushed back further than we 
had hoped the time period in order to reach an agreement for 
the return of workers to be recalled fro
m layoff.  This delay in 
negotiations caused by the Union is now reaching the brea
k-
ing point and I want to explain why.
 
 
The simple fact is that the Peninsula facility has fallen b
 
ehind 
in production as we receive new orders.  We have worked 
overtime on w
eekends in order to try to keep up with the i
n-
crease in orders, but we cannot.  The plain and simple fact is 
we need to either hire new workers or recall some workers 
who were laid off.
 
 
At this point in time it would appear we are only two issues 
apart fo
r an agreement to bring people back to work.  One i
s-
sue is under the recall procedure where we modified our un
i-
laterally implemented procedure in response to your new pr
o-
posal on September 2, 2009.  That issue now before us is do 
we follow the layoff proce
dure and recall by department se
n-
iority or, as the Union proposed, by plant wide seniority.  The 
second 1 issue is the length of time a person can be on layoff 
before he loses his seniority rights.  
The current handbook is 
60 days
.  (Emphasis in the origin
al
.
)  Under the current han
d-
book, everyone laid off to date have lost their rights to be r
e-
called. In response to your proposal for one year, we initially 
raised the time period in my letter to you on August 19, 2009, 
to 5 months.  Your proposal on Septemb
er 2, 2009, did not 
move on that issue. I again countered on September 2, 2009, 
with a 6 month proposal which is 3 times the current time p
e-
riod set forth in the handbook.  I am hopeful that you will r
e-
a
l
ize the importance of an agreement on this issue and
 
would 
like an agreement to our proposal on September 8, 2009.
 
 
At the September 8 meeting 
Mason was 

negotiator.  Bornstein was not present and Kepler was the U
n-

this meeting
.  At the meeting, Kepler presented a new proposal 
to the Respondent regarding recall from layoff.  (GC Exh. 125.)  
In relevant part, this proposal provided:
 
 
On an interim basis, and until such time as a final agreement 
 114
 
         
DECISI
ONS OF THE NATIONAL 
LABOR RELATIONS BOAR
D
 
 
is reached, the Teamsters will agre
e to the recall of laid off 
employees on the following basis:
 
 
A.  The Employer will recall laid
-
off employees by depar
t-
ment seniority.
 
B.  The Employer will recall laid
-
off employee so that no 
laid
-
off employee will lose their acquired seniority that they
 
had prior to the layoff.
 
 

interim agreement on recall rights was designed to get the e
m-
ployees laid off earlier in the year, back to work without loss of 
seniority.  He indicated that 1
-
year recall rights with the U
n-

Union would not approve anything less than that.  Mason ind
i-
cat
ed that the Respondent had made a proposal for recall rights 
lasting for 6 months on an interim basis until there is a final 
contract.  He indicated that the Union could propose any 
changes but that the Respondent was seeking a definite time for 
recall rig
hts.  Kepler indicated that the Union would agree to 
recall rights that extended until January 1, 2010
,
 
on an interim 
basis (Tr. 1479; R. Exh. 195).  When Mason asked what would 
happen on January 1, 2010, Kepler responded that the parties 
could talk about 
another interim agreement.  Mason replied that 

wanted a date certain for an interim period and did not want to 
have to negotiate another interim procedure.  Mason indicated 
he was making a last and fi
nal offer extending recall rights for 
up to 7 months.  Mason asked that the 
u
nion representatives let 
him know their decision on that issue.
 
Approximately 20 minutes later the mediator brought a 
handwritten note (GC Exh. 114) that Kepler had drafted to 
Mas
on. This note provided in relevant part:
 
 
The Interim agreement will be discussed at the next session, 
which will allow the Teamsters president to be in attendance.
 
 
The Union will entertain the 7 month proposal last offered by 
the employer, but with some 
modifications.  We are prepared 
to discuss this issue until an interim agreement is reached.
 
 
When Mason told the mediator that he wished to meet pe
r-
sonally with the Union in order to determine the next bargai
n-
ing dates, the mediator reported that the 
u
nio
n committee had 
left.
 
On September 10, Mason faxed a letter to Bornstein (GC 
Exh. 82) setting forth his views of the bargaining that occurred 
regarding recall of employees from layoff from August 5, 2009
,
 
to the present.  Importantly, his letter noted
,
 

 
August 5, 
2009, after attempts to negotiate a recall procedure failed to 

letter concluded by indicating:
 
 
As a result of this inability on our part to reach an agreement, 
I am declaring another im
passe and we will unilaterally i
m-
plement our last and final verbal offer on both the recall la
n-
guage we changed on September 2, 2009, as well as seniority 
rights for recall.  I have attached for you a copy of the changes 
we gave your committee verbally and
 
I have also highlighted 
that part of the document that we have implemented.
 
 

the following:
 
 
An employee shall cease to have seniority rights and be on 
any seniority list if:
 
 
D.  He does not 
return to work or notify the Company within 
seven (7) days after he is called to work or after written notif
i-
cation is mailed.
 
E.  He has been continuously laid off for work for a seven (7) 
month period.
 
 
Recall:
 
 
Agree to the union proposed language dated
 
September 2, 




a
f

l-

r-
bally, it will also send a written letter to the last known a
d-

 
 
On or about September 10, 2009, the Res
pondent recalled 
approximately 10 employees using the procedure that it had 
unilaterally implemented on September 10, 2009.
 
As a general rule, when parties are engaged in negotiations 
for a collective
-
bargaining agreement, an employer has an obl
i-
gation to 
refrain from implementing a change on a particular 
issue, absent an overall impasse on an agreement as a whole, 
however
,
 
there are two exceptions to the general rule: when 
union engages in tactics designed to delay bargaining and 


Bottom 
Line Enterprises
, 302 NLRB 373, 374 (1991)
,
 
and 
RBE Ele
c-
tronics of S. D
., 326 NLRB 80, 81 (1995).
 
In the instant case, the Respondent does not claim that there 
was an overall impasse on bargaining but rather contends that it 
reached a lawful impasse on September 10, 2009
,
 
regarding the 
issue of the procedures to be used in recalling employees.  The 
Respondent asserts that a lawful impasse was reached on this 
issue because time was of the essence regarding this issue and 
the Un

.

.
 
Br.
, 
p. 106
.
)  In effect, the Respondent contends that its conduct 
falls within the exceptions to the general rule noted above.
 
In contending that the Respondent implemented its recall 
procedure on Sept
ember 10, 2011, without reaching a valid 
impasse, the Acting General Counsel argues that a lawful i
m-
passe could not be reached on this issue in the presence of u
n-
remedied unfair labor practices.  
Titan Tire Corp
.
,
 
333 NLRB 
1156 (2001).  The Acting General 
Counsel asserts, inter alia, 
that the unilateral wage freeze and change in employee evalu
a-
tions, the failure to bargain over the March 2009 layoffs at the 
Twinsburg facility and the 1
-
day shutdowns at Peninsula and 
Twinsburg, and the unilateral recall of t
he three diecast e
m-
ployees on June 10, 2009, impacted the bargaining process to 
the degree that a lawful impasse was not established on Se
p-
tember 10, 2009.  (Acting 
GC Br.
, p. 71
.
)
 
In 
EAD Motors Eastern Air Devices
, 346 NLRB 1060, 1063 
(2006)
,
 
the Board di
scussed the factors in determining whether 
a valid impasse has occurred as follows:
 
 
  
 
 
GENERAL DIE CASTERS
 
 
 
 
 
115
 
 
In 
Taft Broadcasting Co
., 163 NLRB 475, 478 (1967), enfd. 
sub.
 
nom. 
Television Artists,
 
AFTRA v. NLRB
, 395 F.
2d 622 
(D.C. Cir. 1968), the Board to find an impasse is a situation 

-
faith negotiations have exhausted the prospects 

Newcor Bay City Div
., 
345 NLRB 1229, 1238 (2005).  This principle was restated by 
the Bo
ard in 
Hi
-
Way Billboards, Inc
.
,
 
206 NLRB 22, 23 
(1973), enf.
 
denied on other grounds 500 F.
2d 181 (5th Cir. 
1974), as follows:
 
 
A genuine impasse in negotiations is synonymous with the 
deadlock: the parties have discussed the subject or subject in 
good fai
th, and, despite their best efforts to achieve agreement 
with respect to such, neither party is willing to move from its 
respective position.  [Fn. 
O
mitted
.]
 
 
The burden of demonstrating the existence of impasse rests on 
the party claiming impasse.  
Serram
onte Oldsmobile, Inc
., 
318 NLRB 80, 97 (1995), enfd. in pert. part 86 F.3d 227 
(D.C. Cir. 1996).  The question whether a valid impasse exists 


ies in neg
o-
tiations, the length of negotiations, the importance of the issue 
or issues as to which there is disagreement, [and] the conte
m-
poraneous understanding of the parties as to the stated negot
i-

Taft Broadcasting Co.,
 
supra at 478
 
 
The Board 
has also recognized that the commission of ser
i-
ous, unremedied unfair labor practices may preclude a finding 
of a valid impasse.  
Titan Tire Co
.
, supra; 
Royal Motor Sales
, 
329 NLRB 760, 762 (1999); 
Great Southern Fire Protection
,
 
325 NLRB 9 (1997); and 
Noe
l Corp
., 315 NLRB 905, 911 
(1994), enf. denied on other grounds 82 F.3d 1113 (D.C. Cir. 
1996).
 
Applying these principles to the instant case, I find that the 
Respondent imp
lemented its September 10, 2009
 
proposal r
e-
garding the recall of employees without r
eaching a valid i
m-
passe and consequently violated Section 8(a)(5) and (1) of the 
Act.
 
As discussed in detail above, by the time the Respondent 
un
i
laterally implemented its recall procedure on September 10, 
2009, the Respondent had committed a series of 
unfair labor 
practices involving its obligation to bargain in good faith in 
violation of Section 8(a)(5) and (1) of the Act.  In this conne
c-
tion, the Respondent had unlawfully imposed a wage freeze in 
February 2009 and delayed the granting of wage increase
s fo
l-
lowing an evaluation; it unilaterally laid off employees at the 
Twinsburg facility in March 2009 and unilaterally shut down 
both Twinsburg implements of facilities for 1 day in March and 
April 2009; it unilaterally imposed the work rules involving 
eff
acement and destruction of company property and the a
s-
signment of diecast operators in April 2009; and unilaterally 
recalled three employees in 2009.  It is within this context that I 
must consider the Respondent

s argument that it reached a valid 
impasse 
regarding the recall of employees in September 2009.
 
With respect to the substance of bargaining on this issue, at 
the meeting held on May 26, 2009, the Union, which sought the 
recall of employees by seniority on a plantwide basis, modified 
its position on
 
the length of recall rights after layoff, by redu
c-
ing it from 5 years to 3.  The Respondent adhered to its position 
that recall rights should be for 60 days.  At the June 5 meeting, 
the Union again reduced its proposal for recall rights from 3 
years to 2.
  
Although Bornstein invited Mason to do so, Mason 
did not make a counteroffer at that meeting.
 
At the meeting held on June 10, even though the parties had 
been discussing the issue of recall, Mason announced that the 
Respondent was already in the process 
of unilaterally recalling 
three
 
employees.  On June 11, when Bornstein asked Mason if 

reducing recall rights to 2 years, Mason indicated that he did 
not yet have a response to that aspect of the re
call issue.  Mason 
did make a new written proposal on recall procedure which 
provided, consistent with its prior position, that employees 
would be recalled by departmental seniority.
 
Although the parties met on June 16, June 18, July 13, July 
20, and July 
22, there was no discussion of the issue of recall 
from layoff at these meetings.  On July 23, the Union made a 
new proposal regarding recall rights, limiting them to 1 year but 
indicating that employees should be recalled by seniority when 
there is availa
ble work which the employee is able to perform.  

that recall should be on the basis of departmental seniority and 
maintained the position that recall rights should be limited to 60 
days.
 
At the m
eeting held on August 5, Mason stated that the U
n-

asked if the Union had a proposal to present.  Bornstein replied 
that the Union did not have anything prepared at that time. 
Mason then precipitousl
y declared an impasse on the issue of 
recall and indicated that the Respondent would implement its 
proposal of July 23.
 

recall rights, the Union canceled the scheduled August 18 mee
t-
ing.  On Augus
t 18, Kepler wrote a letter to the Respondent 
indicating that the Union was suspending negotiations for what 

n-
ing.  On August 19, Mason faxed a letter to Bornstein indica
t-
ing, for the first time, 
that the Respondent was expecting to 
recall employees in September.  Mason also proposed exten
d-
ing the recall rights of the laid
-
off employees from 60 days to 5 
months.
 
On August 23, Kepler advised the Respondent that the Union 
would return to negotiations
 
but not until Septem
ber 2 and 
September 8 when the F
ederal mediator the Union had asked to 
participate in the meetings was available.
 
At the meeting held on September 2, the Union adhered to its 
position that recall rights should be for 1 year and further
 
pr
o-
posed that recall should be by seniority to work for which an 
employee is qualified to perform.  The Respondent maintained 
its position that recall should be by departmental seniority for 
available work and increased the time period for recall rights t
o 
6 months.
 
On September 4, Mason wrote to Bornstein and indicated the 
necessity of reaching an agreement at the meeting scheduled for 

behind at Peninsula facility and that the Respondent neede
d to 
either recall laid
-
off employees or hire new employees.  M
a-

 116
 
         
DECISI
ONS OF THE NATIONAL 
LABOR RELATIONS BOAR
D
 
 
the recall procedure would be by plantwide or departmental 
seniority and the length of time before recall rights expired. 
Mason
 
acknowledged his earlier declaration of impasse by 

e-

 

negotiator as Bornstein was unable
 
to attend.  The Union pr
o-
posed that on an interim basis the Respondent could recall e
m-
ployees by departmental seniority.  This was obviously a major 

that the Respondent would recall laid
-
off emp
loyees so that no 
laid
-
off employees would lose the seniority they had prior to 
the layoff.  Kepler Indicated that the interim proposal was d
e-
signed to get the employees who were laid off earlier in 2009 
back to work without the loss of seniority.  He also
 
indicated, 

be for 1 year recall rights and that the International Union 
would not approve anything less than that.  When Mason ind
i-
cated that the Respondent was seeking a definite time period 
for recall rights in an interim agreement, Kepler indicated that 
the Union would agree to recall rights that extended until Jan
u-
ary 1, 2010, on an interim basis.  In effect this would extend 
recall rights for 9 months as the initial layoffs had occurred in
  
late March 2009.  When Mason asked what would happen at 
that point, Kepler replied they could discuss another interim 
agreement.  Mason indicated this was unacceptable as the R
e-
spondent did not want to have to negotiate another interim pr
o-
cedure.  Mason 
indicated that he was making a last and final 
offer to extend recall rights to 7 months.  He also asked Kepler 

a-
tives left the meeting without meeting personally with Mason, 
but the mediator deliv
ered a note from Kepler indicating that 


would be in attendance.
 
On September 10, 2009, Mason advised Bornstein by letter 

eclaring another impasse and we will implement 
our last and final verbal offer on both the recall language we 

Mason attached a document reflecting that recall from layoff 
would be by departm
ental seniority and that recall rights would 
expire after a 7
-
month period.  On or about September 15, 
2009, the Respondent implemented its proposal by recalling 
approximately 15 employees to its third shift at Peninsula f
a-
cil
i
ty using these criteria.
 
As n
oted above, the Respondent has the burden of establis
h-
ing that a valid impasse existed regarding the issue of recall 
rights for laid
-
off employees.  On the basis of this record, I find 
that the Respondent has not sustained that burden.  In making 
this find
ing, I considered the background of unremedied unfair 

m-
passe must be viewed.  In 
Titan Tire Corp
., supra at 1158
,
 
the 
Board noted that:
 
 
[A]n employer that has committed unfair labor practices ca
n-
no



, 223 
NLRB 260, 265 (1976).  However, not all unremedied unfair 
labor practices 
 
committed during negotiations will give rise 
to the conclusion
 
that impasse was declared improperly, thus 
precluding unilateral changes.  
Alwin Mfg. Co
., 326 NLRB 
646, 688 (1998), enfd. 192 F.3d 133 (D.C. Cir. 1999).
 
 
In 
Titan Tire
,
 


 
bargaining will preclude a 
finding of a lawful impasse.  Id.  The Board further noted that 
in 
Alwin
, 192 F.3d at 139, the court identified:
 
 
[A]t least 2 ways in which an unremedied ULP can contribute 

 
reach an agreement.  Fir
st, a ULP 
can increase friction at the bargaining table.  Second, by 
changing the status quo, a unilateral change may move the 
baseline for negotiations and alter the parties expectations 
about what they can achieve, making it harder for the parties 
to com
e to an agreement.
 
 
In 
Titan Tire
,
 
the Board applied the standard the court ut
i-
lized in 
Alwin 
and found that the conduct of the employer 
moved the baseline from which the parties were bargaining and 

reement.  
Accordingly, the Board found that the employer violated Se
c-
tion 8(a)(5) and (1) of the Act.
 
In applying the 
Alwin
 
principles adopted by the Board in 
T
i-
tan Tire

2009 to September 2009, which involved a series of unilateral 
changes that were violative of Section 8(a)(5) and (1) of the 
Act, substantially increased friction at the bargaining table.  In 
addition to 
the series of unfair labor practices committed by the 
Respondent, another critical event that caused the Union to 
cancel the August 18 bargaining session and temporarily su
s-

declaration of impasse on
 
the issue of recalling employees from 
layoff.  By that date, the parties had discussed the issue of r
e-
call at meetings held on May 26, June 5, June 10, June 11, and 
July 23.  Of course during this period, the Respondent a
n-
nounced on June 10, that it was u
nilaterally recalling 
three
 
e
m-
ployees.  On June 5 when the Union reduced its position on 
recall rights from 3 years to 2 and invited Mason to make a 
counteroffer, Mason did not do so.  On June 11, when Bor
n-

reduction of 
the length of recall rights, Mason indicated he did not have a 
response to that proposal.  On July 23
,
 
the Union maintained its 
position on plantwide seniority but again reduced its recall right 
period to 1 year.  Mason finally responded to th

i-
tion on recall rights by indicating that departmental seniority 
should be used and that recall rights should remain at 60 days.  
On August 5
,
 
Mason asked if the Union had a proposal on r
e-
call, Bornstein indicated he did not have anything prep
ared at 
that time.  Mason then declared an impasse and indicated the 
Respondent would implement its July 23 proposal.
 
During the period from May 26 to July 23 the Union had 
substantially moved from its position on the length of recall 
rights from 5 years t
o 1.  Although asked to do so on several 
occasions, Mason did not make a proposal on length of recall 
from May 26 to July 23.  On August 5, the first occasion that 
the Union had indicated that it was not prepared to respond to 


Mason seized on that to declare an impasse.  In my view, the 
  
 
 
GENERAL DIE CASTERS
 
 
 
 
 
117
 
 

flexibility on a significant issue and suggests that further ba
r-
gaining might have produced additional co
ncessions.  Rather 
than explore this possibility, however, the Respondent rushed 
to declare an impasse and indicated it would implement its July 
23 proposal.  It is certainly not the case that on August 5, the 
Respondent established that a valid impasse ex
isted on the issue 

-
faith negotiations 

EAD Motors
, supra at 1003.  On the basis of the foregoing, I 
find that the first part of the standard applied by th
e Board in 
Titan Tire
 

clearly increased friction at the bargaining table.
 
In making this finding I have considered the conduct of Ke
p-
ler in using profane and demeaning language toward Mason 
during this peri
od of negotiations.  I have also considered the 

meet without the presence of a 
F
ederal mediator.  I do not, in 
any way, condone these actions, none of which assisted in fu
r-
thering the bargaining pr
ocess.  On the other hand, I do not find 
that 
the 

e-

Respondent to unilaterally implement its proposal on recall 
rights.
 
Applying the second prong of
 
the 
Alwin
 
test, I find that the 

i-
lateral recall of employees, moved the baseline on the issue of 
recall rights and made it more difficult for the parties to reach 
an agreement.  In this regard 
the Respondent announced its 
unilateral action regarding the recall of employees on June 10, 
in the midst of bargaining a procedure for recall rights.  This 

action on the very issue that the p
arties were bargaining about, 
made it harder for the parties to come to an agreement on this 
issue.  This situation was greatly exacerbated by the Respon
d-

made on August 5.
 
Under the circumsta
nces of this case, I cannot agree with the 

implement its September 8, 2009 final offer regarding the recall 
of employees on September 10, 2009, because time was of the 
essence and the Union was a
ttempting to avoid reaching an 
agreement.  In 
RBE Electronics
, supra, the Board indicated that 
when an employer is confronted with an economic exigency 
compelling prompt action, it can satisfy its bargaining by 
providing adequate notice and an opportunity 
to bargain over 
the issue.  While the bargaining must be in good faith, it need 
not be protracted.  Under these conditions the employer can act 
unilaterally regarding the subject if the parties reach a valid 
impasse.  Id. at 82.
 
In the instant case, the Re
spondent first identified a need to 

wherein he indicated that the Respondent expected to need 


  
I find that the Respon
d-
ent did have a need to recall employees in 
September and was 
therefore justified in seeking expedited bargaining over this 
issue.  The problem for the Respondent, however
,
 
is that it 
cannot establish that a valid impasse existed prior to its impl
e-
mentation of its final offer on September 10.  As I 
have noted 

2009
,
 
through September 2, 2009
,
 
was because of the Respon
d-

premature declaration of impasse and threat to implement a 
unilater

conduct in refusing to meet during the remainder of August, 
obviously made reaching an agreement somewhat more diff
i-
cult, as I have noted earlier, this action was precipitated by the 

l conduct.
 
When bargaining did resume on September 2, the Union 
maintained its position on a 1
-
year period for recall rights and 
further proposed that recall should be by seniority for work 
which the employee is qualified to perform.  While maintaining 
its
 
position that laid
-
off employees should be recalled based on 
their department seniority, the Respondent increased the time 
period for recall to 6 months.  On September 4, when Mason 
wrote to Bornstein stressing the importance of reaching an 
agreement on S
eptember 8, he specifically indicated that the 
Respondent modified its unilaterally implemented procedure on 
recall in response to the Union

 
September 2 proposal.  At the 
September 8 meeting, the Union made a significant concession 
and indicated a willin
gness to further consider the Respon
d-


m-
ber 10 Mason again declared an impasse regarding this issue.  
Although I recognize that Respond
ent had a legitimate reason 
to try and reach an agreement quickly after notifying the Union 
on August 19 of its need to recall employees, declaring impasse 
after only 2 meetings, particularly after there had been signif
i-
cant movement by the Union at the Se
ptember 8 meeting, does 
not support the finding of a valid impasse.  The evidence esta
b-
lishes that the Union was willing to negotiate a further co
m-


Respondent was 
seeking is not the equivalent of a valid impasse, nor does it 
indicate that a negotiated agreement was not possible.  In ma
k-
ing this determination, I give significant weight to the fact that 
on August 5, Mason precipitously declared an impas
se on the 
same issue without any valid basis for doing so.
 
I also find that the Union did not engage in tactics designed 

unilateral implementation of its proposal on recall rights.  As I 
have discu

e-
g
o
tiations while it did not advance the bargaining process, ca
n-
not be viewed in a vacuum, as that conduct was in response to 

a situation akin 
to those in which a union may attempt to delay 
bargaining when an employer is seeking concessions from e
x-
isting terms and conditions of employment.  In the instant situ
a-

time for recall rights t
hat was possible.  The only way to attain 
this with certainty was through continued bargaining that would 
result in a negotiated agreement.  The Union indicated a wil
l-
ingness to do so on September 8, but the Respondent, for the 
second time, prematurely dec
lared an impasse.  Accordingly, 
on the basis of the foregoing, I find that the Respondent viola
t-
ed Section 8
(a)(5) and (1) of the Act by implementing its pr
o-
 118
 
         
DECISI
ONS OF THE NATIONAL 
LABOR RELATIONS BOAR
D
 
 
posal on recalling employees on September 10, 2009, without 
reaching a valid impasse.
 
Soliciting 
Employees Regarding Shift Preference
 
Before the Recall of Employees
 
Paragraph 14 
of 
the complaint alleges that the Respondent, 
by Chuck Long, at its Peninsula facility, bypassed the Union 
and dealt directly with employees concerning a change to their 
work 
hours.
 
Before the third shift was recalled to work at the Peninsula 
facility, Chuck Long, the die cast superintendent, testified he 
approached employees on the first and second shifts and asked 
them about their shift preference when the third shift returne
d. 
Long indicated that he tried to speak to each employee and that 
the information obtained from the employees was later taken 
into account when Respondent made decisions about what shift 
employees would work.  (Tr. 1918.)  Several employees co
n-
firmed they
 
were asked by Long if they wanted to move to a 
different shift.  Long explained that the reason for soliciting the 
views of employees regarding shift preference was that some 
employees had been moved to different shifts when the layoffs 
occurred in March 
2009.
 
Stewart and Kepler testified, without contradiction, that the 
Union was not notified in advance that the Respondent wished 
to directly discuss with employees changing shifts.  Kepler 
testified, again without contradiction, that after he found out 
abo

Respondent at a bargaining session that it had an obligation to 
bargain over shift changes.
 
The Board has held that a change in the number of shifts is a 
mandatory subject of bargaining 
Georgia
-
Pacific 
Corp
., 275 
NLRB 67 (1985).  The Board has also held that seeking to d
e-
termine employee sentiment regarding a proposed change in 

opportunity to bargain is direct dealing in violation of Section 
8(
a)(5) and (1) of the Act.  
Harris
-
Teeter Super Markets
,
 
310 
NLRB 216 (1993).  In the context of the instant case, where the 
Respondent was recalling employees to the newly instituted 
third shift pursuant to the unilateral implementation of a recall 
procedu

of employees as to their shift preference was direct dealing in 
violation of Section 8(a)(5) and (1) of the Act.
 
The Recall of Employees Pursuant to the Unilaterally
 
Implemented Recall Procedure
 
Pa
ragraph 12(P) of the complaint alleges that on or about 
September 15, 200
9, the Respondent resumed third
-
shift oper
a-
tions at its Peninsula facility and recalled approximately 10 
employees.
 
The Respondent began to recall
 
employees to its resumed 
third
-
shift
 
operation on or about September 17, 2009, pursuant 
to the procedure it unilaterally implemented on September 10, 
2009.  Fourteen employees were recalled in September and 
one
 
was recalled in October (GC Exh. 58).  Since I have found that 
the recall procedu
re was unilaterally implement without the 
parties reaching a valid impasse, I find that the Respondent 
violated Section 8(a)(5) and (1) of the Act by recalling emplo
y-
ees pursuant to this procedure.
 
Employing Temporary Employees While Unit Employees 
 
were o
n 
L
ayoff
 
Paragraph 12(Q) of the complaint alleges that since on or 
about September 15, 2009, the Respondent has secured the 
services of workers from employment agencies to work in ba
r-
gaining unit positions at its Peninsula facility at a time when 
bargainin
g unit employee
s remain laid 
off from employment.
 

had a practice of using temporary employees before the Union 
was selected as the bargaining representative and it merely 
continued that practic
e.
 
After the recall of employees in September 2009, approx
i-
mately 20 unit employees remained on layoff.  After employees 
reported to Kepler that the Respondent was using temporary 
employees, he sent a letter dated October 15, 2009, to the R
e-
spondent, which
, inter alia, objected to the use of temporary 

October 12, 2009, it used a limited number of temporary e
m-
ployees to perform unit work (GC Exhs. 50 and 51).  The re
c-
ord indicates that one of the
se employees, Terry Carpenter
,
 
worked as a quality assurance employee on a consistent basis 
for a number of months afterwards.
 
At a bargaining meeting held on November 18, 2009, while 

present.  As
 

a-
tor.  At this meeting, Mason indicated that he wanted to talk 
about temporary employees and added that he wanted to talk 


tein, using derogatory language, o
b-

15
  
Mason indicated that at times, the 
Respondent needed someone to work for 1 day or on a short
-

that if temporary employees were need
ed, the Respondent 
should contact laid
-
off employees by seniority that were qual
i-
fied to do the work.  When Bornstein asked how long the R
e-
spondent had been using temporary employees, Mason r
e-
sponded by saying
,
 


-
term work, the R
e-
spondent should contact the most senior qualified employee 
and if the Respondent could not reach the employee or if the 
employee declined the offer, the Respondent could then use 
temporary employees.
 
Masson said he would take that under 
advisement (R. Exh. 197).
 
The Board has held that a decision to employ temporary e
m-
ployees when unit employees are laid off is a mandatory su
b-
ject of bargaining, even though the employer had occasionally 
                                        
        
 
15
 
The parties had a meeting on September 22, 2009, where the issue 
of temporary employees was not discussed (R. Exh. 198).  The parties 
held another meeting on Octo

n-

spokesman at this meeting.  According to the bargaining notes, the 
Union refused to meet face
-
to
-
face and insisted that all proposals be 
made thro
ugh the mediator.  The bargaining notes further indicate that 
the Respondent asked the mediator to inform the Union that the R
e-
spondent wished to
 
discuss temporary employees.  Mason objected to 

-
to
-
face and after an argument
 
ensued 
between the parties on this issue, the meeting broke down and the pa
r-
ties left without discussing any substantive issues.
 
  
 
 
GENERAL DIE CASTERS
 
 
 
 
 
119
 
 
used temporary
 
employees in the past.  
Storall M
fg.
 
Co., 
275 
NLRB 220, 239 (1985); see also 
St. George Warehouse
,
 
Inc
., 
341 NLRB 904, 924 (2004).
 
The evidence establishes that at least since October 12, 2009, 
the Respondent had been utilizing a limited number of temp
o-
ra
ry employees.  Even if I were to find that the Union was gi
v-
en notice at the meeting scheduled for October 26, 2009, such 
notice would have been after the fact and as such a fait acco
m-
pli.  The only evidence of clear and unequivocal notice given to 
the Uni
on occurred at the bargaining meeting held on Nove
m-
ber 18, 2009.  It is clear that there was no notice given to the 

m-
porary employees on October 12, 2009.  Accordingly, by un
i-
laterally employing
 
temporary employees
 
while unit employees 
were laid 
off, the Respondent violated Section 8(a)(5) and (1) 
of the Act.
 
The Temporary Recall of Harry Lane
 
Paragraph 12(H) of the complaint alleges that on or about 
September 17, 2009, the Respondent denied 
Harry Lane the 
opportunity to be temporarily recalled to work as a result of a 
unilateral change described above in para
graph 12(G) (the 
March 16, 2009
 
chan
ge in the work hours of the day
-
shift unit 
janitor
)
.
 
On September 17, 2009, Hicks sent a letter to l
aid
-
off e
m-
ployee Harry Lane (GC Exh. 33).  The letter offered Lane te
m-
porary employment as a janitor from 8 a.m. to 4 p.m.  It further 
advised him that he had 7 days from the date of the letter to 
return to work and report to his supervisor.  Finally, it i
ndicated 

a-
nent resignation, and forfeiture of your seniority

 
Lane testified that the day after he received the letter, he 
spoke to Hicks who informed him that he would be working as 
replacement 
janitor for another employee, Casteel, who would 
be off from work for approximately 30 days.  Hicks also ind
i-
cated the hours for the position were from 8 a.m. to 4 p.m.  The 
following Monday, Lane reported to the Peninsula facility at 7 
a.m., but did not c
lock in.  He spoke to Long who informed 
Lane that he
 
had
 
spoken to Brian Lennon and that the hours for 
the position were from 8 a.m. to 4 p.m.  Lane replied that he 
could not do that because he did not drive and getting to work 
at that time would be diffic
ult.
16
  
Long replied that he could 
come in at 7 a.m. and wait until 8 a.m. to start work. Lane did 
not accept the offer of temporary employment because of his 
transportation difficulties in getting to work at 8 a.m.
 
The Acting General Counsel contends that
 
but for the unila
t-

replace him.  The Acting General Counsel contends that the 

denying Lane the opportunity for temporary recall.  Since
 
I 
have found that the Respondent did not violate the Act as a
l-

find that the Respondent unlawfully denied Harry Lane the 
                                        
        
 
16
 
At the hearing Lane explained that when he worked from 11 p.m. 
to 7 a.m. before his layoff in March 2009, he paid coworkers
 
to drive 
him to work.  He explained that if he could have started at 7 a.m., he 
could have made similar arrangements.
 
opportunity to be recalled as a day
-
shift janitor.
17
 
 
B.  The 8(a)(3) and
 
(1) Allegations Regarding the Work
 
Assignments of Jerome Ivery; the Suspensio
n and Discharge of
 
Willie Smith
; the Withholding of Wages from Emil Stewart;
 

 
Employees on Layoff
 
The Work Assignments of 
Jerome Ivery
 
Paragraph
s
 
7(A) and (B) of the complaint allege that on or 
about March 21, 2008, the Respondent assigned more onerous 
job duties to employee Jerome Ivery in violation of Section 
8(a)(3) and (1) of the Act.
 
The Acting General Counsel specifical
ly contends that after 

d-
ent, it began to assign to him the setup of large dies on a more 
frequent basis.  The Respondent contends that such assignments 

s assignments 
were not changed because of his support for the Union.
 
Ivery has been employed by the Respondent at its Peninsula 
facility for 31 years.  For approximately 3 years in the 1990s 
Ivery was a supervisor but was demoted back to a unit position.  
At the time of the hearing he worked as a cast trim developer.  
His duties included writing programs for the robotics on var
i-
ous machines and performing setup work on die cast machines.
 
The Respondent makes aluminum die castings.  To make 
those castings it
 
uses a die cast die, which is a large steel 
mould.  Setup work involves the placement of a die into a die 
cast machine.  After the die is properly set up in the machine, 
the production process can begin and molten aluminum is 
placed into the die in order 
to make the particular casting.
 
As noted above, sometime in February 2008, Ivery admitted 
to Long and Brian Lennon that he was a supporter of the Union.  
Ivery testified that soon after the union election held on March 
8, 2008, he noticed a change in some 
of his work assignments.  
Ivery indicated that normally smaller dies are set up by one 
employee but that larger dies are typically set up by two e
m-
ployees.  Ivory estimated that some of the larger dies weigh 
approximately 11,000 pounds.  The record establi
shes that on 
the larger jobs the old die is removed from a die cast machine 
by chaining it to an electrical hoist and carefully lifting it out.  
The new die would then be placed into the die cast machine 
using the same equipment.  When two employees are as
signed 
to install a large die, one can be on each side of the machine to 
ensure it is installed properly.  Ivery explained that when an 
employee sets up large die by himself, the employee has to go 
from one side of the machine to the other in order to make
 
sure 
the die is being inserted properly.  Ivery testified that the die is 
chained to the hoist with eye bolts and at times the die will 
swing on the chain.  Ivory testified that on occasion a die will 
tilt or even fall because of the failure of an eye bol
t.
 
                                        
        
 
17
 

statement in the September 17, 2009 letter it sent to Lane that his fai
l-
ure to accept this offer would result in the forfeiture of his seniority, I 
will leave to the compliance phase the det
ermination of whether Lane 
may have had a right to be recalled to another position without a loss of 

its recall procedure on September 10, 2009.
 
 120
 
         
DECISI
ONS OF THE NATIONAL 
LABOR RELATIONS BOAR
D
 
 
Ivery testified that beginning in March 2008
,
 
and continuing 
until approximately November 2009
,
 
he was more frequently 
assigned to set up larger dies by himself.  Ivery spoke to his 
immediate supervisor, Mike Jordan, about these assignments.  
According 
to Ivery, Jordan told Ivery that he would see if he 
could assign another setup man to work with him, but never did 
make such an as
signment.  Ivery also spoke to Plant S
uperi
n-
tendent Chuck Long, who told Ivery he would look into it but 
that Ivery had to fol
low the instructions of his immediate s
u-
pervisor.  When Ivery still received assignments to set up larg
er 
dies by himself he spoke to Plant M
anager Brian Lennon, who 
responded in the same fashion as Long.  Ivery also testified, 
however, that at times durin
g this period, Jordan did assign a 
second setup man to work with him.  Ivery further indicated 
that at times, the second set up man would be given another 
assignment and be taken off the machine before the setup was 
complete.  Ivory indicated
,
 

ime this went on, you 
know, I make sure

I make sure somebody knew in case som
e-

 
Ivory testified in approximately November 2009 he told 
Long that he no longer supported the Union.  According to 
Iv
ery, after this another employee was assigned to work with 
him when he was assigned to set up larger dies.  Mark Albright, 
who also works at Peninsula facility, testified that after the 
union election in March 2008 until near the end of 2009, he 
observed I
very doing setup work by himself on a number of 
occasions.
 
Brian Lennon testified that Ivery spoke to him in March 
2008 about doing setup work alone.  Lane testified that he told 
Ivery that, with his long experience, Ivery knew what jobs r
e-
quired two emplo
yees and what could be safely performed by 
one person.  Lennon told Ivery that if he needed help, he should 
ask his supervisor and that he would get help.  Lennon e
x-
plained that very large dies, those that are more than 10,000 
pounds, often require two emp
loyees to maneuver it into a m
a-
chine.  He indicated that most setups can be done by one e
m-
ployee, although it takes longer than if two employees perform 
the setup.  If a setup is needed to be done quickly, two emplo
y-
ees would be assigned to it.  On the fir
st shift at the Peninsula 
facility, in addition to Ivery, employees Marshal Hamrick and 
Mark Cooper also perform setup work.  Lennon testified, wit
h-
out contradiction, that these employees also perform setup work 
by themselves as a regular part of their dut
ies.  Lennon e
x-
pla
ined that the first
-
line supervisor make a determination as to 
whether to assign one or two employees to set up a machine, 
depending upon the size of the die and other production r
e-
quirements.  Lennon denied that Ivery was given certain w
ork 
assignments because of his support for the Union.
 

Peninsula plant for approximately 5 years.  Long testified that 
he has worked with Ivery for approximately 12 years and that 
he is a very skilled
 
and capable employee.  He recalls Ivery 
speaking to him in approximately 2008 about concerns Ivery 
had in performing some setup work by himself.  Long indicated 
that over the years, Ivery has varied in his opinion about doing 
setup work alone.  He testifi
ed that the other setup men on the 
first shift also perform setup work alone.  Finally, Long ind
i-

assignments that were given to him.  He said setup assignments 
are based on efficiency and safety.
 
The Acting General Counsel presented a prima facie case 
under 
Wright Line
, supra, regarding the assignment of more 

campaign, Ivery became a supporter of the Union.  According 
to his credited t
estimony on this point, he indicated his support 
for the Union to both Long and Brian Lennon in February 


a-
thias and Tom Lennon held me
etings with employees in which 
they expressed their opposition to the Union.  As I will discuss 

toward the Union.  Thus, the burden shifts to the Respondent to 
establish it made work assignment
s to Ivery without regard to 
his support for the Union.  I find that the Respondent has met
 
that burden and I shall therefore dismiss this complaint alleg
a-
tion.
 

on an alleged increase in frequency 
of sole assignments to set 
up larger dies, as the record establishes that, prior to the advent 
of the Union, Ivery was at times assigned to perform setup 
assignments by himself, including those involving larger dies.  
Thus, the allegation turns on the degr
ee of frequency of such 
assignments.  This is not a matter of Ivery having been assigned 
more difficult work that he had never performed before.  Ivery 
admitted that during the period
,
 
question, March 2008 to N
o-
vember 2009, his immediate supervisor, Jordan
,
 
did at times 
assign another employee to work with him in setting up larger 
dies.  Ivery claimed, however, that on occasion the second e
m-
ployee would be reassigned before the completion of the job.  
Given the frequently changing production demands of the 
R
e-

circumstance.  Importantly, there is no objective documentary 
evidence to establish that Ivery was assigned to work on the 
larger dies by himself with greater frequency during this period.  
I fi

increase of frequency of solo assignments on the larger dies.  

a-
tions while he was performing his own work and has limited 
value.  The 

two other employees also perform setup work by themselves as 
a regular part of their duties both before and after the advent of 
the Union.  Under all the circumstances, I am satisfied that the 
solo assignme
nts given to Ivery from March 2009 to November 

i-
ness and were not discriminatorily motivated.  Thus, I find that 
the Respondent has rebutted the prima facie case of the Acting 
General Counsel.  Acc
ordingly, I find that the Respondent did 
not violate Section 
8(a)(3) and (1) of the Act with respect to the 
work assignments made to Ivery and I therefore dismiss this 
allegation of the complaint.
 
The Suspension and Discharge of Willie Smith
 
Smith was hire
d by the Respondent in December 1980.  He 
was employed as a supervisor from 2000 to 2004.  From 2003 
to 2008 he worked at the Twinsburg plant but was then tran
s-
ferred to the Peninsula facility.  At t
he time of his October 17, 
  
 
 
GENERAL DIE CASTERS
 
 
 
 
 
121
 
 
2009
 
discharge he was working 
at the Peninsula facility on the 
first shift as a sander and blaster.  This job entailed standing the 
rough edges from cast parts.
 
In March 2008, while still working at the Twinsburg facility, 
Smith became an active union supporter.  From that time fo
r-
ward
 
he attended all of the union meetings.  He also spoke to 
other employees in the plant about the benefits of a union.  
After the election in March 2008, he wore a Teamster
s
 
hat and 
badge to work.  Smith appeared in the photograph of union 
supporters that w
as taken in May 2008 and appeared in J
u-
ly/August 2008 edition of Teamsters magazine.
 
On October 9, 2009, Smith was informed by the Respondent 
that he was suspended for threatening Daniel Owens and on 
October 16, 2009, was informed he was discharged for the
 
same offense.  (GC Exh. 35.)
 
Smith testified that he had known Owens for 29 years and 
had a friendly relationship with him.  Smith testified that he 
spoke to Owens daily while they both worked at Peninsula 
facility.  According to Smith, on October 8 at ab
out 2 p
.
m
.
 
he 
was speaking to employee Robert Jay Quarterman when Owens 
approached Smith and spoke to him.  Smith testified he could 
not remember specifically what was said in the conversation 

Sm
ith indicated that his typical conversations with Owens i
n-
volved cars, sports
,
 
or topics in the news.  Smith recalled this 
conversation lasted about 5 minutes.  Smith recalled Quarte
r-
man speaking during his conversation but could not recall what 
he said.  
Smith specifically denied he threatened Owens on that 
day or any other day.
 
Owens had distinctly different recollection of the October 8, 
2009 conversation that he had with Smith.  According to O
w-
ens, he spoke to Smith in the sanding area as Owens was goin
g 
to the restroom.  Owens also did not recall the specifics of the 
initial conversation they had before he entered the restroom.  
On the way out of the restroom, Smith told Owens that he had 
heard something that he did not like.  When Owe
ns asked him 
what 
he had heard,
 
Smith told Owens that he had heard that 
Owens was passing around a petition to decertify the Union.  
Owens responded that he did not know what Smith was talking 
about, but that Owens had signed such petition.  As Owens 
started to walk away, S
mith said
,
 


  
Owens 
responded by asking
,
 


1738
.
)  Owens replied that Smith knew his position on the U
n-
ion and stated
,
 

[W]

 

walked away from the conversation.  Owens did not recall an
y-
one else being present during the conversation.
 

i-
an Lennon.  Owens was asked to write down the report of the 
incide

was written the day the incident occurred, indicates:
 
 
On 10/08/09 at approximately 1:50 PM I was walking to the 
restroom, Willie Smith called me over to his work area  (He 
was working in the sanding 
area sanding some Dana parts and 
putting them in a steel basket).  At this time the conversation 
was normal chit chat and I then continued to the restroom.  
After a few minutes, I came out the restroom heading back to 
my office.  This time Smith called me 
over to the area and 


 
Owens) 
WAS ASKING PEOPLE TO SIGN A PETITION TO GET 

talking about but I did sign a peti





office.  (Capitalizat
ion in the original)
 
 
Owens testified that after he reported the incident to Lennon, 


hearing why he did not tell Smith that he was the in
dividual 

[B]
ecause he just 


for 

 
According to Owens, the next morning he again spoke to 
Smith near the supply cage.  Smith approach
ed Owens and 
said
,
 

[A]
nything that was said between us stays between us.  
And that he did not have to remind me of the last man that he 

18
  
Owens testified that he also reported this 
conversation to Tom Lennon. He was again instructed
 
to write 
down what occurred during the incident. This statement (R. 
Exh.
 
144) states:
 
 
Friday morning 10/9/09, In the cage at approx. 7:00 am Willie 
Smith came up to the cage.  He said with reference to the i
n-

exactly all the words 

s-
cussed between the two of us is to be kept between the two of 

Then he went on and stated about the last man he 
killed that 

something to the statements on the previous day or else why 
did he feel he had to say anything.  He rarely comes to the 
cage in the morning.
 
 
Smith testified that while he and Smith we
re friendly at 


n-
agement.
 
Current employee Quarterman also testified regarding the 
conversation between Owens and Smith on October 8.  As 
a 
stockman and towmotor driver, Quarterman delivered needed 
materials and equipment to employees.  Quarterman testified 
that he was in the sanding area of the plant and asked Smith if 
he needed anything when Owens approached them.  Quarte
r-
man, who wears a 
hearing aid, did not hear any of the co
m-
ments made by Smith in his conversation with Owens.  He only 

Smith and Owens were laughing.
 

                                        
        
 
18
 
On cross
-
examination, Smith denied t
hat on October 9, 2009, he 
told Owens that the conversation that they had the previous day was 
just between the two of them.  He also denied that he ever made a 
statement to Owens about a man that he killed.
 
 122
 
         
DECISI
ONS OF THE NATIONAL 
LABOR RELATIONS BOAR
D
 
 
Hicks
 

that it took place on the afternoon of October 9 (GC Exh. 140).  
During this interview, Smith admitted that he spoke to Owens 
in the sanding area the previous day but denied making any 
threatening 

n-
troverted testimony, when he asked Smith about approaching 
Owens at the supply cage on October 9 and making threatening 
statements toward Owens, Smith denied being at the supply 
cage.  At the end of this meeti
ng
,
 
Hicks gave Smith a corrective 
action form (R. Exh. 96) and a memo (R. Exh. 143) informing 
Smith he was indefinitely suspended pending further investig
a-
tion of the statements he made to Owens.
 

c-
tobe
r 12, Hicks also interviewed Quarterman regarding the 
conversation between Owings and Smith that occurred on O
c-
tober 8.  At the trial, Quarterman testified that he told Hicks at 
this interview that during the time he was present during the 
conversation he 
saw Owens and Smith laughing and that he 


  
Hicks 
testified that at this interview, Quarterman claimed that he did 
not hear anything and did not know anything about the incident.  

w with Quarterman reveal that Qua
r-
terman made mention of the comment noted above that he 

r-


interview with 
Quarterman.  (GC Exh. 141
.
)  Even though I credit Quarte
r-

a-
tion of this matter since he heard only one brief statement that 
was made by Owens and did not hear what Smith said.
 
H
icks testified that as part of his investigation he also r
e-

r-

r-
sion of the conversations he had wit
h Smith on October 8 and
 
9.
19
 
The record con
tains additional notes made by Hicks on O
c-
tober 13 (GC Exh. 142).  These notes reflect:
 
 
My concerns regarding terminating Willie:
 
 
Dan and Willie have a history of verbally teasing each other, 
how might this play out.
 
 
What course of action must I take if
 
we get an outburst from 
union supporters alleging 
 
that Company supporters/managers 
are harassing them.
 
 
Hicks testified that after he completed his investigation he 
concluded that Smith had made threatening remarks to Owens.  
Hicks indicated that he then
 
presented the information he had 
gathered to Mathias, Mason, Brian Lennon, and Thomas Le
n-
                                        
        
 
19
 
The parties entered into the following stipul
ation regarding the 
tapes that Hicks viewed: Two videotapes were provided to counsel for 
the Acting General Counsel, one shows two separate conversations.  
One conversation was with Dan Owens, Jay Quarterman, and Willie 
Smith.  The second conversation on t
he same tape shows a conversation 
between Dan Owens and Willie Smith alone.  The second tape is one of 
the next day in the cage area where Dan Owens works and shows Wi
l-
lie Smith talking to Dan Owens.  The tapes were in fast
-
forward mode 
and there was no au
dio recording.
 
non.  Hicks testified that it was a collective decision to term
i-
nate Smith.  The reason Hicks advanced for the termination was 
that the punishment for threats to do b
odily harm at the R
e-

a dangerous place to work.  Finally, he testified that Smith 
would have been terminated regardless of his support for the 
Union.  Although, as discussed below, Mathias was ca
lled as a 

s-



 
I find that the evidence
 
is sufficient to establish that the R
e-
spondent had a reasonable belief that Smith made the stat
e-
ments attributed to him by Owens.  With respect to the conve
r-
sations between Smith an
d Owens on October 8 and
 
9, I credit 
Owens.  Owens testimony regarding sta
tements made to him by 
Smith was detailed and plausible.  In addition, it was consistent 
with contemporaneous signed statements that Owens had pr
e-
pared shortly after the conversations occurred.  I find it hard to 
believe that Owens made such detailed recit
ations of these 
events out of thin air, particularly regarding someone he had 

e-
ments attributed to him was terse and implausible under all the 
circumstances.  His demeanor was not impressive while
 
testif
y-
ing regarding these conversations.  Quarterman was present for 
only part of the conversation on October 8 and was able to hear 
only a portion of what Owens said and nothing that Smith said.  
I find his testimony to be of extremely limited value in 
resol
v-
ing the conflicting testimony.
 
The Acting General Counsel contends that an incident i
n-
volving former employee Dennis Ormsby and another emplo
y-
ee, Michael D. Williams established disparate treatment regar
d-
ing the discharge of Smith.  Ormsby testified 
that in 2007, 

Michael D. Williams would play computer games on the co
m-
puter.  On one occasion, Williams forgot to take the game off 
of the computer and another employee reported to Ormsby that 



When Ormsby saw Williams he told Williams about what had 
been reported to Ormsby.  Later Williams spoke to Ormsby at 
his machine and t




Ormsby and told Ormsby that he
 
would speak to the plant ma
n-
ager, Keith Kish, about it.  Ormsby testified that a couple of 
days later, Ormsby met with Kish, Mathias
,
 
and Williams in 

Williams had made to him about what would hap
pen if he lost 
his job over the incident involving the computer.  Ormsby also 
complained about arguments that Williams would have with his 
girlfriend over the phone while he was at work.  After hearing 

y 

Williams needed to shake hands and get along (Tr. 486).  
Ormsby testified that Williams was not disciplined for the 
threat that he had made to him.
 
  
 
 
GENERAL DIE CASTERS
 
 
 
 
 
123
 
 
Mathias also testified regarding the incident b
etween Orm
s-
by and Williams. Mathias testified that the Twinsburg plant 
manager, Keith Kish, had reported to him that Ormsby and 

Mathias testified that he told Kish
,
 

[W]

ma
nager.  And

and then he said, well, I

I think you just 

2098
.
)  Mathias, however, agreed to meet with Kish, Ormsby, 
and Williams.  Mathias testified that at the meeting Ormsby 
told him William


u-
ing with his wife or girlfriend (Tr. 2099).  According to Math
i-
as, at some point during the meeting Ormsby said
,
 

[Y]
ou 


Mathias, when he asked Ormsby who was threatening him, he 
never identified Williams.  Mathias testified he then asked 
Ormsby
,
 


. 2099.)  Mathias 
testified that at the end of the meeting he asked if Ormsby and 
Williams could work together and they both replied they could.  
Mathias then stated they could shake and to get back to work.  
According to Mathias, at the end of the meeting
 
he stated
,
 

[I]
f 
anyone is making direct threats on anybody, they will be term
i-

.
)
 
I credit the testimony of Ormsby regarding this matter.  His 
demeanor while testifying was forthright and sincere.  He test
i-
fied consistently regarding bot
h direct and cross
-
examination.  
On cross
-
examination
,
 
he was confronted with a pretrial stat
e-

i-

e-

-
ex
amination, Ormsby 
denied that the statement made by Williams was not directed 


only to Ormsby, the threat was made in a conversation 
between 
Williams and Ormsby alone and Ormsby could reasonably 
construe the statement of Williams as a threat against him and 
his family.  I do not find any material inconsistency between 

 
On the other hand, Mathia
s testified in a manner that co
n-

defense. In the first instance
,
 
he seemed dismissive of the fact 

the matter that, in his view, could and should have been ha
n-
dled by a plant manager. Thus, his testimony regarding this 
matter is somewhat generalized. In addit
ion, it does not strike 
me as plausible that having gone as far as having a meeting 

l-
liams, Ormsby would deny that any threatening statements 
were made to him. Accordingly, I credit the testimony of 
Or
msby to the extent it conflicts with that of Mathias.
 
I find that the Acting General Counsel has established a pr
i-
ma facie case regarding the discharge of Smith under 
Wright 
Line, 
supra
.
 
Smith was an active and open supporter of the 
Union and the Responden

between Collins and Smith establishes that the Respondent was 
aware of his support for the 
U
nion before he was discharged. 
Accordingly, the burden then shifts to the Respondent to esta
b-
lish that it would have discharg
ed Smith even if he had not 
been a supporter of the Union. I find that the Respondent has 
not met its burden to establish that it would have discharged 
Smith for statements he made to Owens, absent his union acti
v-
ity. In this connection, there was no evide
nce that the Respon
d-
ent has discharged or even disciplined another employee for 
making threats of physical harm against another. I find that the 
credible evidence establishes that prior to the advent of the 
Union, Ormsby brought to the attention of Mathias
, a threat of 
harm that was made not only to him but included his spouse 
and children. While the threat made by Williams was not as 
explicit as that made by Smith, it was broader in that it included 

 
discharged Smith even though he had a friendly relationship 

a-
tion revealed that they were known to have a teasing relatio
n-
ship with each other. In order to meet the 
Wright
 
Line
 
burden, 
an employer m
ust establish that it has consistently and evenly 
applied its disciplinary rules. 
Septix Waste, Inc
.
,
 
346 NLRB 
494, 495

496 (2006). Rather than a consistent application of its 
disciplinary rules, I find that the Respondent has applied them 
in a disparate f
ashion to Smith as opposed to the manner in 
which they were applied to Williams. Since the Responde
nt has 
not established that it 
consistently applied its disciplinary rules 
regarding a threatening statement made by one employee to 
another, I find it has n

prima facie case with respect to the discharge of Smith. A
c-
cor
d

o-
lates Section 8(a)(3) and (1) of the Act.
 
The Withholding of Wages from Emil Stewart
 
Steward w
orks at the Respondent

s Peninsula plant as a 

m-

t-
tee since its inception in October 2008.
 
In early November 2009, the Respondent had a meeting
 
with 
two representatives from OSHA to discuss fines that had been 
levied against it after an inspection.  Shortly before the meeting 
took place, Brian Leonard instructed Stewart to attend the 
mee
t
ing as the Respondent needed a representative from the 
Unio
n to be present.  When Stewart received his paycheck for 
the payroll period ending November 8,
 
2009, 45 minutes of pay 
was de
ducted from his check (GC Exh. 34).  When Stewart 
asked about the shortage of pay, Brian Lennon told him that the 
wages were deduct
ed because of the time he spent attending the 
OSHA meeting.  However, Brian Lennon and Owens, who also 
attended the meeting with OSHA, were paid for the time they 
spent attending the meeting.  At a later bargaining session the 
Union objected to the Respond
ent instructing Stewart to attend 
a meeting and then refusing to pay him for the time he spent 
attending.  The Respondent refused to reconsider, relying on its
 



  
In 
its brief, the Respondent 
continues to rely on that position in defending the allegation of 
the complaint (R
. Br.
, p
p
. 89

90).
 
Since Brian Lennon and Owens were paid for attending the 
meeting, it is clear that Steward was treated differently by the 
Respond
ent because he supported the Union.  Under these ci
r-
 124
 
         
DECISI
ONS OF THE NATIONAL 
LABOR RELATIONS BOAR
D
 
 
cumstances I find it is appropriate to determine whether the 

a meeting and failing to pay him for attending, when the other 
participants were
 
paid, is inherently destructive of Section 7 

NLRB v. Great Dane Trailers
, 388 U.S. 26 (1967).  In 
Intern
a-
tional Paper Co
., 319 NLRB 1253, 1267 (1995)
,
 
the Board 
indicated that in 
Great Dane Trai
lers
, the Supreme Court e
x-
pressed the following principles to determine whether conduct 
that facially discriminates against employees who exercise their 
Section 7 rights violates the Act:
 
 


m-
portant employee rights, no proof of antiunion motivation is 
needed and the Board can find an unfair labor practice even if 
the employer introduces evidence that the conduct was mot
i-
vated by business
 
considerations.  Second, if the adverse e
f-

m-

sustain the charge if the employee has come forward with e
v-
idence of legitimate and subst
anti
al business justifications 
for 
the conduct.  
Great Dane Trailers
, 388 U.S. at 34.
 
 
 
In the instant case, since the adverse effect of the discrimin
a-


oyer was mot
i-

defense for failing to pay Stewart is based upon the fact that it 
made it clear to the Union in negotiations that it would not pay 
employees for conducting uni



m-
ployee members of the negotiating committee for time spent at 
bargaining meetings.  There is a critical difference, however, 
between an employee serving on the bargaining committee and 
on
e being assigned to perform a specific task by an employer.  

committee chose to do so, they were not compelled to do so by 
the Respondent.  Stewart was given a work assignment to a
t-
tend a meeting.  He
 
did not volunteer.  The Union did not seek 
to have a representative present at the meeting.  When the U
n-
ion was informed, after the fact, of what occurred, it demanded 
that Steward be paid for the time he spent at the meeting.  I find 

s position of refusing to pay employees 
who voluntarily conduct union business during working time, 
such as engaging in collective
-
bargaining negotiations, is not a 
legitimate business
 
justification to refuse to pay Stewart for 
performing an assigned task.
  
Assigning employees to perform 

union supporter clearly interferes with Section 7 rights.  It 
sends a clear signal to employees that the exercise of such 
rights could cost them economically.  
Accordingly, I find that 
the Respondent violated Section 8(a)(3) and (1) of the Act by 
refusing to pay Stewart for attending the OSHA meeting.
 
The Alleged Discriminatory Refusal to Hire
 
Employees on Layoff
 
Paragraphs 11(A) and (B) of the complaint allege t
hat since 
about January 1, 2010, the Respondent has used workers at its 
Peninsula facility provided by employment agencies while at 
the same time refusing to consider hiring former bargaining 
unit employees for those positions, including those that were 
la
id off since the Union was certified in violation of Section 
8(a)(3) and (1) of the Act.
 

(1) allegation to employees on layoff
20
 
who were not consi
d-
ered for hire by the Respondent for the 
three
 
die cast operator 
positions that were filled in January 2009.  (Acting 
GC Br.
, p. 
93 fn. 51
.)
  
Accordingly I will consider only the complaint 

 
The Acting General Counsel correctly asserts that th
e test 
used by the Board in determining whether an employer has 
violated Section 8(a)(3) and (1) of the Act for refusing to hire, 
or consider for hire, employees is set forth in 
FES
, 331 NLRB 9 
(2000)
,
 
supplemented 333 NLRB 66 (2001), enfd. 301 F.2d 83 
(3d
 
Cir. 2000).  As noted above, under 
Wright Line 
the General
 
Counsel has the burden of establishing that employees were 
supporters of the Union and that the employer had knowledge 
of that support.  In 
FES
,
 
the Board indicated that in order to 
establish a di
scriminatory refusal to hire or consider for hire, 
the General Counsel must, under the allocation of burdens set 
forth in 
Wright Line
, supra, also establish the following:
 
 
(1) [T]hat the respondent was hiring, or had concrete plans to 
hire, at the time of
 
the alleged unlawful conduct; (2) that the 
applicants had experience or training relevant to the a
n-
nounced or generally known requirements of the position for 
hire, or in the alternative, that the employer has not adhered 
uniformly to such requirements, o
r that the requirements were 
themselves pretextual or were applied as a pretext for discri
m-
ination; and (3) that antiunion animus contributed to the dec
i-
sion not to hire the applicants.  Once this is established, the 
burden will shift to the respondent to 
show that it would not 
have hired the applicants even in the absence of their union 
activity or affiliation.  If the respondent asserts that the appl
i-
cants were not qualified for the positions it was filling, it is the 

aring on the merits, that 
they did not possess the specific qualifications the positions 
required or that others (who were hired) had superior qualif
i-
cations and that it would not have hired them for that reason 
even in the absence of their union support o
r activity.  
FES
, 
331 NLRB at 12 [footnotes omitted]
.
 
 
In January 2009, the Respondent hired three employees as 
die cast machine operators who had been working as temporary 
employees.  Brian Lennon testified that when the Respondent 
made the decision to fi
ll those positions, it considered laid off 
employees, but there were not any die cast operators there that 
were still on layoff.  On February 15, 2010, the Respondent 
sent letters to all of the remaining laid
-
off employees advising 
                                        
        
 
20
 
As amended at the hearing, par. 11 alleges the following laid off 
employees to be discriminatees: Christopher Long, Maurice Caldwell, 
Evan Parker, Clarence Marshall, Paul Kucinic, George Guthrie, Rashad 
Evans, Houston Bass, Melvin Yates, 
J. W. Watkins, Mike Moody, 
Arthur Brown, Nora Hammons, Craig Greczek, Terrance Hemphill, 
Raymond Ferry, Brandon Asberry, Walter Wood, Jerry Durenda, and 
Nathan Holland.  (GC Exh. 1 RRRR.)
 
  
 
 
GENERAL DIE CASTERS
 
 
 
 
 
125
 
 
them of available positi
ons at the Respondent

s Peninsula faci
l-
ity.  Consistent with its position that the recall rights of laid
-
off 
employees expired 7 months after their layoff, the letter was 

 
Applying the principles of 
Wri
ght Line
 
and 
FES
, supra, to 
the three die cast machine operator positions that the Respon
d-
ent filled at its Peninsula facility in January 2009, I find there is 
no evidence in this record to establish that the laid
-
off emplo
y-
ees whose names were listed in p
aragraph 11 of the complaint 
as amended were supporters of the Union, except for Arthur 

theory that merely because these employees were represented 
by the Union, the Respondent refused to recal
l them for a di
s-
criminatory motive.  With respect to Brown, while he was a 
known union supporter, there is no evidence that he had exper
i-
ence or training relevant to a position as a die cast operator.  
Accordingly, I find that the Acting General Counsel ha
s failed 
to establish a prima facie case of a discriminatory refusal to hire 
or consider for hire, the employees named in paragraph 11 of 
the complaint, as amended.  Accordingly, I shall dismiss the 
Section 8(a)(3) and (1) allegations contained in that par
a-
graph.
21
 
C.  The Refusal to Provide Information Allegations in
 
Violation of Section 8(a)(5)
 
and (1)
 
Paragraphs 13(A), (E)
,
 
and (F) of the complaint allege that 
since April 22, 2009, the Respondent has failed to provide the 
Union with the following request
ed information: for those e
m-
ployees laid off from employment, copies of their personnel 
records relating to discipline, attendance, training, skill levels 
and work histories; the work history for employees who are 
displaced due to the layoff and names and 
titles of any manag
e-
rial, supervisory, clerical
,
 
or others who are affected by layoff 
from employment that occurred in 2009.
 
Paragraphs 13(B), (C), (E), and (G) allege that from May 6, 
2009, to June 9, 2009, the Respondent delayed in providing the 
Union wi
th requested information regarding the addresses of all 
laid
-
off employees and the letter the Respondent provided to 
employees at the time of their layoff.
 
Paragraphs 13(D), (E)
,
 
and (H) allege that since June 2, 
2009, the Respondent has failed to provide 
the Union with i
n-
formation it requested on May 26, 2009, regarding the names of 
bargaining unit employees who had received vacation pay and 
the names of those employees who did not receive vacation 
pay.
 
On April 22, 2009, Kepler submitted a written request
 
see
k-
ing, inter alia, information regarding laid
-
off unit employees, 
set forth above in more detail, and the names and titles of no
n-
bargaining unit employees who are affected by the layoffs that 
occurred earlier in April 2009 (R. Exh. 9).  On May 6, 2009, 
Kepler sent another letter to the Respondent requesting that it 

-
off 
employees, including any managerial employees at both the 

                                        
        
 
21
 
This finding has no effect on any remedy these employees may be 
e

its recall procedure in violation of Sec. 8(a)(5) and (1) of the Act.
 
any corre
spondence that the Respondent had given to laid
-
off 
employees.  Finally, the letter also explained that the Union 

-
bargaining unit) of 
laid
-

Respondent had compli
ed with the requirements of the WARN 
Act regarding layoffs (R. Exh. 14).  On May 26, 2009, Kepler 
sent another letter to the Respondent in which he repeated his 
request for some of the information sought in his April 22 and 
May 6 letters.  In addition he m
ade a new request for a list of 
every laid
-
off employee who was given vacation pay and a list 
of those laid
-
off employees who were not given vacation pay
.
 
(GC Exh. 121.)
 
On June 9, 2009, Mason sent a letter to Bornstein indicating 
that six individuals who 
were not members of the bargaining 
unit had been laid off.  The letter also indicated that attached to 
it was the correspondence that the Respondent had given to all 
employees at the time of the layoff and a new list of bargaining 
unit employees and their 

concluded by stating
,
 

personnel files of all the employees in the bargaining unit that 
were laid off.  With the production of the personnel files, this 
should bring us up to date wi
th all the documents and info
r-
mation you have requested.  If there are any other documents 
you have requested or information you have sought that we 

24
.
)
 
On July 9, 2009, Mason sent a letter (R. 
Exh. 29) to Bor
n-
stein which states, in part:
 
 
This is a follow
-
up to my letter to you dated June 9, 2009, 
with respect to your request for information.  In that letter, I 
stated to you that we were going to copy all the personnel files 
of the bargaining un
it members and provide these to you. We 
have now copy all these documents and reviewed them and 
Bate stamped them.  Enclosed is a CD disk with all this i
n-
formation on it.  There are 5,489 documents on this disk.
 
 

espondent had not 
provided the specific names of the individuals who had been 
laid off that were not in the bargaining unit and the personnel 
files for those individuals because the Respondent did not b
e-
lieve that information was relevant to collective bar
gaining.
22
 
Mason testified that in a later negotiation session a union 
representative stated that the Union needed the names of the 
nonbargaining unit personnel that were laid off in order to ver
i-
fy the number of such individuals that the Respondent had gi
v-
en them.  Mason indicated that after receiving this explanation, 
the Respondent later gave the Union the names of the nonunit 
personnel who had been laid off.  Mason testified he believed 
                                        
        
 
22
 
At the hearing Kepler testified that the Union had not received the 
personnel files of bargaining unit members.  
I do not credit this test
i-

number of documents included on the CD disk, if such a disk was not 
in fact submitted.  At the hearing Mason also testified regarding the 
practice of his office 
in mailing such letters.  I find that the evidence is 
sufficient to establish that the Union did, in fact, receive the info
r-

that there is no evidence that the Union continued to seek
 
the produ
c-
tion of the personnel files after that date.
 
 126
 
         
DECISI
ONS OF THE NATIONAL 
LABOR RELATIONS BOAR
D
 
 
that this information was contained in the latter to the Union 
from
 
his then associate, Matt Austin (Tr. 1998

1999).
 
 
Kepler denied that the Union had received the names of the 
nonunit personnel who had been laid off.  I find that the R
e-
spondent did not, in fact, provide the names of the nonunit pe
r-
sonnel who had been lai

denial, I rely on the fact that the record contains no letter from 
Austin submitting that information to the Union and the R
e-

were always accompanied by suc
h a letter.  Without objective 
evidence establishing that the names of the nonunit individuals 

point was faulty.
 
At the hearing, Mason testified that, through inadvertence, 
the Respondent had not furnished to the Union the information 
it had requested on May 26, 2009, regarding laid
-
off employees 
and their vacation pay.
 
Mason also testified regarding the reason for t
he delay b
e-

of all laid
-
off employees and the letter that the Respondent 
gave to employees at the time of their layoff, and the June 9 
submission of that information.  Mason testified that the R
e-
sp
ondent had just finished furnishing 1000 pages of documents 

April 22, 2009 request for information.  He also indicated that 
the Respondent had a substantial layoff on May 1, and that this 
event h
ad consumed a substantial portion of time for the R
e-

resources manager was the sole individual responsible for pr
e-

Mason testified that the
 
human resources manager left during 
this period and that Hicks did not replace her until June 14 (Tr. 
2010).
 
It is clearly established that an employer is obligated to pr
o-
vide the collective
-
bargaining representative of its employees, 
on request, with inf
ormation that is necessary and relevant to 

-
bargaining representative.  
The obligation exists not only for the purpose of contract neg
o-
tiations but also for the purpose of administering a collective
-
bargaining agreemen
t.  Relevancy is determined by broad di
s-
covery type standard and is necessary only to establish the 
probability that the information sought would be useful to the 
union in carrying out its statutory duties.  
NLRB v. Acme indu
s-
trial Co.,
 
385 U.S. 432 (1967)
; 
NLRB v. Truitt M
fg.
 
Co
., 351 
U.S. 149 (1965).  The Board has long held that information 

y-

to represent the employees.  
Pavilion 
&
 
Foresta
l Nursing & 
Rehabilitation
, 346 NLRB 458, 463 (2006); 
Atlanta Hilton & 
Tower
, 271 NLRB 1600, 1602 (1984); 
Cowles Communication, 
Inc
., 172 NLRB 1909 (1968).
 
A union seeking information from an employer regarding i
n-
dividuals outside of the bargaining unit mu
st demonstrate the 
relevancy and necessity of such information to its represent
a-
tion of unit employees before an employer is obligated to pr
o-
vide it.  
Frito
-
Lay Inc
., 333 NLRB 1296 (2001).
 
It is clear that the information requested by the Union
 
on 
May 6 regarding the addresses of all unit employees and the 
letter of the Respondent given to the employees at the time of 
the layoffs was presumptively relevant.  As noted above, this 
information was provided to the Union on June 9, but the Ac
t-
ing Gen
eral Counsel argues that there was delay in providing 
this information that constitutes a violation of Section 8(a)(5) 
and (1) of the Act.  In support of this position, the Acting Ge
n-
eral Counsel relies on 
Ass
n.
 
of D. C. Liquor Wholesalers
, 300 
N
LRB 224, 2
29 (1990)
 
(delays of 7 and 8 months); 
Postal Se
r-
vice
, 308 NLRB 547, 550 (1992) (delay of 7 weeks); 
Postal 
Service,
 
308 NLRB 530, 536 (1993) (delay of 2 months).
 
In determining whether an employer has unlawfully delayed 
in responding to an information reque
st, the Board has noted 
that it considers the totality of the circumstances and that there 
is no per se rule regarding a time period for production.  The 
Board requires that an employer make a reasonable good faith 
effort to respond to the request as exped
itiously as possible.  
West Penn Power Co
., 339 NLRB 585, 587 (2003); 
Good Life 
Beverage Co
., 312 NLRB 1060, 1062 fn. 9 (1993).  In the i
n-
stant case, unlike the cases relied on by the Acting General 
Counsel, the Respondent had a legitimate explanation for 
the 
time it took to produce the requested documents.  In this regard, 
the Respondent was in the process of complying with a vol
u-
minous request for information that had been made on April 22.  
The Respondent also points to the fact that the human resources 
manager was involved in issues associated with the layoff that 
occurred in early May.  In the circumstances of this case, I find 

-
week time period it 

 
the cases relied on by the Acting General Counsel are disti
n-
guishable and I shall therefore dismiss the allegation in par
a-
graphs 13(B), (C), (E)
,
 
and (G) of the complaint that the R
e-
spondent violated Section 8(a)(5) and (1) of the Act by not 
providing the
 
requested information until June 9, 2009.
 
With respect to the information requested on April 22, 2009, 
I find that the Respondent did supply all of the requested i
n-
formation to the Union regarding unit employees on July 9, 
2009.  Thus the issue is once ag
ain whether the Respondent 
violated Section 8(a)(5) and (1) of the Act by not providing 
until that date.  I find that the Respondent has a reasonable 
explanation for producing the information on that date.  As 
noted above, the Respondent had complied with 
other parts of 

produced on July 9 involved over 5000 pages of documents.  
Importantly on June 13, Mason had written to the union indica
t-
ing that the Respondent was in the process of preparing copi
es 
of the personnel files of all the employees laid off.  There is no 
evidence that the Union objected to the pace of the production 
of documents at that point.  Under all the circumstances, I find 

 
July 
9 was based on a good faith effort and I shall therefore dismiss 
that portion of the complaint.
 
I find, however, that the Union established that it was rel
e-
vant and necessary for it to receive the number and names of 
nonunit individuals laid off by t
he Respondent in April and 
May 2009.  While the Union received the number of such ind
i-
viduals, I find that it did not receive the names of such indivi
d-
uals.  Accordingly, I find that the Respondent violated Section 
8(a)(5) and (1) of the Act in this respec
t.
 
  
 
 
GENERAL DIE CASTERS
 
 
 
 
 
127
 
 

of May 26, regarding those employees who received vacation 
pay and those that did not, I find that this information is pr
e-
sumptively relevant and that the Respondent was obligated to 
provide i

r-
mation was not provided, I find that it violated Section 8(a)(5) 
and (1) of the Act as alleged in paragraphs 13(D), (E)
,
 
and (H) 
of the complaint.
 
D.  The Alleged Conduct Undermining Employee
 
Support for 
the Union
 
The Allegations Regarding John Norton
 
The complaint alleges that John Norton is a supervisor and 
agent of the Respondent within th
e meaning of Section 2(11) 
and 
(13) of the Act.  Paragraph 15(A) of the complaint alleges 
that since about April 26,
 
2010, Respondent, by John Norton, at 
its Peninsula facility, solicited employees to sign a decertific
a-
tion petition and threatened them with plant closure and/or sale 
of the plant.  The Respondent contends that Norton is neither a 
supervisor nor agent wit
hin the meaning of the Act and that any 
conduct he engaged in regarding a decertification petition is not 
attributable to it.
 
In April 2010, approximately 20 to 25 employees worked on 

of th
is shift were from 11 p.m. to 7 a.m.  Approximately 15 
employees worked as die
-
cast operators and trimmers, while 
the remaining employees worked as setup men, a tow motor 


 
maintenance employees 
and tool room employees.
  
Brian Ohler was the supervisor on 
the third shift 
while John Norton was the third
-
shift leader.  The 
third shift operated 6 nights a week.  Ohler does not typically 
work the Friday/Saturday shift.  Norton is always present on the 
Friday/Saturday shift if
 
Ohler is not and is also present on other 
nights when Ohler is not working.
 
One night in late April
 
2010, on a Sunday/Monday shift, 
Ohler was not present but Norton was.  Third
-
shift employees 
have a break at 1 a.m.  On this particular night, Norton a
p-
pro
ached every employee on the third shift and told them that 
he wanted to have a meeting at the 1 a.m. break in the lunc
h-
room.  All of the employees working on the third shift that 
night attended the meeting.  There is no evidence that Norton 
spoke to any ac
knowledged supervisor about this meeting b
e-
fore it was held.
 
Several witnesses testified about this meeting.  Current e
m-
ployees Samuel Tomsello and Michael Masl testified on behalf 
of the Acting General Counsel.  Norton, Dennis Lemon, E
d-
ward Deckerhoof, Wa
lter Wood, Daniel Petrocini, Dave Wi
g-
gins, Frank Kovach, Arthur Diecheck, and Jim Hawley testified 
on behalf of the Respondent.  While some of the facts regarding 
the meeting are undisputed, there is a conflict in the testimony 
regarding what Norton said d
uring the meeting.  I credit To
m-
sello and Masl to the extent that their testimony conflicts with 

Tomsello and Masl are current employees who testified against 
the interests of their Employer
, their testimony regarding what 
Norton said was detailed and their demeanor reflected no hes
i-
tancy regarding what was said.  The testimony was also mutua
l-
ly corroborative on critical points.  When testifying about this 

ralized and lacked detail.  
The testimony of the other employees called by the Respondent 
was vague and lacking in detail.
 
At the beginning of the meeting, Norton used a broom to 



t-
ed that anybody who did not want to participate in the meeting 
was free to leave and take their break, but only one employee 
left.  Norton stated that he was holding the meeting to talk 
about the Union and how t
hings had gotten better in the shop.  
Norton said that he wanted to keep food on the table and keep 
his job and that he wanted to make sure that everything stays 
the same.  During the meeting, Norton mentioned that emplo
y-

de on the ground of the 
facility, stating that the shop may be up for sale or sold a
l-

the plant would not stay intact.  Other employees at the meeting 
spoke against the Union, while some employ
ees, including 
Masl, spoke in favor of the Union.  At the end of the meeting 
Norton told employees that he had a petition for them to sign to 
get rid of the Union because it was not negotiating or doing the 
employees any good.  Norton placed a petition on 
the table in 
front of him, and, except for 
four
 
or 
five
 
employees, the e
m-
ployees present at the meeting signed the petition.  The meeting 
lasted between 45 minutes and 1 hour.
 
The next day, Norton told Long about the meeting that he 
had held.  On April 30,
 
2010, the Respondent issued a verbal, 
written warning to Norton
 
for holding the April 26, 2010
 
mee
t-
ing.  The warning states that Norton overstepped his authority 
by holding an unauthorized m
eeting with the third
-
shift e
m-
ployees, without permission.  (R. E
xh. 78
.
)  There is no ev
i-
dence that the Respondent communicated to employees that it 

 
Whether Norton is a Supervisor and/or Agen
t Within the
 
Meaning of Section
 
2(1
1) and 
(13) of the Act.
 

s that Norton is a 
supervisor within the meaning of Section 2(11) of the Act 
based on his authority to assign work and responsibly direct 
employees and that he is a 2(13) agent based upon his apparent 

  
The 
Respondent conte
nds that while Norton is a lead
man, he has no 
supervisory or agency authority and is a member of the ba
r-
gai
n
ing unit.
 

 
 
Any individual having authority, in the interest of the e
m-
ployer, 
to hire, transfer, suspend, lay off, recall, promote, di
s-
charge, assign, reward, or discipline other employees, or r
e-
sponsibly to direct them, or to adjust their grievances, or e
f-
fe
c
tively to recommend such action, if in connection with the 
foregoing the e
xercise of such authority is not of a merely 
ro
u
tine or clerical nature
, but requires the use of independent 
judgment.
 
 
This provision is to be read in the disjunctive; thus any of the 
enumerated powers is sufficient to confer supervisory status, so 
long a


NLRB v. 
 128
 
         
DECISI
ONS OF THE NATIONAL 
LABOR RELATIONS BOAR
D
 
 
Kentucky River Community Care,
 
532 U.S. 706, 713 (2001). 
The burden of proving supervisory status rests on the party 
asserting it. Id. a
t 711

712.
 
Norton was hired as a trimmer by the Respondent
 
in
 
2007. 

Peninsula plant in late 2008.
23
 


ual:
 
 
Plans, coordinates, and assist with their assigned shift oper
a-
tions of the Die Casting plant by ensuring that the quality pr
o-
duction of products consistent with established standards by 
performing the following duties through the Shift Supervisor, 

 
 
The essential duties and responsibilities set forth in the job d
e-
scription include:
 
 
Understands Die Casting machine fundamentals and process 
operations.
 
 
Educates and/or trains coworkers with Die Casting, 
quality 
and process operations
 
 
Communicates w/Shift Supervisor, Plant Manager and Die 
Cast Superintendent and 
 
other operators on the status of the 
job running
 
 
Keeps the machines running efficiently and communicates 
any operation problems to the Shift Su
pervisor, Plant Mana
g-
er and Die Cast Superintendent.
 
 
Norton is an hourly paid employee. He punches a timecard, 
and receives the same benefits as unit employees. He wears the 
blue uniform that unit employees wear, rather than the light 
brown uniforms of kn
owledged supervisors. Norton spends a 
substantial part of his time working with the newer die cast 
operators on the third shift. He also testified that he facilitates 
the work of the experienced diecast operators, but there are no 
specific examples of how 
he may do that.
 
The record establishes that Long, Brian Lennon, and the pr
o-
duction scheduler determine the order of priority for die cast 
jobs to be performed on the third shift. At the beginning of the 
third shift,
 
Ohler consults with the second
-
shift sup
ervisor r
e-
garding the status of production or whether any particular pro
b-
lems exist. Ohler will similarly impart the status of p
roduction 
to the first
-
shift supervisor at the conclusion of the third shift. 
When Ohler is not present, Norton performs this ta
sk.
 
The record contains an example of the production schedule 
that Ohler, or, when he is not present, Norton uses to assign 
diecast employees to particular machines. (R. Exh. 42.) This 
particular example is dated December 7, 2010, and was used 
for the thir
d shift from 11 p.m. on Monday, December 6, 2000
,
 
to 7 a.m. Tuesday, December 7, 2010. Ohler was not present 
the entire week of December 6, 2010, so Norton was the ind
i-
vidual who utilized the production schedule in making assig
n-
ments for that week. He test
ified, without contradiction, that he 
                                        
        
 
23
 

l-

on their alleged supervisory status. The challenged ball
ots were not 

resolved at that time.
 
utilizes the form in the same manner on all occasions when he 
fills in for Ohler.  As noted above, this normally occurs once a 
week. On the left side of the form is a printed listing of m
a-
chines in descending order, ac
cording to the priority of the 
work being performed on that machine. 
 
This printed portion of 
the production schedule is prepared as a result of the meeting 
held by Long, Brian Lennon, and the production scheduler. In 
the middle of the form is an entry lab


 
Norton 
testified that in this area he writes notes regarding information 

a-

machine number. At the hearing, when Norton w
as asked how 
he determined which employee would work on a particular 


the fact that experienced employees can perform any of the 
wor
k and that less experienced employees are not able to do so. 
He also considers the physical condition of employees since 
some of the work is more physically demanding than other 
work. (Tr. 1841, 1854

1856.) Some of the jobs on the produ
c-
tion schedule for D
ecember 7, 2010, required a trimmer to a
s-
sist the operator of the die
-
cast machine. Norton wrote the 
name of the trimmer on the line of the machine number that he 
would be working on. On this particular shift, two trimmers 
were also assigned to work on mac
hine 16. Norton testified the 
supervisor on the previous shift told him that the operator on 
machine 16 would need help during the shift because the robot 
on that machine was not working properly.
 
When Ohler is present, he will make the assignments of die
-
cast operators and trimmers to particular machines using the 
same production form described above. After the list is pr
e-
pared he writes the names of employees on a large dry erase 
board which is a larger version of the production sheet. When 
employees arri
ve in the production area, they look at the board 
to know which machines they are assigned to. When Ohler is 
not present, Norton writes the information on the dry erase 
board.
 
When machines break down during a shift and Ohler is not 
present, Norton will re
assign employees to different machines 
based on his knowledge of the experience and capabilities of 
the various die
-
cast operators and trimmers.
 
There is no evidence that Norton has
 
the authority to require 
third
-
shift employees to work overtime or to tran
sfer employees 
to another shift.
 
The other employees on the third shift include tool
 
room 
employees, setup employees
,
 
and maintenance employees. 
These employees perform their work by the order of priority of 
particular machines as they are listed on the pr
inted portion of 
the production schedule that, as noted above, is prepared by 
acknowledged supervisors and the scheduler. Norton has no 
role in the assignment or direction of the regular work of these 

stim
o-
ny, however, that if setup employees complete their regular 
tasks and have no other work to do, when Norton is filling in 
for Ohler
, Norton
 
can assign a setup man to do production work 
on a machine. There is no evidence, however, regarding how 
often t
his occurs.
 
Ohler testified, without contradiction, that if difficulties arise 
  
 
 
GENERAL DIE CASTERS
 
 
 
 
 
129
 
 
on the third shift, Norton can call him, but there are no specific 
examples of this occurring.
 
There is no evidence that Norton exercises any supervisory 
authority within the me
aning of Section 2(11) of the Act, other 
than his role in the assignment and direction of work as set 
forth above. There is no evidence that he is held accountable, in 

acknowledged supervisor that 
he could be held accountable for 
the errors of others.
 
In 
Oakwood Healthcare, Inc
.
,
 
348 NLRB 686, 689 (2006)
,
 
the Board noted that with regard to the meaning of the term 

 
 

e act of designa
t-
ing an employee to a place (such as a location, department, or 
wing) appointing an employee to a time (such as a shift or 
overtime period), or giving significant overall duties, i.e., 
tasks, to employee. That is, the place, time, and work 
of an 
employee are part of his/her terms and conditions of emplo
y-
ment.
 
 
The assignment of an employee to a certain department (e.g., 
housewares) or to a certain shift (e.g., night) or to certain si
g-
nificant overall tasks (e.g. restocking shelves) would gen
erally 

s-
ing the order in which the employee will perform discrete 
tasks within those assignments (e.g. restocking toasters before 
coffee makers) would not be indicative of exercising the a
u-
thority t

 
 
In 
Croft Metals, Inc
.
,
 
348 NLRB 717, 721 (2006)
,
 
the Board 

n-

Oakwood Health Care
, supra, as follows:
 
 
The authority 

e-



provided that the direction is bo

r-


accountable for the performance of the task by the other, such 
that some adverse consequence may befall th
e one providing 
the oversight if the tasks performed are not performed prope
r-

n-
sible direction, it must be shown that the employer delegated 
to the putative supervisor the authority to direct the 
work and 
the authority to take corrective action, if necessary. It must a
l-
so be shown that there is a prospect of adverse consequences 

(Internal citations omitted
.)
 
 


a minimum act, or effectively recommend action, free of the 
control of others and form an opinion or valuation by discer
n-

it is 
 
dictated or controlled by detail
ed instructions, whether 
set forth in company policies or rules, the verbal instructions 
of a higher authority, or in the provisions of a collective
-

t-
ence of company policies does not eliminate indepe
ndent 
judgment from decision
-
making if the policies allow for di
s-

judgment in relation to the authority to assign, the Board sta
t-

n-
d
ependent [free of the control of others], it must involve a 
judgment [forming an opinion or valuation by discerning and 
comparing data], and the judgment must involve a degree of 

citations o
mitted
.)
 
 
In 
Alstyle Apparel
, 351 NLRB 1287 (2007)
,
 
the Board found 
that a shift leader did not possess the authority to assign work 
within the meaning of Section 2(11) under circumstances very 
similar to those present here. In 
Alstyle Apparel
, the employe



used on a shift. The shift leader in dispute used the form and his 

wor
k on a particular machine. The judge, whose opinion was 

assignments were analogous to the rotation of different tasks 
described in 
Croft Metals
, supra, and more closely resembled 
ad hoc instructio
n rather than a work assignment and thus did 

Oakwood 
Healthcare
 
and 
Croft Metals
, supra.
 

meaning of Section 2(11) of the Act, it is importa
nt to note that 
there is no evidence that Norton exercises any supervisory a
u-
thority when acknowledged 
S
upervisor Ohler is present on the 
third shift. The Acting General Counsels argument rests on 
whether Norton exercises supervisory authority on the 1 day
 
a 
week he fills in for Ohler and the authority he exercised during 

,
 
and other 

work, there is no evidence that Norton has any role in assigning
 
employees to a certain department or a particular shift. With 
respect to his authority to assign significant overall tasks, Brian 
Lennon and Long determine which machines are to be used on 
the third shift and the relative priority of the work done on each
 
machine. This is done by virtue of the printed production 
sheets. Norton utilizes the production form and his knowledge 
of the capability of the employees to determine which emplo
y-
ees work on which machine. However, the evidence establishes 
that certain e
mployees operate a particular machine on a regular 
basis. In my view, the various die cast machines used on the 
third shift are discrete components of the overall work assig
n-
ment of an employee. Directing an employee to perform a di
s-
crete task within an ov
erall assignment does not establish the 
authority to assign work under 
Oakwood Healthcare
, supra at 
689


m-
ployees to individual machines does not reflect the authority to 

has been defined in 
Oakwood
 
Healthcare
, supra
,
 
and utilized in 
Croft Metals
 
and 
Alstyle A
p-
parel
, supra. I further find that Norton may, on occasion, direct 
a setup employee to work on a die cast machine, if all of the 
setup work is completed, is also 
merely assigning a discrete 
task in the production process.
 
 130
 
         
DECISI
ONS OF THE NATIONAL 
LABOR RELATIONS BOAR
D
 
 


noted above, Norton makes the original assignment of
 
die cast 
employees and trimme
rs to a particular machine when Ohler is 
not present. When machines break
 
down during a shift, Norton 
will also direct employees to other machines pursuant to the 
priority established by the production sheet and his knowledge 
of employee capabilities. Thus
, he clearly directs employees in 


Oakwood Healthcare
, supra at 691. The question 
then becomes whether such direction is responsible and whet
h-
er it is carried out with independent 
judgment. With respect to 
his direction being responsible, there is no evidence that Norton 
is held accountable for his actions in directing other employees. 
In the first instance, there is no evidence that Norton has exp
e-
rienced any material consequence, 
either positive or negative, 
as a result of his performance in directing die cast employees.
24
 
There is also no evidence that the Respondent ever informed 
Norton of any material consequences that might result from his 
performance in directing die cast empl
oyees. The Board has 
found that the lack of evidence establishing that a lead person is 
held accountable for his/her direction of other employees pr
e-
cludes a finding of responsible direction. 
Alstyle Apparel
, s
u-
pra; 
Golden Crest Healthcare Center, Inc
., 34
8 NLRB 727, 
730

732 (2006). Accordingly, I find that Norton does not r
e-
sponsibly direct e
mployees within the meaning of S
ection 2(11) 
of the Act.
25
 
The Acting General Counsel also asserts that Norton should 
be found to be a statutory supervisor because, if
 
he is not, the 
third shift has no statutory supervisor present when Ohler is 
absent. In this regard, the Board has noted that being the hig
h-
est ranking employee on
 
site during the shift falls within the  
secondary indicia of supervisory authority and that
 
where an 
alleged supervisor is not shown to possess any of the primary 
indicia of supervisory status under Section 2(11), secondary 
indicia are insufficient to establish supervisory status. This 
factor is given even less weight when acknowledged superv
i-
so
rs are available for consultation after hours. 
Golden Crest 
Healthcare Center
, supra at 730 fn.
 
10
,
 
and cases cited there
. 
 
In the instant case, as noted above, Norton can contact Ohler if 
the need arises. Accordingly, on the basis of the foregoing, I 
find
 
that the Acting General Counsel has not established that 
Norton possesses supervisory authority within the meaning of 
Section 2(11) of the Act.
 
The Acting General Counsel also contends that Norton is an 
agent of the Respondent within the meaning of Sectio
n 2(13) of 
the Act. In the 
D & F Industries
, 339 NLRB 618, 619 (2003), 
                                        
        
 
24
 
I do not find that the verbal written warning given to Norton on 
April 30, 2010, for conducting a meeting regarding a decertification 
petition was r
elated to his performance in directing the diecast emplo
y-
ees. This warning was for exceeding his authority by conducting such a 
meeting and not because of a deficiency in the manner in which he 
directed employees in the performance of their production duti
es.
 
25
 
In view of my finding that Norton does not responsibly direct e
m-
ployees within the meaning of Sec. 2(11), I do not reach the issue of 
whether he uses independent judgment in his direction. The Board has 
taken this approach in both 
Alstyle Apparel
 
an
d 
Golden Crest
 
Healthcare Center
, supra.
 
which is relied on by the Acting General Counsel, the Board 
reiterated its policy that in determining whether an employee is 
an agent of an employer, the Board applies common law age
n-
cy
 
principles. The Board held that:
 
 
If the employee acted with the apparent authority of the e
m-
ployer with respect to the alleged unlawful conduct, the e
m-
ployer i

Apparent authority r
e-
sults from manifestation by the principal
 
to a third party that 
creates a reasonable basis for the latter to believe that the 
principal has authorized the alleged agent to perform th
e acts 

 
[
Id. at 619, internal citations omitted.
]
 
 
The Board also noted that an employer may be respo
nsible 

n-
duit for transmitting information [from the employer] to the 

 
In 
D & F Industries, 
the employer, on a daily basis relied on 
the two e
mployees alleged to be agents to convey information 
and decisions pertaining to production work to employees. The 
employees were told repeatedly by an acknowledged supervisor 
that one of the individuals was their supervisor. The two ind
i-
viduals also admini

overtime and time off for use in emergencies. They also e
n-

n-
nection, the two employees informed their supervisor of rules 
infractions and responded to his i
nquiries regarding employee 
work performance. Under these circumstances
,
 
the Board found 
that the two employees acted as agents of the employer in inte
r-
rogating employees about their union activities and engaging in 
other conduct violative of Section 8(a)(
1) of the Act.
 
In the instant case, there is no evidence that Norton had any 
involvement in employee discipline or the enforcement of any 

employees as discussed above, he is certainly not held out
 
ge
n-
erally as an individual who transmits information from the e
m-
ployer to the other employees. Under the circumstances present 
in this case, I do not find that employees would reasonably 
believe that Norton was speaking and acting for management in 
his so
licitation of employees to sign a decertification petition. I 
find the evidence insufficient to conclude that he is an agent of 
the Respondent within the meaning of Section 2(13) of the Act. 
Accordingly, on the basis of all of 
the foregoing, I conclude 
tha
t 

be attributed to the Respondent and therefore I shall dismiss 
this paragraph of the complaint.
 
The Allegations Regarding Daniel Owens
 
The complaint alleges that Owens is a supervisor and agent 
of 
the Respondent within th
e meaning of Section 2(11) and 
(13) 
of the Act. Paragraph 15(B) of the complain
t alleges that in 
April and May
 
2010, the Respondent, through Owens, at its 
Peninsula facility, solicited employees to sign a decertification 
petition an
d coercively informed employees that the Respon
d-
ent would be more willing to negotiate with employees over 
wage increases if they did no
t have u
nion representation. The 
Respondent denies that Owens is a supervisor or agent within 
the meaning of the Act and
 
contends that it is not responsible 
for his conduct regarding the circulation of a decertification 
  
 
 
GENERAL DIE CASTERS
 
 
 
 
 
131
 
 
petition or any statements he made to employees.
 
In April and May 2010, Owens solicited employees to sign a 
decertification petition he prepared. Acting Gen
eral Counsel

 
witnesses Ivery, Chuck Smith, Dave Smerk, Leonard Redd, 
Jess Kreinbrook, and Jay Quarterman all testified that Owens 
approached them to sign the petition. Owens admitted that he 
solicited employees to sign a decertification petition during t
his 
period (Tr. 97, 1748

1749). He contends that he asked emplo
y-
ees on both the first and second shifts at the Peninsula facility 
to sign the petition either before the start of their shift or after 
they had punched
 
in
.
 
 
However, I credit the testimony of 
cu
r-
rent employees Smith, Kreinbrook, and Quarterman that Owens 
approached them while they were working and asked them to 
sign a decertification petition.
 
Smith testified that Owens first approached him to sign the 
petition in late April 2010 while Smith wa
s working in the 
foundry. At that time Smith declined to sign it. About 2 or 3 
days later, Smith testified that, after he had punched in, Owens 
approached him in the supply cage and again asked him to sign 
the petition. Smith again refused to sign. A day o
r two later, 
Owens again asked Smith to sign the petition and on this occ
a-
sion Smith signed it. On one of these occasions, testified that 
Owens told him that Mathias would be more willing to negot
i-
ate wages with employees if the Union was not there (Tr. 
82
9).
26
 
Whether Owens is a supervisor and/or agent within the 
meaning of Section
 
2(11) and 
(13) of the Act.
 
The Acting General Counsel contends that Owens is a 2(11) 
supervisor because he has the authority to discipline and effe
c-
tively recommend the discipli
ne of employees. As noted above, 
the Acting General Counsel also contends that Owens is also an 
agent of the Respondent.
 
Owens is the Respondent

 
safety coordinator with respons
i-
bility for both the Peninsula and Twinsburg facilities. He has 
held this posi
tion for approximately 15 years, but has worked 
for the Respondent for over 30 years. As the safety coordinator, 
Owens performs no production work and shares an office with 
the production 
scheduler. Owens punches a time
clock and is 
hourly paid and receives
 
the same benefits as unit employees. 
The job description for the safety coordinator dated October 9, 
2007, indicates that an essential duty of safety coordinator is to 

e-
scription also indicates, h
owever
,
 
that there are no supervisory 
responsibilities in this position (GC Exh. 5).
27
 
Owens regularly conducts safety training for both new and 
                                        
        
 
26
 
On direct examination, Chuck Smith testified that he had a co
n-
versation with Chuck Long during the same period and that Long had 
stated that Mathias would be more willing to negotiate wages if the 
Union was not p
resent. On cross
-
examination, however, he corrected 
himself and recalled that it was Owens who had made this statement. I 

-
examination is the more reliable recollection. In crediting this testim
o-
ny, I note that it is uncontroverted as Owens did not testify regarding 
the statement attributed to him.
 
27
 
The position of safety coordinator is included in any unit stipula
t-
ed to by the parties.  However, Owens, ballot was challenged at the 
election by t
he Union. Since the challenged ballots were not determin
a-
tive his status remained unresolved.
 
experienced employees. In 2009, Owens conducted mandatory 
training sessions for employees on lockout/tag out (s
afety pr
o-
cedures for w
orking on the die
-
cast machines)
 
towmotor safety 
and
,
 
use of fire extinguishers. 
 

handbook advises employees that safety rules are governed by 
its disciplinary policy (GC Exh. 4, Bates no. 00081).
 
Current emp
loyee Chuck Smith testified that he attended a 
mandatory meeting on towmotor safety for the entire first shift 
in the Peninsula facility in 200
9. Plant Manager Brian Lennon, 
C
asting
 
Superintendent Long, and first
-
shift supervisor Mike 
Jordan attended the m
eeting but Owens conducted it. During 
the meeting, Owens told employees that if they were not wea
r-
ing a seatbelt while operating a towmotor, he would write them 
up.
28
 
In 2009
,
 
Owens conducted a lockout/ta
g out safety meeting 
with first
-
shift employees at P
eninsula at which, Brian Lennon, 
Long, and Jordan were again present. After reviewing the new 
safety procedures with employees, Owens stated that emplo
y-
ees would be disciplined if they failed to follow the safety pr
o-
cedures he outlined. Owens also conducte
d a lockout/tag mee
t-
ing for the third
-
shift employees 
at 
Peninsula in 2009. Brian 
Len
non, Long, and all third
-
shift employees were present. After 
reviewing the new procedures, Owens told employees that fai
l-
ure to follow the new procedures would result in d
iscipline 
including termination, depending upon the severity of the viol
a-
tion.
 
Owens is also responsible for auditing employee perfo
r-
mance and safety procedures and reporting the results to ma
n-
agement. Indicative of his responsibility in this area is an em
ail 
that Owens sent to Brian Lennon and Long on March 5, 2010 
(GC Ex. 76). In the email, Owens reported that the lockout 
audit he performed on March 4, 2010
,
 
was satisfactory; in this 
regard he reported he viewed several actual lockouts and inte
r-
viewed all
 
the operators regarding safety procedures.
 
In fulfillment of these important responsibilities regarding 
safety in both plants, Owens patrols the plans in order to mon
i-
tor employee safety procedures. In this regard on July 9, 2008, 
Owens sent the following
 
email to SeAnna Huberty, the human 
resources administrator, indicating the following:
 
 
Jerome Ivery was issued a verbal warning 7/9/08for PPE Not 
wearing his safety glasses. He was observed by me at 11:45 
AM in the foundry standing at the term cell (#6) t
alking to 
Emil Stewart with his safety glasses off, he was informed 
along with Mike Jordan of this verbal warning.
29
 
 
The record also contains documents reflecting a written n
o-
tice of a violation of safety rules and a verbal warning that were 
                                        
        
 
28
 

s-
timony over that of Owens. Chuck Smith is a current employee who 
has no motive for testifying 
untruthfully and his demeanor was fort
h-
right when testifying about this matter. As will be further noted, Owens 
tended to downplay his authority when testifying about his duties as 
safety coordinator, and I do not find his testimony on this issue to be 
rel
iable.
 
29
 
Even though the clear language of the email establishes that O
w-
ens issued a verbal warning to Ivery, at the hearing Owens denied that 
he had ever done so and testified it was up to Huberty to take any disc
i-
plinary action. (Tr. 100, 102.)
 
 132
 
         
DECISI
ONS OF THE NATIONAL 
LABOR RELATIONS BOAR
D
 
 
issued to emp
loyees 
Jason Sallaz on August 19, 2008
 
(GC Exh. 
40); Joanne Cutright on July 18, 2008 (GC Exh. 48); and Leo
n-
ard Redd on August 26, 2009 (GC Exh. 49). On all three doc
u-
ments Owen

 

u-

er signatures on the document 
other than the employee who received the warning. These do
c-
uments were submitted to the human resources department and 

constitutes the first step of the Respondent

i-
pline policy as set forth in its employee handbook. (
GC Exh. 2,
 
p. 16
.
) At the hearing, Owens attempted to explain that these 
documents were not what they appeared to be. In this regard, 
when questioned with respect to the warning given
 
to Sallaz 
(GC Exh. 40), he testified generally he fills out the information 
as to the nature of the violation and gives the document to the 

should be done regarding corrective action. When Owens wa
s 
asked if he knew what the supervisor did with it, Owens test
i-
fied:
 
 
He takes whatever corrective action that it says there. Now on 

r-

h
e 

Tr. 107
.
]
 
 
Owens gave a similarly unpersuasive testimony in trying to 
explain that he did not issue the warnings to Culright and Redd, 
even though only his signature and not that of any other supe
r-
visor appears on the form. I
 
do not credit Owens

 
implausible 
explanation regarding how these warnings were filled out and 
find that they are exactly what they appear to be, a written ve
r-
bal warning given to the employees by Owens. In making this 
finding, I note that no other supervi
sor testified to corroborate 
Owens

 
explanation as to how these warnings were filled out.
 
Chuck Smith credibly testified that in 2009 Owens observed 
him without his safety helmet on him while he was operating a 
machine. When Owens asked him where his helme
t was, Smith 

trouble

 
Approximately an hour later, Owens handed Smith a 
written warning for safety violation. Smith testified that no one 
in management had questioned him in the period between 
when 
Owens observed him not wearing his helmet and his receipt of 
the warning from Owens.
30
 
The mutually corroborative testimony of Ivery and Albright 

the floor
,
 
and got grease on them. Wh
ile Ivery was wiping his 
glasses off, Owens came by the area and observed Ivery hol
d-
ing his safe
ty glasses. Shortly thereafter S
upervisor Ohler a
p-
proached Ivery and informed him that Owens had told him to 
give Ivery a warning for not wearing his safety gla
sses. Ivery 
told Ohler what happened and that Albright was a witness to it. 
Ohler spoke to Albright, who corroborated that Ivery was mer
e-
ly cleaning the grease from his safety glasses when Owens 
observed him. Ivery testified that, after speaking to Albrigh
t, 
Ohler said that he had returned the warning to Owens. Accor
d-
                                        
        
 
30
 
I do 
not credit the cursory denial of this incident by Owens. Obje
c-
tive evidence establishes that he was not a credible witness when test
i-
fying regarding his alleged supervisory authority.
 
ing to Ivery, Ohler told him that he had informed Owens that 
another witness had confirmed the reason that Ivery had taken 
off his safety glasses and that if Owens wanted to give Ivery a 
warnin
g, he would have to do it himself. Later in the day, Brian 
Lennon approached Ivery and asked him if he was going to sign 
the warning. Ivery attempted to explain that the glasses had 
fallen off but that Owens had not asked him what had ha
p-
pened. Lennon indi
cated he still wanted Ivery to sign the war
n-
ing, but Ivery refused.
31
 
Finally, Ivery testified that in October 2011, employee Jim 
Pruney, cut a hydraulic line while operating a towmotor, spra
y-
ing hydraulic oil on Ivery. Afterwards, Owens told Ivery that he
 
had directed engineer Gail Stansbury to issue a warning to 
Pruney for this accident.
 
Owens is also responsible for investigating all accidents in 
both plants in reporting to management regarding the circu
m-
stances of the accident and his view as to how and
 
why it o
c-
curred. Owens al
so makes recommendations to Plant M
anager 
Brian Lennon regarding the appropriate action for him to take 
regarding the accident.
32
 
An example of Owens

 
role in the handling of accidents is 

n into an accident 
involving employee Dennis Ormsby and the discipline that was 
issued to him as a result of the accident (GC Ex
h
. 9). On March 
3, 2009, Ormsby was hit in the ankle by a towmotor. Both 
Ormsby and his supervisor, John Walter, filled out inci
dent 
report forms. Consistent with written constructions contained in 
the supervisors incident report form, both reports were submi
t-

i-

Ex
h
. 
9,
 
Bates nos. 00188
-
00191). After a detailed analysis, 
Owens indicated the following in his report:
 
 
1)  Dennis should not have been in the area
 
 
a)  S.O.P. safety rule states, Do not reach more than 3 hooks 
to clear parts
 
 
b)  Dennis was walking past 10 hoo
ks to get parts
 
 
2)  Even though backup alarm was functioning, Dennis did 
not yield and fork lift truck operator did not look before bac
k-
ing
 
 
With respect to the part of the report that asks what additio
n-
al action should be considered, Owens wrote:
 
 
1.  Vi
olation of Safety Rules
-
To Dennis Ormsby
 
 
2.  Violation of safety rules
-
To Dave Earlwine
 
 
On March 4, 2009, Brian Lennon issued a written warning to 
Ormsby reflecting the following violations:
 
 
                                        
        
 
31
 

Ivery 
after Owens reported the incident to him. The testimony of A
l-
bright and Ivery has the detail associated with truthful testimony and I 

Brian Lennon did not testify regarding this incident.
 
32
 


regard to his alleged supervisory authority.
 
  
 
 
GENERAL DIE CASTERS
 
 
 
 
 
133
 
 
a.  Not abiding by the Standard Operating Procedures (remo
v-
ing
 


 
 
b.  Safety Rule # 5(u) Pedestrian traffic shall yield to lift 
trucks in a dominant lift truck area.
 
 

the discip
line to Ormsby (Tr. 57

58). I note that the warning 
issued to Ormsby by Brian Lennon is precisely in accord with 
the recommendation made by Owens in his report.
 
I find that the evidence establishes that Owens possesses the 
authority to issue verbal warning
s and to effectively reco
m-
mend disciplinary warnings and that he exercises such authority 
through the use of independent judgment. Accordingly, I find 
that he is a supervisor within the meaning of Section 2(11) of 
the Act.
 
The record establishes that the R
espondent has a progressive 
disciplinary system and that verbal warnings are the first step in 
that process. Owens possesses and exercises the authority to 
issue verbal warnings regarding safety matters. This is demo
n-
strated by his email to Huberty in July
 
2008 advising her of the 
verbal warning he had issued to Ivery. In his email, Owens 

the warning, thus establishing that Jordan had no role in the 
decision to issue it. In addition, Owens issu
ed verbal written 
warnings to employees Sallaz, Cutright, and Redd, without any 
credible evidence of the involvement of any other supervisor. 
These documents establish that Owens possesses the authority 
to issue this discipline by the use of independent ju
dgment. His 

testimony that he received a written verbal warning from O
w-
ens in July 2009.
 

discipline is established by the written rec
ommendations he 
made regarding the warning Brian Lennon issued to Ormsby. 
Lennon admitted he relied on Owens

 
recommendation in iss
u-
ing the discipline and there is no evidence that Lennon ind
e-

c-
ti
vely recommend discipline is also shown by the warning that 
Ivery was issued in August 2008, by Brian Lennon for not ha
v-
ing his safety glasses on. According to the credited testimony, 
Owens recommended a warning be given to Ivery, but after 
Ohler spoke to 
Albright about the incident, Ohler returned the 
warning to Owens. Later that same day, Ivery was issued the 
warning by Brian Lennon.  The only reasonable inference to be 
drawn is that Owens recommended to Lennon that the disc
i-
pline be issued and Lennon fol
lowed that recommendation.
 
I find that the authority to issue verbal warnings to emplo
y-
ees and to effectively recommend the imposition of discipline 
establishes the authority of Owens as a supervisor within the 
meaning of Section 2(11) of the Act. 
Progress
ive Transport
a-
tion Services, 
340 NLRB 1044 (2003); 
Venture Industries
, 327 
NLRB 918, 919

920 (1999).
 

o-

employees are merely reportorial and d
o not reflect true supe
r-
visory authority. All of the notices of safety violations intr
o-
duced into evidence reflect that a verbal warning was given to 
the employee, as does the email sent by Owens to Huberty 
regarding the verbal warning Owens issued to Iver
y in July 
2008. As noted above, there is no credible evidence of any 
other supervisor being involved in the issuing of these war
n-

n-
sulted with respect to the imposition of later discipline. Withou
t 
question, the effective recommendation to discipline Ormsby, 
which Owens submitted to Lennon was much more than merely 
a report of the accident. Under these circumstances I find the 
cases relied on by the Respondent to be distinguishable. In 
Vencor Hospi
tal
-
Los
 
Angeles
, 328 NLRB 1136 (1999); 
Ten 
Broeck Commons
, 320 NLRB 806 (1996); and 
Passavant 
Health Center
, 284 NLRB 87 (1987)
,
 
the purported superv
i-

reviewed by acknowledged supervisors before di
scipline was 
imposed.
 
In addition to finding that Owens is a supervisor within the 
meaning of the Act, applying the test utilized by the Board as 
set forth above in 
D & F Industries
, supra, I also find that he is 
an agent of the Respondent within the meani
ng of Section 2(13) 
of the Act. In so finding, I have also considered 
NLRB v. The
r-
mon Heat Tracing Services, 
143 F.3d 181 (5th Cir. 1998)
,
 
enfg. 
320 NLRB 1035 (1996). In that case
,
 
the court found that the 

o assist in 
promoting, providing and maintain a safe work environment

 


actions. 143 F.3d at 186.
 
In the instant case, the Respond
ent relies on Owens as a co
n-
duit for transmitting information regarding safety issues to 

attention to safety matters is of critical importance as serious 
injuries can occur if proper safety procedur
es are not followed. 
The Respondent places great importance on following safe 
procedures and Owens is a critical part of that program as he 

d-
book specifically states that Owens acts as the represent
ative of 
the plant manager for purposes of implementing the Hazard 
Communication Program, which deals with the manner in 
which employees should handle hazardous chemicals
 
(GC Exh. 
4, p. 19).
 
Owens often conducts safety training meetings for both e
x-
perience
d and new employees. He has informed employees at 
the lockout/tagout and towmotor safety meetings that they were 
subject to discipline for failing to comply with the proper safety 
procedures. Owens performs no production work and when not 
in his office, pa
trols the plant to ensure that employees are a
d-
hering to the mandated safety procedures. Owens writes d
e-
tailed reports regarding plant accidents and will recommend 
that an employee be disciplined if he determines that an e
m-
ployee did not follow safety proc
edures in causing the accident. 
As noted above, Owens is involved in disciplining employees 
who have violated the mandated safety procedures. Owens has 
also told employees that he has recommended to supervisors 
that employees be disciplined for violating s
afety procedures 
and causing an accident.
 
Under the circumstances, I find that employees have a re
a-
sonable basis to believe that Owens acts with the apparent a
u-
 134
 
         
DECISI
ONS OF THE NATIONAL 
LABOR RELATIONS BOAR
D
 
 
thority of the Respondent. I find that Owens is an agent of the 
Respondent within the meaning of
 
Section 2(13). In sum, I find 
the Acting General Counsel has carried his burden of establis
h-
ing that Owens is a supervisor within the meaning of Section 
2(11) of the Act. I also find that the evidence is sufficient to 
establish that Owens is a 2(13) agent
 
of the Respondent. It is 

a decertification petition violates Section 8(a)(1) of the Act. 
Sociedad Espanola De Auxilio
 
Mutuo y Benificia de P.R., 
342 
NLRB 
458, 459
 
(2004);
 
Fritz Co
s.
, 
330 
NLRB 129
6, 1300 
(2000). It is also well 
established that
 
an employer is respons
i-
ble for the actions of
 
its agent. 
Uniontown Hospital Ass
n.
, 277 
NLRB 1298, 1299 (1985). Accordingly, I find that the R
e-
spondent, through Owens, violated Section 8(a)(1) of the 
Act 
by soliciting employees to sign a decertification petition.
 
The Respondent also violated Section 8(a)(1) of the Act by 

to address issues such as wages with employees if the Union no 
longer re
presented the employees. 
Del Ray Tortilleria, Inc
., 272 
NLRB 1106, 1113 (1984)
,
 
enfd. 787 F.2d 1118 (7th Cir. 1986).
 
The Alleged Threat Made by Chuck Long
 
Paragraph 15(C) of the complaint alleges that in April and 
May 2010, the Respondent, through Chuck 
Long, at its Peni
n-
sula facility, threatened employees with unspecified reprisals, 
plant closure and/or the sale of the plant if the Union continue 
to represent the employees.
 
Chuck Smith testified that in late April 2010 he was working 
on machine 15 in the
 
afternoon when Long approached him and 

for his lawyer and that hopefully Long and the employees 
would not lose their jobs. (Tr. 811

812
.) 
 
Without specific re
f-
erence to speaking to Smith, Long g
enerally denied making any 


he is a current employee testifying against the interest of his 
employer and I was impressed with his deme
anor while testif
y-
ing.
 
Current employee David Smerk testified on behalf of the 
Acting General Counsel pursuant to a subpoena. Stewart test
i-
fied that he has been employed by the Respondent for 30 years 
and works as a tool and die maker at the Peninsula plan
t. A
c-
cording to Smerk, in late April 2010, he and Chuck Long were 
walking down an aisle between the production office in the 

,
 

[I]

on, Long r
eplied



asked Long is that what the surveyors stakes were for, Long 
replied


.
)
 
According to Long, Smerk approached
 
him and initiated the 
conversation. Long testified that Smerk stated that if the Union 
gets in, Jim Mathias would shut the plant down. Long merely 
responded that he had no idea what Mathias would do. Long 
also testified that when Smerk asked him what the 
surveyors 
stakes were for, Long replied that he had no idea.
 

r-
sation. Smirk as a long
-
term current employee, has no motive 
to be untruthful. He testified in a clear and concise manner 
regarding this 

rambling and his demeanor did not impress me when testifying 
about this incident.
 
Based on the credited testimony, I find that the Respondent, 
through Long, threatened employees with the closure of the 
plant and 
the loss of jobs in violation of Section 8(a)(1) of the 
Act. 

., 340 NLRB 1093, 1094 (2003).
 
The Letters f
rom Mathias
 
Paragraph 15(D) of the complaint alleges that on or about 
April 15, 2010, and May 21, 2010, the Respondent through 
correspondence from James Mathias to employees, at its Peni
n-
sula facility, solicited employees to support the decertification 
effort and info
rmed employees that it supported and encou
r-
aged the decertification effort.
 

e-
gotiations Update
.

.
) This document was posted 
at both plants and mailed to the homes of unit employees. In 
t
his document Mathias expressed the opinion that the Union 
was not living up to its obligation to negotiate a contract. He 


operation is
 
no longer an option. In doing so, the Union hopes 
that we will capitulate to it as a last resort to keep the doors 
open. The Union wants us to kneel down before it and give it 

 
After indicating that the Respondent would not give in to 
t


 
Mathias closed the document 
with the following:
 
 
Therefore I say to you, what we have said to the Union, if you 
want a contract, then the Union is going to have to do som
e-
thing that to date it has failed to do. The Union 
must actually 
negotiate for a contract.
 
 
To those employees who want the Union to be decertified and 
who signed the decertification petition, we will continue to 
support you and encourage your efforts to convince the und
e-
cided voters that the employees hav
e given the Union two 
years to get a contract and it has failed miserably.
 
 
Therefore, the only real option left is to throw the Union out.
 
 

p-

es 
and mailed to the homes of unit employees. In this document 
Mathias claimed that union supporters were telling employees 
that the Respondent was going to 12
-
hour shifts and/or closing 
the plant. Mathias denied such rumors. The document also set 
forth th

work. The document closed by indicating:
 
 
Therefore, it is quite clear to us that the Union is running 
scared about the petition that is circulating and the Union su
p-
porters are now trying to spread lies
 
to you in order to gene
r-
ate support that does not exist through fear and lies. You now 
know how desperate to the Union is getting, when they know 
they can be so easily proved to be lying to you, and yet, they 
tell you these lies anyway.
 
 
We fully support 
the decertification of this Union and hope 
  
 
 
GENERAL DIE CASTERS
 
 
 
 
 
135
 
 
that in an NLRB election you will all be given a chance to 
vote the Union out.
 
 

Armored Transport, Inc
., 
339 NLRB 374 (2003)
,
 
the Acting General Counsel contends 


solicited and encouraged employees to decertify the Union and 
thus violate Section 8(a)(1). The Respondent contends that it is 
entitled to communicate with its employees concerning its pos
i-
tion in collective
-
b
argaining negotiations and that the two le
t-
ters are protected by Section 8(c) of the Act.
 
In 
Armored Transport
, the employer issued several letters 
disparaging the union and invited the employees to rid the
m-
selves of the union. In its decision, the Board n
oted at 377:
 
 
The law is clear that an employer may not solicit its emplo
y-
ees to circulate or sign decertification petitions and may not 
threaten employees in order to secure their support for such 
petitions. An employer may not provide more than inisteria
l 
aid in the preparation or filing of the petition. The decision r
e-
garding decertification and the responsibility to prepare and 
file a decertification petition belongs solely to the employees. 

o

e-
gitimate role in the activity either to instigate or to facilitate 

Harding Glass Co
., 316 NLRB 985, 991 (1995), and ca
s-
es cited therein.
 
 

ions 
and inviting its employees to get rid of the union, the employer 
interfered in the relationship between the employees and their 
representatives in violation of Section 8(a)(1). In so finding the 
Board noted that;
 
 
Although the letters did not expressl
y advise the employees to 
get rid of the Union, such express appeals are not necessary to 
establish that an employer effectively solicited decertification 
and thereby violated Section 8(a)(1) of the Act. (Citation 
omitted.) 
 
[
Id. at 378.
]
 
 
In 
Process Suppl
y
,
 
Inc
., 300 NLRB 756 (1990)
,
 
the Board 
found that an employer violated Section 8(a)(1) by sponsoring 
and assisting in the circulation of a decertification petition. In 
its decision the Board noted at 758:
 
 
The law is clear that an employer must stay out 
of any effort 
to decertify an incumbent union. After all, the employer is d
u-
ty
-
bound to bargain in good faith with that union. Although 
an employer may answer specific inquiries regarding decert
i-

s-
tan
ce in the circulation of such petition where the employees 
would reasonably believe that it is sponsoring or instigating 
the petition.
 
 
In the instant case, Mathias did, in fact, expressly encourage 
employees to decertify the Union and made it clear that t
he 
Respondent was completely and unequivocally supportive of 
the decertification effort and therefore sponsored it. Applying 
the principles expressed above, I find that by actively encoura
g-
ing employees to decertify the Union and thus sponsoring the 
effort
, the Respondent violated Section 8(a)(1) of the Act. In so 
concluding I find that 
United Technologies Corp
., 269 NLRB 
1069 (1984), relied on by the Respondent, to be distinguish
a-
ble. In that case, the employer issued bulletins to employees 
criticizing the
 

own version of the progress of negotiations. In finding that the 

expressly noted that there was nothing in the bulletins which 
indicated an att
empt to bargain directly with employees or e
n-
couraging them to abandon their representation. The Board 


discuss the course of negotiati
ons with union representatives. 
United Technologies
 
Corp
., supra at 1074. In the instant case, 


rather also included an express appeal 
to employees to rid 
themselves of union representation.
33
 

 
Paragraphs 16(A through G) the complaint allege that the 
Respondent, through its attorney, Ronald Mason, and superv
i-
sors Douglas Hicks, Chuck Long, and B
rian Lennon engaged in 
a ser
ies of actions from September 17

22, 2010, which violated 
Section 8(a)(1) of the Act. In summary, the Acting General 


n of witnesses 
as set forth in the seminal case of 

., 146 
NLRB 770 (1964)
,
 
enf. 
denied 344 F.2d 617 (8th Cir. 1965)
,
 
and its progeny. The Respondent contends that its conduct 
complied with the safeguards of 

.
 
In July an
d August 2010, Jerome Ivery had four or five co
n-
versations with Doug Hicks regarding the Union and the ong
o-
ing unfair labor practice investigations. According to Hicks, on 
these occasions Ivery approached him and complained about 
the Union and the lack of 
progress in negotiations. Ivery also 
mentioned that statements in affidavits that he 
had given to the 
NLRB Regional O
ffice were false and inaccurate. According to 
Hicks, Ivery told him that he had come to realize he had not 
been treated unfairly by the Res
pondent. Long also testified in 
the months before September 2010, Ivery told him that he had 
made false statements in affidavits that he had given to the 
NLRB (Tr. 1903).
 
Ivery testified that he did not tell Hicks in these convers
a-
tions that the affidavits
 
he had given to the NLRB were not 
true. Ivery indicated that he told Hicks that he felt different 
about things at that time as compared to when he had given the 
affidavits and also stated
,
 

[M]
aybe I could have handled things 

ed telling Long and he made stat
e-
ments that were not true in his affidavits. Ivery admitted telling 
Long that he could have handled things differently. When 
asked about his conversations with Long on cross
-
examination, 
                                        
        
 
33
 
The Acting General Counsel has alleged the conduct in par. 15 of
 
the complaint to violate Sec. 8(a)(5) of the Act, in addition to violating 

conduct in pars. 15(B), (C), and (D) violate Sec. 8 (a)(1) of the Act. 
The cases I have cited in finding tho
se violations make it clear that the 
Board traditionally views such conduct to violate only Sec. 8(a)(1). 
Accordingly, I dismiss the complaint allegations that such conduct also 
violates Sec. 8(a)(5).
 
 136
 
         
DECISI
ONS OF THE NATIONAL 
LABOR RELATIONS BOAR
D
 
 
Ivery stated:
 
 
You know, maybe some o
f the things that I, you know, that I 

being discriminated, when I looked back at, you know when I 
looked
 
back at it now, to back then. [
Tr. 254

255
.
]
 
 
I credit the testimony of Hicks and Long 
regarding these 
conversations to the extent that their testimony conflicts with 
that of Ivery. In reaching this conclusion, I rely on the fact that 
an audio recording of a meeting held between Brian Lennon, 
Hicks, Long, and Ivery on September 17, 2010, est
ablishes that 
Ivery admitted that some of the information contained in his 
NLRB affidavits was not true (R. Exh.
 
19, pp
.
 
3

4). In addi
tion, 
as noted above, on cross
-
examination Ivery gave rambling te
s-
timony that appears to indicate that during his conversa
tions 
with Long, Ivery admitted that some of his claims of discrim
i-

 
After speaking with Long and Brian Lennon about what 
Ivery had said regarding his NLRB affidavits, Hicks asked 
Ivery to attend a meeting with the three superviso
rs on Septe
m-
ber 17, 2010. As noted above, an audio recording of this mee
t-
ing was made by Hicks.
34
 
According to the transcript of the 
recording, Hicks began the substantive part of the meeting by 
telling Ivery:
 
 


be straight forward to you about it. It would like to meet with 

ask you. And, um, you can pick the day, if you want it and we 
will do it during the day

um, aah off
-
site. We will pay
 
you 
for the day as if you were here working. Um, and are you 
willing to do that.
 
 
Ivery then indicated that he had received a subpoena and did 
not even want to talk to Susan Fernandez, the NLRB attorney. 
Hicks stated that if Ivery agreed to meet with Maso
n, Ivery did 
not have to answer certain questions if he chose not to. Hicks 
also stated that Ivery could end the meeting anytime he wanted 
to. Ivery expressed concerns about meeting with Mason and 
making conflicting statements. Specifically Ivery stated:
 
 
But what I am saying is what I said on, what I said in the aff
i-
davit and what they are going to ask me on the stand, or wha
t-
ever, I mean. You know cause like I said, some of the stuff 


m saying. Like I said I was kind of

that is g
o-
ing to kind of like put me into a spot as far as perjury or som
e-

 
 
Hicks indicated that he could not answer that. Ivery then 
asked if he could think about their r
equest that he meet with 
Mason. 
 
All three supervisors agreed that Ivery could give some 
thought to their request. Long stated:
 
 
And I think one being important thing to remember I think 
                                        
        
 
34
 
A copy of this recording was given to counsel for th
e Acting Ge
n-
eral Counsel. The Respondent prepared a transcript of the recording 
and the parties stipulated to the accuracy of the transcript that was 
introduced into evidence as R. Exh. 19. The tape recording was also 
introduced into evidence as R. Exh. 20
.
 
what the whole thing is what I said are not going to be forced 
to answer anything. You know what I mea
n. As far as if you 
do meet with him and he has a question if it is something that 
you want to write it down or think about it or something and 
answer later or something like that or whatever, you know 
that kind of thing. I mean, obviously you are not obli
gated to 


saying, so, um, one thing you know if he has a question that 

said,
 

want to get into that, and you know, whatever, think about it 
or whatever until a later date or something, you can always do 
that, so . . . 
 
[
R. Exh. 19, p.
 
4
.
]
 
 
Hicks indicated that Ivery could take 
the weekend to think 
about it and let him know the following Monday. Ivery replied
,
 

 
Near the conclusion of the meeting Brian Lennon stated:
 
 

 
long time. 
We all worked really hard. We have all put a lot of work into 
this place and made at one of the best diecast shops in the 
world. You know, and uh we want to keep going in that dire
c-
tion, you know. So we want to we want to make this, want to 
mak

going to lie to you we obviously certainly want you to do it, 

i-
ty for you to definitely 
make a difference in all this. [
R. Exh. 
19, p. 
6
.
]
 
 
On the following Monday, September 20, 2010, Ivery met 
with Long in his office. According to Ivery, Ivery asked if he 
did not want to speak to Mason whether it would be held 
against him. Ivery testified that Long replied


hold it aga
inst yo




.
) Ivory then 
told Long that he would meet with Mason.
 
Long confirmed that when Ivery spoke to him on September 
20, Ivery asked him if it would be held against 
him if he did not 
meet with Mason. According to Long, he told Ivery that it 
would not be held against him.
 
On this particular point I credit Ivery. Thoroughout this dec
i-
sion, I have found the testimony of both Ivery and Long to be 
credible regarding certai
n incidents and not credible regarding 
others. On this point, however
,
 

e-
lievable. The transcript of the September 17 meeting reflects 
the substantial desire of the participating Respondent superv
i-
sors, particularly Lennon, to h
ave Ivery cooperate with their 
request to meet with Mason. I find it more plausible that Long 

repercussions if he refused to meet with Mason, in the manner 
in which Ivery relayed it. In addition, I


while testifying regarding this issue was not as impressive.
 
Later in the afternoon on September 20, 2010, Ivery met 

 
at 
  
 
 
GENERAL DIE CASTERS
 
 
 
 
 
137
 
 
the Akron Municipal Airport.
35
 
At the beginning of the mee
t-



a-


 
Exh. 115) which set forth the following:
 
 
1.  It was comm
unicated to the witness that Mr. Mason and 
Mr. Tulencik were conducting a fact
-
finding investigation on 

the unfair labor practice charge(s) filed against the employer.
 
 
2.  It was communicated to
 
the witness that the witness did 
not have to talk to Mr. Mason and Mr.Tulencik if he/she did 
not want to, and if the witness chose to talk, he/she could r
e-
frain from answering any particular question if he/she did not 
want to answer that question.
 
 
3.  It
 
was communicated to the witness that answering que
s-
tions and engaging in dialogue with Mr. Mason and Mr. T
u-
lencik was strictly voluntary.
 
 
4.  It was communicated to the witness that no reprisal would 
occur to the witness if he/she chose not to answer any
 
of the 
questions.
 
 
5.  It was communicated to the witness that the questioning 

u-

employer hostility to union organizing and that said questi
o
n-
ing cannot be coercive in nature.
 
 
6.  It was communicated to the witness that the questions by 
Mr. Mason and/or Mr.Tulencik cannot exceed the necessities 
of the legitimate purpose of the investigation by prying into 
other union matters, eliciting inform
ation concerning an e
m-

with the statutory rights of the employees.
 
 
Ivery signed and dated the document after the acknowled
g-
ment section indicating that he had read and understood the 
assurances an
d had been given an opportunity to discuss them. 
Before Mason began taking an affidavit from Ivery, Mason told 
Ivery that this was not the first time that he had taken an affid
a-
vit from an employee who had recanted previous testimony and 
that, in his exper
ience, three things could occur.
36
 
The first 
possibility would be that counsel for the Acting General Cou
n-
sel could possibly decide not to call Ivery as a witness. The 
second was that Ivery may be called as a witness only to intr
o-
duce the affidavits he had
 
already given and the third was that 
Ivery may be asked to give another affidavit.
 
While giving his affidavit, Ivery had some difficulty r
e-
                                        
        
 
35
 
Tulencik, Mason, and Hicks all testified in a mutually corrobor
a-
tive manner regarding this meeting and I credit their testimony to the 

i-
mony to be persuasive. He testified in a co
ncise and straightforward 
manner and his demeanor was forthright and sincere. On the other 

t-
ed and, while I believe he made a sincere effort to be truthful, I find the 
recollection of the R

 
36
 
Mason testified that prior to the meeting he had listened to the a
u-
dio tape of the September 17 meeting and was aware that Ivery was 
concerned about the truthfulness of some of the statements in his prior 
NLRB 
affidavits.
 
calling dates. Mason told Ivery that he could not ask him for his 
prior affidavits, but that he asked Ivery to revie
w those affid
a-
vits in order to verify dates. Ivery volunteered to give Mason 
his NLRB affidavits.
37
 

affidavit of September 20, 2010 (
R. Exh. 115)
,
 
co
v-
ered some circumstances regarding his work assignments after 
March 2009. The affidavit concludes w
ith the following two 
paragraphs:
 
 
There were many people put in other jobs just to try to help 
get the work done. In reflection upon all these other people 
who were doing different assignments, I
 
no longer believe 
that I was singled out or treated differe
ntly than any other e
m-
ployee. I no longer believe that these changes to my work 
were in any way related to the Union
 
 
After Ivery finished his affidavit, he asked Mason what the 
NLRB could do with the petition that Dan Owens was circula
t-
ing. Mason told Ive
ry that it did not matter what the NLRB did 
with Owens petition because there was already a decertification 
petition that had been filed with the NLRB. Mason added that 
the Respondent could not stop employees from circulating a 
petition. Then Ivery stated
,
 


mentioned that he had heard a rumor that the Union was going 

said that the Respondent had heard the same rumor but had no 
direct knowledge of it. Mason told Ive
ry that at the last negoti
a-
tion session, Bornstein had laid some union hats on the table 
and said employees would no longer wear them and that su
p-
port was dying.
 
Mason also told Ivery that because he had given conflicting 
affidavits, Mason strongly suggest
ed that Ivery retain an atto
r-
ney to represent him before the NLRB as an attorney would 

was sick and tired of all of this and he did not want to speak 
with anyone, including counsel for the Acting
 
General Counsel.
 
After Ivery left, Tulencik reviewed the complaint in this pr
o-

not match the complaint allegations regarding more onerous 
work being assigned to him. Hicks called Ivery and then
 
han
d-
ed the phone to Mason. Mason told Ivery that a review of the 
complaint revealed that the dates in his affidavits and those in 
the complaint did not match. Ivery again offered to give Mason 
his prior NLRB affidavits. Mason asked Ivery to give the 
NLRB 
affidavits to Hicks who would then furnish them to M
a-
son.
 

m-
ber 21, 2011, Hicks asked Ivery if he had brought in his NLRB 
affidavits. Ivery replied that he was unable to find them. On 
Wednesday, 
September 22, 2010, Long advised Ivery that M
a-
son wished to speak to him again. When Ivery asked
,
 


agreed to meet with Mason again. Ivery testified he left work at 
2:30 p.m. before the end of 
his shift at 3 p.m. Long told Ivery 
that the Respondent would pay him for the rest of the shift.
 
Ivery met again with Mason on September 22, 2010, at the 
                                        
        
 
37
 

i-
or NLRB affidavits to Mason.
 
 138
 
         
DECISI
ONS OF THE NATIONAL 
LABOR RELATIONS BOAR
D
 
 
Akron Municipal Airport at approximately 3 p.m. Tulencik and 
Hicks were present at this meeting but ne
ither of them testified 
at the hearing regarding what occurred; rather only Ivery and 
Mason testified regarding this meeting. It is uncontroverted that 
at the beginning of the meeting, Mason again read Ivery his 



 
and Ivery again s
igned a written 
form that recited those rights. Mason then took another affid
a-
vit from Ivery regarding the allegation in the complaint regar
d-
ing more onerous work duties being assigned Ivery.
 
Mason testified that while taking the affidavit, he learned 
from
 
Ivery that Fernandez had spoken to Ivery after the Se
p-
tember 20 meeting between Ivery and Mason. According to 
Mason, Ivery told him that Fernandez asked Ivery whether he 
had spoken to Mason and Ivery indicated to her that he had 
spoken to Mason on the pho
ne. Mason further testified that 
Ivery relayed to him that Fernandez had asked whether Mason 


 
Mason 
testified that Ivery told him that when Ivery was asked by Fe
r-
nandez if he had a conversation with M
ason before he was 
called on the telephone by Hicks, Ivery told Fernandez that he 
had not.
 
Ivery testified that while Mason was taking his statement, 
Mason asked him how he now felt about the unfair labor pra
c-
tice charge regarding his work assignments. Ive
ry testified that 
he told Mason that at the time the charge was filed he felt that 
he was being assigned harder work duties, but that at the pr
e-

 
just trying to run the 
company

ad asked him 
whether he had spoken to Ms. Fernandez since the September 
20 meeting between Ivery and Mason, and Ivery indicated that 
he had. Ivery testified on cross
-
examination at the hearing that 
he has spoken to Fernandez about both the in
-
person meetin
g 
between Mason and Ivery on September 20 and the phone co
n-
versation that he had with Mason shortly after the meeting.
 
With regard to the conflict in the testimony between Ivery 
and Mason regarding the September 22 meeting, I credit Ivery 
for the most part
. His testimony on the major parts of this mee
t-
ing was consistent on b
oth direct and a vigorous cross
-
examination.
38
 
Importantly, his testimony is more inherently 
plausible. As noted above, Mason testified that Ivery relayed to 
him that Ivery had told 
Fernandez that Mason had not given 


 

t-
ing. Ivery struck me as being a reasonably intelligent individual 
and I simply do not believe that he told Mason that he denied to 
Fernandez that he had been appr
ised of those rights, when he 
had signed a document where those rights were clearly set forth 
the day before.
 
In 

, 146 NLRB 770 (1964)
,
 
enf. denied 
344 F.2d 617 (8th Cir. 1965)
,
 
the Board noted that despite the 
inherent danger of coerc
ion, the Board and the courts have 
                                        
        
 
38
 
On direct examination, Ivery testified that Mason mentioned the 
possibility of retaining a lawyer at the September 22 meeting. On cross
-
examinat
ion, however, Ivery indicated this discussion had taken place 
on September 20. Since his cross
-
examination testimony is in accor
d-

indicated above, that this discussion took place at the m
eeting held 
September 20.
 
permitted an employer the privilege of interrogating its e
m-
ployees on matters involving their Section 7 rights. As germane 
here, this right is limited to the investigation of facts regarding 
issues raised in the complaint
 
when it is necessary in preparing 


775. In 

,
 
the Board established the following specific safeguards to mi
n-
imize the coercive impact of such employer interrogations:
 
 
[T]he employer must communicate to the
 
employee the pu
r-
pose of the questioning, assure him that no reprisal will take 
place, and obtain his participation on a voluntary basis; the 
questioning must occur in a context free from employer ho
s-
tility to union organization and must not be itself coer
cive in 
nature; and the questions must not exceed the necessities of 
the legitimate purpose by prying into other union matters or 

state of mind, or otherwise interfering with the statutory rights 
of 
employees.
 
 
In defining the area of permissible inquiry the Board has ge
n-
erally found coercive, and outside the ambit of privilege, i
n-
terrogation concerning statements or affidavits given to a 
Board agent. (Citations omitted
.
) 
[
Id. at 775.
]
 
 
Applying these
 
principles to the instant case, I find that at the 
September 17, 2010, meeting held between Hicks, Long, Brian 
Lennon, and Ivery, the Respondent coercively requested Ivery 

review of the transcript
 
of this meeting reveals that the R
e-
spondent supervisors did not comply with some of the basic 


. At this 
meeting it was not clearly communicated to Ivery that the pu
r-
pose of requesting him to meet with
 
Mason was because it was 

trial. In addition, the transcript of the meeting does not reflect 
that Ivery was specifically advised that no reprisals would take 
place if he refused the request to co
operate. In 
Freeman Dec
o-
rating Co
., 336 NLRB 1, 14 (2001)
,
 
the Board noted that it has 
generally taken a bright
-
line approach in enforcing the r
e-
quirement of 

that an employee be assured 
that no reprisals would take place for refusal to co
operate. F
i-
nally, since by the time this meeting took place in September 
2010, the Respondent had committed a number of violations of 
Section 8(a)(5), (3)
,
 
and (1) of the Act as set forth earlier. Thus, 
the interview with Ivery did not occur in a context f
ree of e
m-
ployer hostility to the Union. The record in this case establishes 
that the Respondent harbored substantial animosity toward its 

find that the 

 
request fo
r 
Ivery to meet with Mason violated Section 8(a)(1) of the Act as 
alleged in paragraph 16(A) of the complaint.
 
As noted above, I have found that Long told Ivery on Se
p-

would happen if he did no

request, that Long would not personally hold it against him, but 
he did not know what other people would do. It is clear that by 
the statement, Long implied that he could not be sure that Brian 
Lennon or Hicks would not ho
ld a refusal to cooperate against 
Ivery. Accordingly, I find that the Respondent, through Long, 
violated Section 8(a)(1) of the Act, as alleged in paragraph 
  
 
 
GENERAL DIE CASTERS
 
 
 
 
 
139
 
 
16(B) of the complaint, by impliedly threatening Ivery with 
retaliation if he did not accede to the
 

he meet with Mason.
 
Paragraph 16(C) of the complaint alleges that on September 
20, 2011, Respondent violated Section 8(a)(1) of the Act by 

views of his unfair labor 
practice charge with the Board co
m-


about his subjective state of mind about the events in question 
during the interview. 
Johnn
ies Poultry 
specifically precludes 


Ivery also did not occur in the context free from employer ho
s-
tility to union organization. In 
Joh

, the Board 
used mandatory language in describing this particular safeguard 
by stating
,
 

employer hostility to union organization
.
 

find that the Respondent violated Sec
tion 8(a)(1) of the Act in 
conducting the September 20, 2011 interrogation of Ivery.
 
Paragraph 16(D) of the complaint alleges that the Respon
d-
ent, through Mason, at the September 20, 2010 meeting sought 
to create a sense of futility about the Union and the
 


president told Mason that the Union intended to disclaim its 
interests in the unit once the hearing was over.
 
According to the credited testimony, at the September 20, 
2010 meeting 
Ivery mentioned that he had heard a rumor that 

had died. Mason replied that the Respondent had heard the 
same rumor but had no direct knowledge of it. Mason added 
that at the last negotiatin
g meeting, Bornstein had laid some 
union hats on the table and said that employees were no longer 
wearing them and that support was dying.
 

of the Act and I shall dismiss this allegation of the 
complaint. 

a misrepresentation of a statement made by Bornstein and mi
s-
representations do not violate the Act.
 
Paragraph
s
 
16(E) and (F) of the complaint allege that the R
e-
spondent coercively
 
requested that an employee (Ivery) provide 
the Respondent with a copy of the affidavit that he provided to 
the Board. It is an undisputed fact that Ivery was not asked to 
provide his Board affidavit to the Respondent but rather volu
n-
teered to do so. Accor
dingly, I shall dismiss this allegation of 
the complaint.
 

September 22, 2010, Respondent, by its attorney, Ronald M
a-
son, at the Akron Municipal Airport, coercively offered to a
r-
range for an employe
e to have legal counsel with respect to the 
administrative hearing in these matters by stating that the e
m-
ployee need not speak with counsel for the General Counsel 
and implying that the employee might not be called as a witness 
by counsel for the General 
Counsel if he did not retain ind
e-
pendent counsel.

 
Based on the credited testimony, I find that it was at the 
meeting held on September 20, 2010, that Mason suggested to 
Ivery that he retain an attorney to represent him before the 
NLRB because of the confl
icting statements in his affidavit. I 


given somewhat conflicting statements regarding his work d
u-
ties and had clearly indicated con
cerns regarding his differing 

suggestion to be coercive. I find 
S. E. Nichols, Inc
., 284 NLRB 
556 (1987), relied on by the Acting General Counsel, to be 
distinguishable. In that case, one of the em

told employees that a Board agent might want to interview 
them and that if they needed protection, he would get his la
w-
yer to sit in on the meeting. The Board noted that the action of 
the employer created the implication that employees mi
ght 
need protection. The Board noted that there was no way that the 
interview could result in any legal detriment to any employee. 

m-
ployees might need counsel would tend to dissuade them from 
coopera

noted that the employer offered the services of its own attorney. 

action to be a v
iolation of Section 8(a)(1). Id
, at 580

581. In the 
instant case
, Ivery himself had indicated some concerns about 
conflicting statements he had made and whether or not this 
would cause him some form of legal jeopardy. In addition, 
Mason did not offer to represent Ivery himself but merely a
d-
vised him that he may want to
 
secure independent counsel. 
Accordingly I shall dismiss this allegation of the complaint.
 
F.  Additional Allegations Regarding the September 2010
 
Meetings with Ivery
 
Paragraph 15(E) of the complaint alleges that on September 
20, 2010, the Respondent, thro
ugh Mason, violated Section 
8(a)(5) and (1) by coercively seeking to induce an employee to 
assist in the campaign to decertify the Union.
 
According to the credited testimony, on September 20, 2010, 
Ivery asked Mason what the NLRB would do with the petition
 
that Dan Owens was circulating throughout the plant. Mason 
stated to Ivery that it did not matter what the NLRB did with 

that the Respondent could not stop employees from circulating 
the peti

a-

conclusion that he was seeking to induce Ivery to assist in d
e-
certifying the Union. Accordingly I shall dismiss this allegation 
of the com
plaint.
 
Paragraph 15(F) alleges that on September 22, 2010, the R
e-
spondent violated Section 8(a)(5) and (1) by prematurely en
d-
ing the bargaining session so that the Respondent could engage 

 
The
 

at approximately 10:30 a.m. and was scheduled to last until 5 
p.m. At approximately 2:30 p.m. Mason advised Bornstein that 
something had come up and he would not be able to stay until 5 
p.m. (R. Exh. 19
8). Mason left the meeting to meet with Ivery 
to take a second affidavit in preparation for the upcoming trial.
 
The parties have had over 60 bargaining meetings. There is 
no evidence of the Respondent canceling meetings or leaving 
meetings early on a regul

 140
 
         
DECISI
ONS OF THE NATIONAL 
LABOR RELATIONS BOAR
D
 
 
early to take another affidavit from Ivery does not constitute a 
separate violation of the Act. The Board has held that the ca
n-
cellation of one meeting during the course of lengthy negoti
a-
tions does not establish a vio
lation of Section (8)(a)(5) and (1) 
of the Act. 
SCA Services of Georgia
, 
Inc.
,
 
275 NLRB 830, 834 
(1985). Accordingly, I shall dismiss this allegation of the co
m-
plaint.
 
C
ONCLUSIONS OF 
L
AW
 
1.  The Union
 
is, and at all material times, was the exclusive 
bargaining representative 
of the employees in the following 
appropriate unit:
 
 
All full
-
time and regular part
-
time production and maint
e-
nance employees, including all cast set
-
up employees, cast 
operators, 
re
-
melt employees, trim set
-
up and stock emplo
y-
ees, trim and utility process technicians, toolroom employees, 
quality assurance employees, truck drivers, janitorial emplo
y-
ees, 
 
machine operators, sanders/blasters, shippers, safety c
o-
ordinators, and all shi
ft leads employed by the Employer at its 
facilities located at 2150 Highland Rd., Twinsburg, OH, and 
6212 Akron Peninsula Road, Peninsula, Ohio, but excluding 
all office clerical employees, professional employees, and all 
guards and supervisors as defined 
in the Act.
 
 
2.  The Respondent has engaged in unfair labor practices in 
violation of Section 8(a)(5) 
and (1) of the Act by:
 
(a) U
nilaterally ceasing merit wage increases
 
from February 
to December 2009.
 
(b) U
nilaterally delaying
 
the granting of wage increa
ses.
 
(c) U
nilaterally laying off employees at its Twinsburg Ohio 
fa
cility on or about March 9, 2009.
 
(d) 
U
nilaterally shutting down its Twinsburg, Ohio facility 
on March 5 and April 10, 2009 and its Peninsula
 
facility on 
April 10, 2009.
 
(e) U
nilaterally im
plementing an expansion of its work rule 
on the defacement/destruction of company property on April 3, 
20
09.
 
(f) E
nforcing the unilaterally expanded work rule regarding 
the defacement/destruction of company property, including 
discharging K
evin Maze pursua
nt to this rule.
 
(g) U
nilaterally implementing a new work rule which r
e-
quired all machine operators to rotate working on different 
machines
.
 
(h) 
U
nilaterally r
ecalling employees in June 2009.
 
(i) U
nilaterally establishing terms and conditions of e
m-
ployment
 
regarding the payme
nt of health insurance premiums.
 
(j) U
nilaterally implementing its proposal on recalling e
m-
ployees on September 10, 2009
 
in the absence of a lawful i
m-
passe.
 
(k) B
ypassing the Union and dealing directly with employees 
regarding shift sch
edules;(l) unilaterally recalling employees on 
or about September 15, 2009, in the absence of a lawful i
m-
passe.
 
(m) U
nilaterally employing temporary employees whi
le unit 
employees were laid off.
 
(n) F
ailing to provide relevant and necessary information to 
the Union regarding the names nonunit employees who were 
laid off in April and May 2009, and the names of the laid
-
off 
employees who received vacation pay and those that did not.
 
3.  The Respondent has engaged in unfair labor practices in 
violation of Sect
ion 8(a)(3) 
and (1) of the Act by:
 
(a) E
nforcing the expanded work rule on defac
e-
ment/destruction of company property by discharging Kevin 
Maze, because Maze and other employees engaged in union 
activity and in order to discourage employees
 
from engaging i
n 
that activity.
 
(b) D
ischarging Willie Smith because Smith and other e
m-
ployees engaged in union activity and in order to discourage 
employees
 
from engaging in that activity.
 
(c) F
ailing to pay Emil Stewart for attending a meeting du
r-
ing working hours that
 
the Respondent directed him to attend 
because Stewart and other employees engaged in union activity 
and in order to discourage employees from engaging in that 
activity.
 
4. The Respondent has engaged in unfair labor practices in 
violation of Section 8(a)(1
) of the Act by:
 
(a) S
oliciting employees to sign a petition to decertify the 
Union
.
 
(b) I
nforming employees that it would be more willing to 
address wages with the employees if the Union no longer repr
e-
sented them.
 
(c) T
hreatening employees with plant 
closure and the loss of 
jobs because of their support for the Union
.
 
(d) S
ponsoring and actively encouraging employees to dece
r-
ti
fy the Union.
 
(e) C
oercively interrogating employee witnesses in upco
m-
ing NLRB proceedings in violation of their rights gua
ranteed 
by Section 7 of the Act.
 
(f) 
I
mpliedly threatening employees with retaliation if they 

attorney regarding an upcoming NLRB proceeding.
 
5. The above unfair labor practices affect commerce wi
thin 
the meaning of Section 2(2), (6) and (7) of the Act.
 
6.  The Respondent has not otherwise violated the Act.
 
R
EMEDY
 
Having found that the Respondent has engaged in certain u
n-
fair labor practices, I find that it must be ordered to cease and 
desist and t
o take certain affirmative action designed to effect
u-
ate the policies of the Act.
 
Since the Respondent violated Section 8(a)(5) and (1) of the 
Act by unilaterally withholding wage increases from approx
i-
mately February to December 2009 and by delaying the g
ran
t-
ing of wage increases from the date of a merit review until a 
time approximately 2 months afterward, the Respondent must 
make whole the affected employees in the bargaining unit d
e-
scribed above for the increases they would have received, by 
payment to 
them of the difference between their actual wages 
and the wages they would have otherwise received. The amount 
shall be computed on a quarterly basis in the manner set forth 
in 
F. W.
 
Woolworth Co.,
 
90 NLRB 289 (1950); with interest at 
the rate prescribed i
n 
New Horizons for 
the Retarded, Inc
., 283 
NLRB 1173 (1987); compounded daily as prescribed in 
Ke
n-
tucky River
 
Medical Center
, 356 NLRB 
6
 
(2010).
 
Since the Respondent violated Section 8(a)(5) and (1) of the 
Act by unilaterally laying off employees, includin
g, but not 
  
 
 
GENERAL DIE CASTERS
 
 
 
 
 
141
 
 
limited to Terrance Hemphill, Raymond Ferry, Brandon Asbe
r-
ry, Walter Wood, Jerry Duenda, and Walter Holland at its 
Twinsburg, Ohio facility, on or about March 9, 2009, it must 
offer those employees immediate and full reinstatement to their 
forme
r jobs, or if those jobs no longer exist, to substantially 
equivalent positions, without prejudice to their seniority or 
other rights. The Respondent shall also make whole these e
m-
ployees for any loss of earnings and other benefits they may 
have suffered b
y reason of its unilateral action. Backpay shall 
be computed in the manner set forth in 
F. W. Woolworth Co
., 
90 NLRB 289 (1950); with interest at the rate prescribed in 
New Horizons for Retarded, Inc
., 283 NLRB 1173 (1987); 
compounded daily as prescribed i
n 
Kentucky River 
Medical 
Center
, 356 NLRB 
6
 
(2010).
 
Since the Respondent violated Section 8(a)(5) and (1) of the 
Act by unilaterally shutting down its Twinsburg Ohio facility 
on March 5 and April 10, 2009, and the Peninsula facility on 
April 10, 2009, the 
Respondent must make employees whole 
for any loss of earnings and other benefits they may have su
f-
fered by reason of its unilateral action.
 
Backpay shall be co
m-
puted in the manner set forth in 
F. W. Woolworth Co
., 90 
NLRB 289 (1950); with interest at the r
ate prescribed in 
New 
Horizons for Retarded, Inc
., 283 NLRB 1173 (1987); co
m-
pounded daily as prescribed in 
Kentucky River Medical Center
, 
356 NLRB 
6
 
(2010).
 
Since the Respondent violated Section 8(a)(5) and (1) of the 
Act by unilaterally recalling employee
s in June and September 
2009, it must make whole any adversely affected employees for 
any loss of earnings or other benefits they may have suffered by 
reason of its unilateral action. See 
Allen W. Bird II, Caravelle 
Boat Co.,
 
227 NLRB 1355 (1977). Backpay 
shall be computed 
in the manner set forth in 
F. W. Woolworth Co
., 90 NLRB 289 
(1950); with interest at the rate prescribed in 
New Horizons for 
Retarded, Inc
., 283 NLRB 1173 (1987); compounded daily as 
prescribed in 
Kentucky River Medical Center
, 356 NLRB 
6
 
(2010).
 
Since the Respondent violated Section 8(a)(5) and (1) of the 
Act by unilaterally establishing the terms and conditions of 
employment with regard to the payment of health insurance 
premiums for the three employees recalled in June 2009, the 
Respond
ent must void payroll deductions forms that those e
m-
ployees executed in June 2009. In addition the Respondent 
shall reimburse the employees for any amounts they paid pu
r-
suant to the execution of such forms. The reimbursement to 
employees shall be as set fo
rth in 
Kraft Plumbing &
 
Heating
, 
252 NLRB 891 (1980)
,
 
enfd. 661 F.2d 940 (9th Cir. 1981); 
with interest at the rate prescribed in 
New Horizons for Retar
d-
ed, Inc
., 283 NLRB 1173 (1987); compounded daily as pr
e-
scribed in 
Kentucky River Medical Center
, 356 NL
RB 
6
 
(2010).
 
Since the Respondent violated Section 8(a)(5) and (1) of the 
Act by unilaterally employing temporary employees while unit 
employees were laid off, it must make whole any adversely 
affected employees for any loss of earnings and other benefits 
they may have suffered by reason of which unilateral action. 
Backpay shall be computed in the manner set forth in 
F. W. 
Woolworth Co
., 90 NLRB 289 (1950); with interest at the rate 
prescribed in 
New Horizons for Retarded, Inc
., 283 NLRB 
1173 (1987); compou
nded daily as prescribed in 
Kentucky Ri
v-
er Medical Center
, 356 NLRB 
6
 
(2010).
 
Since the Respondent violated Section 8(a)(5) (3) and (1) by 
unlawfully and discriminatorily discharging employee Kevin 
Maze and violated Section 8(a)(3) and (1) of the Act by di
s-
criminatorily discharging employee Willie Smith, I shall order 
it to offer them full and immediate reinstatement to their former 
jobs, or, if those jobs no longer exist, to substantially equivalent 
positions, without prejudice to their seniority or any ot
her rights 
and privileges previously enjoyed, and to make them whole for 
any loss of earnings and other benefits suffered as a result of 
the unlawful discrimination against them. Backpay shall be 
computed in the manner set forth in 
F. W. Woolworth Co
., 90 
NLRB 289 (1950); with interest at the rate prescribed in 
New 
Horizons for Retarded, Inc
., 283 NLRB 1173 (1987); co
m-
pounded daily as prescribed in 
Kentucky River Medical Center
, 
356 NLRB 
6
 
(2010).
 
Since the Respondent violated Section 8(a)(3) and (1) of the 
Act by discriminatorily refusing to pay employee Emil Stewart 
for attending an assigned meeting, it must make him whole for 
any loss of earnings or other benefits he may have suffered by 
reason o
f its discriminatory action. Backpay shall be computed 
in the manner set forth in 
F. W. Woolworth Co
., 90 NLRB 289 
(1950); with interest at the rate prescribed in 
New Horizons for 
Retarded, Inc
., 283 NLRB 1173 (1987); compounded daily as 
prescribed in 
Kent
ucky River Medical Center
, 356 NLRB 
6
 
(2010).
 
In both the complaint and the brief, the Acting General 

m-
ployees issued in this matter that addresses paragraph 15 of the 
Complaint be read to employees 

(Acting 
GC Br.
, p.
 
93
 
fn.
 

labor practices are serious, the Board has typically ordered that 

i-
vidual was directly and personally involv
ed in many of the 
unfair labor practices. 
Homer D. Bronson Co
., 349 NLRB 512, 
515 (2007); 
Domsey Trading Corp
., 310 NLRB 777, 779

780 
(1993). In the instant case, the record establishes that the R
e-

n, 
retired in August 2010. There is no evidence of his involvement 
in any of the unfair labor practices I have found were commi
t-
ted based on the allegations contained in paragraph 15. The 
only unfair labor practice that he was personally involved with 
was 
the discharge of Willie Smith. I further note that the record 
does not indicate who presently occupies the position of the 


the dece
rtification petition that was circulating at its facilities in 
April and May 2010. The Board utilizes the traditional rem
e-
dies to address violations of this type. 
Armored Transport
,
 
Inc.,
 
339 NLRB 374 (2003); 
Process Supply
,
 
Inc.,
 
300 NLRB 756 
(1990); 
Frit
z Co
s.,
 
330 NLRB 1296 (2000). After considering 

e-
dies are sufficient to address the violations found in this case. 
See 
Alstyle Apparel
, 351 NLRB 1287 (2007). Accordingly, I 
deny the Acting Gener

 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
 
 142
 
         
DECISI
ONS OF THE NATIONAL 
LABOR RELATIONS BOAR
D
 
 
ORDER
 
The Respondent, General Die Casters Inc., 
Peninsula and 
Twinsburg, Ohio, 
its officers, agents, and representatives, sha
ll
 
1.  Cease and desist from
 
(a) Unilaterally ceasing merit wage increases.
 
(b) Unilaterally delaying the time period for the granting of 
wage increases after a merit review.
 
(c) Unilaterally laying off unit employees. 
 
(d) Unilaterally shutting down its f
acilities for 1 day.
 
(e) Unilaterally implementing an expansion of its work rule 
on the defacement/destruction of company property.
 
(f) Enforcing the unilaterally expanded work rule regarding 
the defacement/destruction of company property by discharging 
or
 
otherwise disciplining employees pursuant to this rule.
 
(g) Unilaterally implementing a new work rule requiring all 
machine operators to rotate among different machines.
 
(h) Unilaterally recalling employees in the absence of a la
w-
ful impasse.
 
(i) 
Unilaterally establishing terms and conditions of e
m-
ployment regarding the payment of health insurance premiums 
for recalled employees.
 
(j) Bypassing the Union and dealing directly with employees 
regarding shift schedules.
 
(k) Unilaterally employing tempor
ary employees while unit 
employees are laid off.
 
(l) Failing to provide relevant and necessary information to 
the Union regarding the names of nonunit employees who were 
laid off in April and May 2009, and the names of the laid
-
off 
unit employees who recei
ved vacation pay and those that did 
not.
 
(m) Discharging or otherwise discriminating against e
m-
ployees for engaging in union or other protected concerted 
activities.
 
(n) Refusing to pay employees for attending an assigned 
meeting because they engaged in un
ion or other protected co
n-
certed activities.
 
(o) Soliciting employees to sign a petition to decertify the 
Union.
 
(p) Informing employees that it would be more willing to 
address wages with employees if the Union no longer repr
e-
sented them.
 
(q) Threatening 
employees with plant closure in the loss of 
jobs because of their support for the Union.
 
(r) Sponsoring a decertification petition by posting, and mai
l-
ing to employees, letters encouraging a decertification effort.
 
(s) Coercively interrogating employee wit
nesses in NLRB 
proceedings in violation of their rights guaranteed by Section 7 
of the Act.
 
(t) Impliedly threatening employees with retaliation if they 

r-
ney regarding an upcoming NLRB proceedin
g.
 
(u) In any like or related manner, interfering with, restrai
n-
ing, or coercing employees in the exercise of the rights guara
n-
teed to them by Section 7 of the Act.
 
2.  Take the following affirmative action necessary to effe
c-
tuate the policies of the Act.
 
(a) Give notice and an opportunity to bargain to the Union 
regarding the cessation of wage increases and any delay in the 
time period for granting wage increases after a merit review. 
The appropriate unit is:
 
 
All full
-
time and regular part
-
time production
 
and maint
e-
nance employees, including all cast set
-
up employees, cast 
operators, re
-
melt employees, trim set
-
up and stock emplo
y-
ees, trim and utility process technicians, toolroom employees, 
quality assurance employees, truck drivers, janitorial emplo
y-
ees,
 
machine operators, sanders,/blasters, shippers, safety c
o-
ordinators, and all shift leads employed by the Employer at its 
facilities located at 2150 Highland Rd., Twinsburg, OH, and 
6212 Akron Peninsula Road, Peninsula, Ohio, but excluding 
all office cleri
cal employees, professional employees, and all 
guards and supervisors as defined in the Act.
 
 
(b) Make whole employees for any loss of pay suffered by 

wage increases from February to December 
2009, and delaying 
the time period for granting wage increases after a merit review 
in the manner set forth in the remedy section of the decision.
 
(c) On request, bargain with the Union regarding the dec
i-
sion to lay off employees, including but not limited
 
to Terrance 
Hemphill, Raymond Ferry, Brandon Asberry, Walter Wood, 
Jerry Durenda, and Walter Holland at its Twinsburg, Ohio f
a-
ci
l
ity, who were laid off on or about March 9, 2009.
 

employees inclu
ding, but not limited to, Terrance Hemphill, 
Raymond Ferry, Brandon Asberry, Walter Wood, Jerry Dure
n-
da, and Walter Holland full reinstatement to their former jobs 
or, if those jobs no longer exist, to substantially equivalent 
positions, without prejudice 
to their seniority or any other rights 
or privileges previously enjoyed.
 
(e) Make whole employees, including but not limited to, Te
r-
rance Hemphill, Raymond Ferry, Brandon Asberry, Walter 
Wood, Jerry Durenda, and Walter Holland for any loss of ear
n-
ings and 
other benefits suffered as a result of the unilateral 
action against them, in the manner set forth in the remedy se
c-
tion of the decision.
 
(f) Make whole employees for any loss of pay or other ben
e-
fits suffered by them by reason of the Respondents unilatera
l 
action in shutting down its facilities for 1 day, in a manner set 
forth in the remedy section of the decision.
 
(g) Rescind the April 3, 2009
 
expansion of its work rule on 
the defacement/destruction of company property, and bargain 
with the Union about an
y future implementation of any such 
rule.
 
(h) On request by the Union, rescind the work rule requiring 
all machine operators to rotate among different machines, and 
bargain with the Union about any future implementation of any 
such rule.
 
(i) On request by 
the Union, bargain with the Union regar
d-
ing the employees recalled in June and September 2009.
 
(j) Make whole adversely affected employees for any loss of 
pay or other benefits they may have suffered by reason of the 

ling employees in June 
and September 2009, in the manner set forth in the remedy 
section of the decision.
 
(k) Notify and, on request, bargain with the Union regarding 
collecting money from recalled employees on any outstanding 
  
 
 
GENERAL DIE CASTERS
 
 
 
 
 
143
 
 
balance for insurance premium
s.
 
(l) Void the payroll deduction forms that reca
lled employees 
executed in June
 
2009, regarding the payment of health insu
r-
ance premiums.
 
(m) Make whole the three employees recalled in June 2009, 
for any money they paid for health insurance premiums purs
u-
ant to the payroll deduction form they executed, in the manner 
set forth in the remedy section of the decision.
 
(n) Give notice and an opportunity to bargain to the Union 
before employing temporary employees while unit employees 
are laid off.
 
(o) Make whol
e any employees adversely affected for a loss 
of pay or other benefits they may have suffered by reason of the 
Respondents unilateral action in employing temporary emplo
y-
ees while unit employees were laid off in October 2009, in the 
manner set forth in the
 
remedy section of the decision.
 
(p) Provide to the Union the information it requested regar
d-
ing the names of nonunit employees who were laid off in April 
and May 2009, and the names of the laid
-
off employees who 
received vacation pay and those that did no
t.
 

Kevin Maze and Willie Smith full reinstatement to their former 
jobs or, if those jobs no longer exist, to substantially equivalent 
positions, without prejudice to their seniority or any other 
rights 
or privileges previously enjoyed.
 
(r) Make Kevin Maze and Willie Smith whole for any loss of 
earnings and other benefits suffered as a result of the discrim
i-
nation against them, in the manner set forth in the remedy se
c-
tion of the decision.
 
(s) With

e-
move from its files any reference to the unlawful discharges of 
Kevin Maze and Willie Smith, and within 3 days thereafter 
notify the employees in writing that this has been done and that 
the discharges will 
not be used against them in any way.
 
(t) Make Emil Stewart whole for any loss of earnings and 
other benefits suffered as a result of the discrimination against 
him in the manner set forth in the remedy section of the dec
i-
sion.
 
(u) Preserve and, within 14 d
ays of a request, or such add
i-
tional time as the Regional Director may allow for good cause 
shown, provide at a reasonable place designated by the Board 
or its agents, all payroll records, social security payment re
c-
ords, timecards, personnel records and r
eports, and all other 
records, including an electronic copy of such records if stored 
in electronic form, necessary to analyze the amount of backpay 
due under the term
s of this Order
.
 
(v) Within 14 days after service by the Region, post at facil
i-
ties in Pe
ninsula and Twinsburg, Ohio, copies of the attached 

39
 
Copies of the notice, on forms 
provided by the Regional Director for Region 8 after being 

posted by the Responden
t and maintained for 60 consecutive 
days in conspicuous places including all places where notices to 
employees are customarily posted. In addition to physical pos
t-
ing of paper notices, notices shall be distributed electronically, 
such as by email, posting 
on an intranet or an internet site, 
and/or other electronic means, if the Respondent customarily 
communicates with its employees by such means. Reasonable 
steps shall be taken by the Respondent to ensure that the notices 
are not altered, defaced, or covere
d by any other material. In 
the event that, during the pendency of these proceedings, the 
Respondent has gone out of business or closed any facility 
involved in these proceedings, the Respondent shall duplicate 
and mail, at its own expense, a copy of the n
otice to all current 
employees and former employees employed by the Respondent 
at any time since February 1, 2009.
40
 
(w) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form p
rovided by the Region attesting to the steps that the 
Respondent has taken to 
comply.
 
(x) 
I
T IS FURTHER ORDERED
 
that the complaint is dismissed 
insofar as it alleges violations of the Act not specifically found.
 
G
ENERAL 
D
IE 
C
ASTERS
,
 
I
NC
.
 
                                        
        
 
39
 
If this Order is enforced by a judgment of a United States court of 

a-

g-
ment of the United States
 
Court of Appeals Enforcing an Order of the 

 
40
 
See 
J. Picini Flooring
, 356 NLRB 
11
 
(2010).
 
 
